Exhibit 10(iii)

 

UNDERLEASE

 

HERON QUAYS (HQ4) T1 LIMITED

 

and

 

HERON QUAYS (HQ4) T2 LIMITED

 

and

 

CANARY WHARF MANAGEMENT LIMITED

 

and

 

THE NORTHERN TRUST COMPANY

 

TERM COMMENCES    :    16 May 2005 TERM EXPIRES    :    31 March 2022 RENT    :
   £1,299,130 p.a. exclusive of VAT (subject to review)

 

Floors 1 and 2 of Building HQ4 50 Bank Street Canary Wharf London E14

 

26 May 2005

 



--------------------------------------------------------------------------------

 

CONTENTS

 

CLAUSE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

1.

  

DEFINITIONS

   1

2.

  

INTERPRETATION

   8

3.

  

DEMISE AND RENTS

   9

4.

  

TENANT’S COVENANTS

   10

4.1

  

Rents

   10

4.2

  

Interest on arrears

   10

4.3

  

Outgoings

   11

4.4

  

Utility authorities

   11

4.5

  

Repairs

   12

4.6

  

Plant and machinery

   12

4.7

  

Decorations

   12

4.8

  

Cleaning

   12

4.9

  

Not Used

   12

4.10

  

Yield up

   13

4.11

  

Rights of entry by Landlord and the Management Company

   13

4.12

  

To comply with notices

   13

4.13

  

Overloading floors and services and installation of wiring etc.

   14

4.14

  

Pipes

   14

4.15

  

Cooking

   14

4.16

  

Dangerous materials and use of machinery

   14

4.17

  

Heating cooling and ventilation and other systems

   15

4.18

  

User

   15

4.19

  

Alterations signs and visual amenity

   15

4.20

  

Works carried out to the Demised Premises

   16

4.21

  

Alienation

   17

4.22

  

Registration of dispositions

   21

4.23

  

Disclosure of information

   21

4.24

  

Landlord’s costs

   21

4.25

  

Statutory requirements

   22

4.26

  

Planning Acts

   22

4.27

  

Statutory notices

   23

4.28

  

Defective premises

   23

4.29

  

Fire precautions and equipment etc.

   24

4.30

  

Encroachments and easements

   24

4 31

  

Reletting and sale notices

   24

4.32

  

Indemnity

   24

4.33

  

Value Added Tax

   25

4.34

  

Regulations

   26

4.35

  

Covenants affecting reversion

   26

4.36

  

Landlord and Tenant (Covenants) Act 1995; Landlord’s Release

   26

5.

  

MANAGEMENT COMPANY’S COVENANTS

   26

6.

  

LANDLORD’S COVENANTS

   27

6.1

  

Quiet Enjoyment

   27

6.2

  

Management Company’s Obligations

   27

6.3

  

Superior Title

   27

6.4

  

Value Added Tax

   27

6.5

  

Use

   28

6.6

  

Public Open Space

   28

 



--------------------------------------------------------------------------------

7.

  

INSURANCE

   28

7.1

  

Landlord to insure

   28

7.2

  

Commissions and restriction on Tenant insuring

   28

7.3

  

Tenant’s Works and Existing Category A Works

   29

7.4

  

Landlord’s fixtures and Tenant’s Insured Fittings

   29

7.5

  

Parties to produce evidence of insurance

   29

7.6

  

Cesser of rent

   29

7.7

  

Destruction of the Building

   30

7.8

  

Option to determine

   32

7.9

  

Payment of insurance moneys refused

   33

7.10

  

Insurance becoming void

   33

7.11

  

Requirements of insurers

   33

7.12

  

Notice by Tenant

   33

7.13

  

Benefit of other insurances

   33

7.14

  

Suspension of Rent Free Period

   33

8.

  

PROVISOS

   34

8.1

  

Forfeiture

   34

8.2

  

No implied easements

   35

8.3

  

Exclusion of warranty as to user

   35

8.4

  

Landlord’s and Management Company’s obligations

   35

8.5

  

Exclusion of Landlord’s and Management Company’s liability

   36

8.6

   Right for Landlord to perform or to nominate another company to perform
Management Company’s obligations    36

8.7

  

Development of Adjoining Property

   36

8.8

  

Use of premises outside Business Hours

   37

8.9

  

Notices

   37

8.10

  

Invalidity of certain provisions

   38

8.11

  

Plans drawings etc.

   38

8.12

  

Confidentiality provision

   38

8.13

  

Waiver etc. of regulations

   39

8.14

  

Third Party Rights

   39

8.15

  

Applicable Law and Jurisdiction

   39

8.16

  

Representations

   39

8.17

  

Provisions as to Entry

   39

9.

  

SERVICE CHARGE

   40

10.

  

NEW TENANCY

   48

FIRST SCHEDULE

   49

Rights Granted

   49

1.

  

Estate Common Parts

   49

2.

  

Pipes

   49

3.

  

Common Parts of the Building

   49

4.

  

Entry to other parts of the Building

   50

5.

  

Support

   50

6.

  

Car Parking

   50

7.

  

Bicycles and Motorcycles

   51

8.

  

List of tenant’s names

   51

9.

  

Affixing of items to the structure of the Building

   51

10.

  

Mechanical Space

   51

11.

  

Telecommunications Equipment

   51

12.

  

Signage Rights

   53

SECOND SCHEDULE

   54

Exceptions and Reservations

   54

 



--------------------------------------------------------------------------------

1.    Pipes    54 2.    Entry    54 3.    Scaffolding    54 4.    Light and air
etc.    54 5.    Support    54 6.    Building on the Adjoining Property    55 7.
   Alteration of Common Parts    55 8.    Use of Estate Common Parts and Common
Parts of the Building    55 THIRD SCHEDULE    56 Rent Reviews    56 1.   
Definitions    56 2.    The Rent    58 3.    Agreement or determination of the
Open Market Rent    58 4.    Deemed Open Market Rent    58 5.    Appointment of
Surveyor    58 6.    Fees of Surveyor/Arbitrator    59 7.    Appointment of new
surveyor/Arbitrator    59 8.    Interim payments pending determination    59 9.
   Rent Restrictions    59 10.    Memoranda of reviewed rent    60 11.    Time
not of the essence    60 FOURTH SCHEDULE    61 Covenants by the Surety    61 1.
   Indemnity by Surety    61 2.    Surety jointly and severally liable with
Tenant    61 3.    Waiver by Surety    61 4.    Postponement of claims by Surety
against Tenant    61 5.    Postponement of participation by Surety in security
   61 6.    No release of Surety    62 7.    Disclaimer or forfeiture of Lease
   62 8.    Benefit of guarantee and indemnity    63 FIFTH SCHEDULE    64
Matters to which the Demised Premises are subject    64 SIXTH SCHEDULE    65
Estate Services    65 Part A    65 the Services    65 1.    Serviced Areas    65
2.    Apparatus plant machinery etc.    65 3.    Pipes    65 4.    Fire alarms
etc.    65 5.    Lighting    66 6.    Roads Malls etc. open    66 7.    Security
surveillance and visitor control    66 8.    Provision of signs and general
amenities    66 9.    Ornamental features gardens etc.    66 10.    Fixtures
fittings etc.    66 11.    Windows    66 12.    Refuse    67 13.    Traffic   
67 14.    Energy and supply services    67 15.    Water Areas and Waterside and
Riverside Walkways    67

 



--------------------------------------------------------------------------------

16.    Transport Services    67 17.    Other Services    67 Part B    68 1.   
Staff    68 2.    Common Facilities    68 3.    Transportation Facilities    68
4.    Outgoings    68 5.    Statutory requirements    68 6.    Representations
   69 7.    Fees of the Estate Surveyor and the Accountant    69 8.   
Management    69 9.    Insurance    69 10.    Public activities    70 11.   
Public toilets    70 12.    Miscellaneous items    70 SEVENTH SCHEDULE    71
Building Services    71 Part A    71 Building Services    71 Part I    71 1.   
The Core Parts    71 2.    Base Parts of the Building    72 3.    Hot and cold
water    72 4.    Air conditioning    72 Part II    72 1.    Lifts    72 2.   
Hot and Cold Water    72 3.    Maintenance and Cleaning    72 4.    Air
conditioning    72 SEVENTH SCHEDULE    73 Part B    73 Part I    73 1.   
Retained Parts    73 2.    Apparatus plant machinery etc.    73 3.    Fire
alarms etc.    73 4.    Security and surveillance    73 5.    Staff    73 6.   
Common Facilities    74 7.    Outgoings    74 8.    Representations    74 9.   
Regulations    74 10.    Miscellaneous items    74 Part II    74 1.    Retained
Parts    74 2.    Apparatus Plant Machinery etc.    75 3.    Security and
Surveillance    75 4.    Provision of signs and general amenities    75 5.   
Ornamental features gardens etc.    75 6.    Fixtures fittings etc.    75 7.   
Windows    75 8.    Refuse    75 9.    Energy and supply services    76

 



--------------------------------------------------------------------------------

10.    Other services    76 11.    Staff    76 12.    Common Facilities    76
13.    Outgoings    76 14.    Statutory requirements    77 15.   
Representations    77 16.    Regulations    77 17.    Enforcement of covenants
etc.    77 18.    Fees of the Building Surveyor and the Accountant    77 19.   
Management    77 20.    Miscellaneous items    77 21.    Insurance    78 22.   
Decorations    78 23.    Staff    78 24.    Name boards    78 25.    Generally
   78 26.    Building Car Park    78 EIGHTH SCHEDULE    79 Authorised Guarantee
Agreement to be given by Tenant    79 pursuant to Clause 4.21.2(b)(i)    79 1.
   Authorised Guarantee    79 2.    Tenant’s liability    79 3.    Disclaimer of
Lease    80 4.    Supplementary provisions    80 5.    [Guarantee]    81 6.   
Guarantor to join in new lease    81 NINTH SCHEDULE    82 Expert determination
   82

 



--------------------------------------------------------------------------------

 

LEASE PARTICULARS

 

1.    DATE    :    26 day of May 2005 2.    LEASE OR UNDERLEASE    :   
Underlease 3.    PARTIES               

(a)    LANDLORD

   :    HERON QUAYS (HQ4) T1 LIMITED whose registered office is at One Canada
Square Canary Wharf London El4 5AB (Company registration number 4290518) and
HERON QUAYS (HQ4) T2 LIMITED whose registered office is at One Canada Square
Canary Wharf London El 4 5AB (Company registration number 4290517)     

(b)    MANAGEMENT

         COMPANY

   :    CANARY WHARF MANAGEMENT LIMITED whose registered office is at One Canada
Square Canary Wharf London El4 5AB (Company registration number 2067510)     

(c)    TENANT

   :    THE NORTHERN TRUST COMPANY registered in the State of Illinois whose
registered office is at 50 South LaSalle Street Chicago Illinois 60675 USA and
whose address for service in the UK is 50 Bank Street London El4 5NT (Company
Registration number BR001960) 4.    DEMISED PREMISES    :    Floors 1 and 2 and
part of Level B3 of the Building shown for the purpose of identification only
edged red on Plans 2, 3 and 4 5.    BUILDING    :    ALL THAT land and premises
including (if any) the dockbed and water thereover the quayside and the parts of
the dock walls located therein and the building known as HQ-4 50 Bank Street
Canary Wharf West India Docks Isle of Dogs London El 4 and more particularly
shown edged red on Plan 1

 



--------------------------------------------------------------------------------

6.   

TERM and TERM

COMMENCEMENT DATE

   :    Commencing on 16 May 2005 and expiring on 31 March 2022 7.    INITIAL
RENT    :    ONE MILLION TWO HUNDRED AND NINETY NINE THOUSAND ONE HUNDRED AND
THIRTY POUNDS (1,299,130) 8.    RENT COMMENCEMENT DATE    :    16 May 2005 9.   

LEVEL 2 RENT

COMMENCEMENT DATE

   :    16 June 2008 10.   

LEVEL 1 RENT

COMMENCEMENT DATE

   :    16 August 2008 11.    RENT REVIEW DATES    :    16 May 2010 and every
fifth anniversary of such day during the Term 12.    ESTATE SERVICE CHARGE
PERCENTAGE    :    The percentage to be established pursuant to Clause 9.1(j)
(subject to Clause 9.8) 13.    BUILDING SERVICE CHARGE PERCENTAGE    :    The
percentages to be established pursuant to Clause 9.1(e) (subject to Clause 9.8)
14.    DECORATION YEARS    :    The year ending 16 May 2010 and thereafter every
subsequent fifth year of the Term 15.    PERMITTED USER    :    High class
professional or commercial offices (but excluding use as Serviced Offices) and
ancillary storage and catering

 



--------------------------------------------------------------------------------

 

THIS LEASE made on the Date and BETWEEN the Parties specified in the Particulars

 

WITNESSETH as follows:-

 

1. DEFINITIONS

 

In this Lease the following expressions shall have the following meanings:-

 

1.1 “Acceptable Assignee” means:-

 

  (a) An Entity which has (or whose obligations will be guaranteed by an Entity
which has) continuously for a period of 12 months immediately preceding the date
of the application to assign maintained and which on the date of the application
for licence to assign this Lease still maintains:-

 

  (i) in respect of its senior unsecured unsubordinated and unguaranteed long
term debt obligations a credit rating of A or better from Standard & Poor’s
Ratings Group, a division of McGraw-Hill Inc (“Standard & Poor’s”) or A2 from
Moody’s Investors Service (“Moody’s”); or

 

  (ii) a long-term counterparty credit rating of A or better from Standard &
Poor’s; or

 

  (iii) credit ratings in respect of its senior unsecured unsubordinated and
unguaranteed long term debt or in respect of its long term counterparty status
from other major rating agencies acceptable to the Landlord acting reasonably
equivalent to or better than any one of the credit ratings described in (i) and
(ii) above;

 

AND WHERE

 

  (iv) at the date of the application for licence to assign there is no other
major rating agency whose equivalent rating in respect of the proposed assignee
is lower than any of the credit ratings described in (i) or (ii) above provided
that where any relevant agency rebases redesignates or otherwise changes the
substance of or criteria for a relevant rating as referred to in (i) or (ii)
above (or the number of grades or rankings above or below the relevant rating)
or does any other act or thing so that the comparative creditworthiness strength
or substance reflected in any of the ratings referred to in (i) or (ii) above is
changed then there shall be deemed substituted for the ratings referred to in
(i) or (ii) above such new or revised ratings as will then reflect and be
equivalent to the relative creditworthiness strength and substance implied by
the above ratings at the date hereof to the intent and effect that the
substituted rating shall be equivalent mutatis mutandis to the current standards
of creditworthiness strength and substance reflected in such current ratings;
and

 

  (v)

at the date of the application to assign the proposed assignee’s credit rating
has not been placed on Credit Watch nor has been accorded negative or developing
rating outlook or equivalent (other than with a view to a possible up-grade) by
either Standard & Poor’s or Moody’s unless prior to being placed on Credit Watch
or being accorded such outlook the proposed assignee’s credit rating in respect
of its senior unsecured unsubordinated and

 

1



--------------------------------------------------------------------------------

 

unguaranteed long term debt obligations was either A or better from Standard &
Poor’s or A2 or better from Moody’s; or

 

  (b) an Entity whose financial standing does not adversely affect (otherwise
than to an immaterial extent) the market value of the Landlord’s interest in the
Demised Premises by taking an assignment of this Lease when compared with the
position immediately prior to the proposed assignment (whether or not the
Landlord has any intention at the time of selling or raising money on the
security of its reversionary interest in the Demised Premises) by a hypothetical
tenant who has at that point:-

 

  (i) in respect of its senior unsecured unsubordinated and unguaranteed long
term debt obligations a credit rating of A from Standard & Poor’s or A2 from
Moody’s;

 

  (ii) a long-term counterpart credit rating of A from Standard & Poor’s or A2
from Moody’s

 

the market value of the Landlord’s interest in the Demised Premises shall be
calculated having regard to the valuation guidelines set out in the RICS
Appraisal and Valuation Manual current at the date of the said valuation or such
alternative valuation practice for institutional investment office properties as
is in common use for office premises of similar Net Internal Area to the Demised
Premises in London at the date of the application for licence to assign

 

1.1a “Accountant” means a Chartered Accountant or firm of Chartered Accountants
appointed or employed by the Management Company or a Group Company of the
Management Company to perform the functions of the Accountant under this Lease

 

1.2 “Act of Terrorism” means any act of any person acting on behalf of or in
connection with any organisation which carries out activities directed towards
the overthrowing or influencing by force or violence of Her Majesty’s Government
in the United Kingdom or any other government du jure or de facto to the extent
not one of the Insured Risks.

 

1.3 “Adjoining Property” means all parts of the Estate (other than the Demised
Premises) and any land and/or buildings from time to time adjoining or
neighbouring the Estate

 

1.2a “Agreement for Lease” means the agreement for lease relating to the leasing
of the Demised Premises of the Building dated 26 May 2005 and made between (1)
Heron Quays Properties Limited (2) the Tenant and (3) Canary Wharf Holdings
Limited

 

1.4 “Base Rate” means the Base Rate for the time being of Barclays Bank PLC or
some other London clearing bank nominated from time to time by the Landlord or
in the event of Base Rate ceasing to exist such other reasonable comparable rate
of interest as the Landlord shall from time to time determine

 

1.5 “Building” means the Building (of which the Demised Premises form part)
briefly described in the Particulars and each and every part thereof and all the
appurtenances belonging thereto including:-

 

  (a) all landlord’s fixtures and fittings in or upon the same

 

2



--------------------------------------------------------------------------------

  (b) all additions alterations and improvements thereto (excluding all tenant’s
and trade fixtures and fittings)

 

and shall also include any additional land and buildings which the Landlord from
time to time reasonably designates as part of the Building

 

1.6 “Building Services” means the services set out in Part A of the Seventh
Schedule

 

 

1.7 “Business Hours” means 7.00 am to 8.00 pm on Mondays to Fridays (inclusive)
and 8.00 am to 2.00 pm on Saturdays (excluding all usual bank or public
holidays) or such other hours as may from time to time be reasonably designated
by the Landlord

 

1.8 “Car Park” means the car parks within the Estate (other than the car parking
area (if any) within the Building) designated as such from time to time in
writing by the Landlord

 

1.9 “Common Parts of the Building” means those parts and amenities of the
Building which are from time to time provided (or designated by the Landlord)
for common use by tenants and occupiers of the Building with or without others
and all persons authorised by them but excluding the Estate Common Parts and the
Lettable Areas

 

1.10 “Demised Premises” means the Demised Premises as briefly described in the
Particulars including:-

 

  (a) the internal plaster surfaces and finishes of all structural or load
bearing walls and columns within the Demised Premises and of all walls which
enclose the same

 

  (b) the entirety of all non-structural or non-load bearing walls and columns
within the Demised Premises

 

  (c) the inner half severed medially of the internal non-structural or non-load
bearing walls (if any) that divide the same from other parts of the Building

 

  (d) the screed and floor finishes thereof and all carpets

 

  (e) the ceiling finishes thereof including all suspended ceilings and light
fittings

 

  (f) all glass window frames and window furniture in the windows and all doors
door furniture and door frames

 

  (g) all sanitary and hot and cold water apparatus and equipment

 

  (h) all Pipes under and over the same which exclusively serve the Demised
Premises

 

  (i) all landlord’s fixtures fittings plant machinery ducting sprinklers
apparatus and equipment now or hereafter in or upon the same which exclusively
serve the Demised Premises

 

  (j) all additions alterations and improvements thereto

 

but nevertheless excluding (i) all structural or load bearing walls and columns
and the structural slabs of any roofs ceilings and floors (ii) all glass window
frames and window furniture in the windows in the external skin of the Building
(iii) pipes belonging to public utilities or those which serve other parts of
the Building or Adjoining Property

 

3



--------------------------------------------------------------------------------

1.11 “Development” means development as defined in Section 55 of the Town and
Country Planning Act 1990

 

1.11a  “Entity” means a body corporate or other business organisation or
partnership

 

1.12a  “Entrance Lobby” means the part of the ground floor of the Building shown
outlined and hatched red on Plan 5

 

1.12  “Estate” means the land and water areas at Canary Wharf and Heron Quays
London El4 shown edged green on Plan 1 with any additional land and water areas
in which the Landlord or a Group Company of the Landlord shall acquire a
freehold or leasehold interest and which the Landlord from time to time
reasonably designates as part of the Estate and all buildings and appurtenances
thereon and all additions alterations and improvements thereto

 

1.13 “Estate Common Parts” means those parts of the Estate and the Adjoining
Property (such parts not being publicly adopted) which are from time to time
intended and/or reasonably designated and provided for the common use and
enjoyment of the Tenant and the tenants of the Estate and persons claiming
through or under them (whether or not other parties are also entitled to use and
enjoy the same) but excludes all car parks within the Estate

 

1.14 “Estate Services” means the services set out in Part A of the Sixth
Schedule insofar as the same are attributable to the Estate excluding the Car
Park

 

1.15 “Existing Category A Works” means the works to Floor 2 of the Demised
Premises undertaken by or on behalf of the Landlord prior to the date hereof
which comprise works of the nature of (whether or not they are identical to) the
works detailed in the Minimum Standard Developer’s Finish for Tenant’s Works
Specification

 

1.16 “Force Majeure” means any cause beyond the reasonable control of the
Landlord or the Management Company

 

1.17 “Group Company” in relation to any company (“the Relevant Company”) means a
company which is for the time being a subsidiary of or the holding company of
the Relevant Company or which is another subsidiary of the holding company of
the Relevant Company (in each case within the meaning of Section 736 of the
Companies Act 1985, as amended by the Companies Act 1989)

 

1.18 “Insured Risks” means (to the extent that the same are insurable in the
global insurance market) fire storm tempest flood earthquake lightning explosion
impact aircraft (other than hostile aircraft) and other aerial devices and
articles dropped therefrom riot civil commotion malicious damage or damage
caused as a result of terrorist action bursting or overflowing of water tanks
apparatus or Pipes and such other risks as the Landlord may from time to time
specify subject to such exclusions excesses limitations terms and conditions as
may be imposed by the insurers

 

1.19 “Interest Rate” means four percentage points (4%) per annum above Base Rate

 

1.18a 

“Irrecoverable VAT” means any Value Added Tax (in relation to sums payable from
time to time pursuant to clause 3(a) only) paid or payable by the Tenant in
relation to supplies made by the Landlord to the Tenant by reason of this Lease
if in respect of such payment and to the extent thereof the Tenant does not (or
would not if appropriate claims had been

 

4



--------------------------------------------------------------------------------

 

made in due time) receive a credit in full as “input tax” whether as a VAT
credit or as a deduction from “output tax” (as the expressions “input tax” and
“output tax” are defined in Section 24 of the Value Added Tax Act 1994 and as
the expression “VAT credit” is defined in Section 25 of that Act) under Sections
25 and 26 of that Act for the “prescribed accounting period” (as that expression
is used in Sub-Section 25(1) of that Act) in relation to Value Added Tax

 

1.20 “Landlord” means the party named as “Landlord” in the Particulars and
includes the person for the time being entitled to the reversion immediately
expectant on the determination of the Term

 

1.21 “this Lease” means this Underlease and any document which is made
supplemental hereto or which is entered into pursuant to or in accordance with
the terms hereof

 

1.22 “Lettable Areas” means those parts of any building (including the Building)
leased or intended to be leased or capable of being leased to occupational
tenants but excluding any parts of such building leased or intended to be leased
or capable of being leased to public utilities for the purposes of the carrying
out of their statutory obligations

 

1.23 “Level 1 Rent Free Extension Period” means either (i) in the event that the
date upon which the Demised Premises are again fit for occupation and use (or
would be again fit for occupation and use if the Existing Category A Works and
the Tenant’s Works or any other works of a similar type at any time carried out
by the Tenant or any undertenant were reinstated) occurs after the Level 1 Rent
Commencement Date a period equal to the number of days from the date of any
damage or destruction by an Insured Risk or Act of Terrorism referred to in
Clause 7 to but excluding the Level 1 Rent Commencement Date or (ii) in the
event the date upon which the Demised Premises are again fit for occupation and
use (or would be again fit for occupation and use if the Existing Category A
Works and the Tenant’s Works or any other works of a similar type at any time
carried out by the Tenant or any undertenant were reinstated) occurs before the
Level 1 Rent Commencement Date a period equal to the number of days from the
date of any damage or destruction by an Insured Risk or Act of Terrorism
referred to in Clause 7 to but excluding the date upon which the Demised
Premises are again so fit for occupation and use or would be as aforesaid

 

1.24 “Level 2 Rent Free Extension Period” means either (i) in the event that the
date upon which the Demised Premises are again fit for occupation and use (or
would be again fit for occupation and use if the Existing Category A Works and
the Tenant’s Works or any other works of a similar type at any time carried out
by the Tenant or any undertenant were reinstated) occurs after the Level 2 Rent
Commencement Date a period equal to the number of days from the date of any
damage or destruction by an Insured Risk or Act of Terrorism referred to in
Clause 7 to but excluding the Level 2 Rent Commencement Date or (ii) in the
event the date upon which the Demised Premises are again fit for occupation and
use (or would be again fit for occupation and use if the Existing Category A
Works and the Tenant’s Works or any other works of a similar type at any time
carried out by the Tenant or any undertenant were reinstated) occurs before the
Level 2 Rent Commencement Date a period equal to the number of days from the
date of any damage or destruction by an Insured Risk or Act of Terrorism
referred to in Clause 7 to but excluding the date upon which the Demised
Premises are again so fit for occupation and use or would be as aforesaid

 

1.25

“Management Company” means the party named as “Management Company” in the
Particulars or such other company as may be substituted therefor by the Landlord
by notice in writing to the Tenant pursuant to Clause 8.6 PROVIDED THAT in the
event of any such

 

5



--------------------------------------------------------------------------------

 

substitution then at the request of either the Landlord or the Tenant the
substituted management company the Tenant and any Surety shall enter into a Deed
by which the Tenant and the Surety covenant with the new management company and
the new management company covenants with the Tenant in the terms of the
covenants between the Management Company the Tenant and any Surety contained in
this Lease

 

1.26 “Mechanical Space Area” means the areas on Floor 12 of the Building shown
for the purpose of identification only hatched and edged blue on Plans 6A and 6B

 

1.27 “Minimum Standard Developer’s Finish for Tenant’s Work Specification” means
the document forming Annexure 1 hereto and “Minimum Standard Developer’s Finish”
means the minimum standard detailed in the Minimum Standard Developer’s Finish
for the Tenant’s Work’s Specification.

 

1.28 “Net Internal Area” shall have the meaning given to it by the Code of
Measuring Practice published on behalf of the Royal Institution of Chartered
Surveyors and the Incorporated Society of Valuers and Auctioneers (Fourth
Edition November 1993) or such subsequent Edition as shall be generally used by
measurement surveyors and shall be determined from time to time by the Estate
Surveyor (as defined in Clause 9.1 (k)) (ignoring works carried out by tenants
or occupiers during the subsistence of the lease or underlease in existence at
the time of such determination)

 

1.29 “Particulars” means the descriptions and terms appearing on the preceding
pages headed “Lease Particulars” which comprise part of this Lease

 

1.30 “Permitted Alterations” means the erection or relocation of demountable
partitioning, light switches and floor boxes, the installation removal or
alteration of cabling provided such alterations or additions do not affect the
use or enjoyment of the Building or the base building systems

 

1.31 “Permitted Part” means the separate unit of accommodation as defined in
Clause 4.2l(c)(ii)

 

1.32 “Pipes” means all pipes sewers drains ducts conduits gutters watercourses
wires cables channels flues service corridors trunking and all other conducting
media and any ancillary apparatus

 

1.33 “Plan 1” “Plan 2” “Plan 3” etc means the plans annexed hereto and
respectively so marked

 

1.34 “Planning Acts” means the Town and Country Planning Act 1990 the Planning
(Listed Buildings and Conservation Areas) Act 1990 the Planning (Hazardous
Substances) Act 1990 the Planning (Consequential Provisions) Act 1990 the
Planning and Compensation Act 1991 and any other town and country planning or
related legislation

 

1.35 “Quarterly Day” means each of the 1st day of January 1st day of April 1st
day of July and 1st day of October

 

1.36

“Regulations” means the regulations set out in a manual which has been made
available to the Tenant and which may be reasonably updated from time to time
and such substituted or additional reasonable Regulations as the Landlord may
from time to time notify in writing to

 

6



--------------------------------------------------------------------------------

 

the Tenant for the general management oversight and security of the Building the
Car Park or the Estate

 

1.37 “Rent” means the Initial Rent and the rent payable pursuant to the
provisions of the Third Schedule

 

1.38 “Retained Parts” means the Common Parts of the Building and all parts of
the Building which do not comprise Lettable Areas or Estate Common Parts and/or
which are designated as such from time to time by the Landlord

 

1.39 “Serviced Offices” means the provision of office accommodation (a) to
tenants on short-term lettings or tenancies (not exceeding five years) excluded
from the operation of sections 24-28 (inclusive) of the Landlord and Tenant Act
1954 or (b) to tenants on the basis of tenancies at will, periodic tenancies or
yearly tenancies or (c) otherwise to occupiers on the terms of licences to
occupy under which no relationship of landlord and tenant is created by the
arrangement and (in each case) where such tenants or occupiers are provided
additional service or services such as (by way of example only) support systems
and/or reception facilities and/or conference facilities and/or meeting rooms

 

1.40 “Superior Landlord” means the person or persons for the time being entitled
to any estate or estates which are reversionary (whether immediate or mediate)
upon the Landlord’s estate

 

1.41 “Superior Lease” means the Lease dated 16 March 1998 and made between
London Docklands Development Corporation (1) and Heron Quays Properties Limited
(2) as amended from time to time and any other lease or leases which are
reversionary (whether immediate or mediate) upon this Lease

 

1.42 “Surety” means the party (if any) named as “Surety” in the Particulars and
any other party who during the Term acts as Surety and in the case of an
individual includes his personal representatives

 

1.43 “Tenant” means the party named as “Tenant” in the Particulars and includes
the Tenant’s successors in title and assigns and those deriving title under them
and in the case of an individual includes his personal representatives

 

1.44 “Tenant’s Category A Works” means works undertaken by the Tenant which
shall comprise works of the nature of (whether or not they are identical to the
works detailed in the Minimum Standard Developer’s Finish for Tenant’s Works
Specification) and which are approved in accordance with the provisions of the
Agreement for Lease

 

1.45 “Tenant’s Category B Works” means the works (if any) which are undertaken
by the Tenant (in addition to the Tenant’s Category A Works or in substitution
thereof) as part of the Tenant’s fitting out of the Demised Premises and which
are approved in accordance with the provisions of the Agreement for Lease

 

1.46 “Tenant’s Works” means collectively the Tenant’s Category A Works and the
Tenant’s Category B Works

 

1.47 “Term” means the term of years stated in the Particulars and includes the
period of any holding over or any extension or continuation whether by statute
or common law

 

7



--------------------------------------------------------------------------------

1.48 “Value Added Tax” and “VAT” means value added tax as provided for in the
Value Added Tax Act 1994 and includes any other tax from time to time replacing
it or of a similar fiscal nature

 

1.49 “Working Day” means any day (other than a Saturday or a Sunday) upon which
clearing banks in the United Kingdom are open to the public for the transaction
of business

 

2. INTERPRETATION

 

UNLESS the context otherwise requires:-

 

2.1 where two or more persons are included in the expression “the Tenant” and/or
“the Landlord” the covenants which are expressed to be made by the Tenant and/or
the Landlord shall be deemed to be made by such persons jointly and severally

 

2.2 words importing persons shall include firms companies and corporations and
vice versa

 

2.3 any covenant or regulation to be observed by any party hereto not to do any
act or thing shall include an obligation not to cause permit or suffer such act
or thing to be done

 

2.4 references either to any rights or powers of the Landlord or the Management
Company or the rights of the Tenant in relation to the Adjoining Property shall
be construed as extending respectively to the Superior Landlord and all persons
authorised by the Landlord and/or the Management Company and the Superior
Landlord and as the case may be by the Tenant

 

2.5 reference to the requirement of any consent and/or approval from and/or
registration with the Landlord and/or the Management Company shall be construed
as:-

 

  (a) requiring the Landlord and/or Management Company not unreasonably to delay
giving any such consent and/or approval where either the Landlord or Management
Company is not unreasonably to withhold such consent and/or approval; and

 

  (b) including a requirement for the consent and/or approval of and/or
registration with a Superior Landlord where the Superior Landlord’s consent
and/or approval would be required under the terms of a Superior Lease except
that nothing herein shall be construed as imposing on a Superior Landlord any
obligation (or indicating that such an obligation is imposed on the Superior
Landlord by virtue of the terms of a Superior Lease) not unreasonably to refuse
any such consent and/or approval

 

2.6 any reference to a statute (whether specifically named or not) shall include
any amendment or re-enactment of such statute for the time being in force and
all instruments orders notices regulations directions bye-laws permissions and
plans for the time being made issued or given thereunder or deriving validity
therefrom

 

2.7 the titles and headings appearing in this Lease are for reference only and
shall not affect its construction

 

2.8 all agreements and obligations by any party contained in this Lease (whether
or not expressed to be covenants) shall be deemed to be and shall be construed
as covenants by such party

 

2.9

save where expressly provided to the contrary, all sums payable by the Tenant or
the Surety pursuant to this Lease shall be deemed to be exclusive of any Value
Added Tax which may

 

8



--------------------------------------------------------------------------------

 

be chargeable on the supply or supplies for which such sums (or any part of such
sums) are the whole or part of the consideration for Value Added Tax purposes

 

2.10 any reference to any right, entitlement or obligation of any person under
the laws in relation to Value Added Tax, or any business carried on by any
person for Value Added Tax purposes, shall (where appropriate and unless the
context otherwise requires) be construed, at any time when such person is
treated as a member of a group for the purposes of section 43 of the Value Added
Tax Act 1994, to include a reference to the right, entitlement or obligation
under such laws of, or the business carried on for Value Added Tax purposes by,
the representative member of such group at such time (the term “representative
member”) to be construed in accordance with the said section 43)

 

2.11 any reference to any election to waive exemption made or to be made by any
person pursuant to paragraph 2 of Schedule 10 to the Value Added Tax Act 1994
shall be construed to include a reference to any such election made or to be
made pursuant to such paragraph by any relevant associate of such person (the
term “relevant associate” to be construed in accordance with paragraph 3 of the
said Schedule 10)

 

3. DEMISE AND RENTS

 

THE Landlord HEREBY DEMISES unto the Tenant the Demised Premises TOGETHER WITH
the rights and easements specified in the First Schedule EXCEPT AND RESERVING
the rights and easements specified in the Second Schedule SUBJECT TO all rights
easements quasi-easements privileges covenants restrictions and stipulations of
whatsoever nature affecting the Demised Premises including the matters contained
or referred to in the Deeds mentioned in the Fifth Schedule TO HOLD the Demised
Premises unto the Tenant from and including the Term Commencement Date for the
Term YIELDING AND PAYING unto the Landlord and (where expressly provided
hereunder) the Management Company during the Term by way of rent:-

 

  (a) yearly and proportionately for any fraction of a year:-

 

  (i) from and including 16 May 2005 up to but excluding the Level 2 Rent
Commencement Date the rent of FORTY THOUSAND SEVEN HUNDRED AND SEVENTY FIVE
POUNDS (£40,775)

 

  (ii) from and including the Level 2 Rent Commencement Date up to but excluding
the Level 1 Rent Commencement Date the rent of SIX HUNDRED AND SEVENTY THOUSAND
ONE HUNDRED AND FORTY FIVE POUNDS (£670,145)

 

  (iii) from and including the Level 1 Rent Commencement Date to but excluding
16 May 2010 the Initial Rent

 

  (iv) from and including each Review Date (as that term is defined in the Third
Schedule) such Rent as shall become payable under and in accordance with the
provisions of the Third Schedule

 

in each case to be paid to the Landlord (by Banker’s Standing Order if the
Landlord reasonably so requires) by equal quarterly payments in advance on each
Quarterly Day in every year the first payment being a proportionate sum in
respect of the

 

9



--------------------------------------------------------------------------------

period from and including the Rent Commencement Date to the day before the next
Quarterly Day to be made on the Rent Commencement Date

 

  (b) a due proportion to be fairly and properly determined by the Landlord of
all sums (including insurance tax and the cost of periodic valuations for
insurance purposes) which the Landlord shall from time to time be liable to pay
for insuring the Building against the Insured Risks pursuant to Clause 7.1 (a)
and the other matters referred to in Clauses 7.1(c) and 7.1(d) and the whole of
the sums which the Landlord shall from time to time pay for insuring against
loss of rents pursuant to Clause 7.1(b) such sums to be paid to the Landlord on
demand

 

  (c) the payments to be made to the Management Company (subject to Clause 8.6)
in accordance with Clause 9

 

  (d) the moneys referred to in Clauses 4.2 and 4.33 to be paid to the Landlord
or the Management Company as therein provided on demand

 

  (e) any other moneys which are by this Lease stated to be recoverable as rent
in arrear to be paid to the Landlord or the Management Company as therein
provided on demand

 

4. TENANT’S COVENANTS

 

THE Tenant HEREBY COVENANTS with the Landlord and as a separate covenant with
the Management Company as follows:-

 

4.1 Rents

 

To pay the rents reserved by this Lease at the times and in the manner aforesaid
without any abatement set-off counterclaim or deduction whatsoever (save those
that the Tenant is required by law to make) and so that the Landlord shall
receive full value in cleared funds on the date when payment is due

 

4.2 Interest on arrears

 

  (a) Without prejudice to any other right remedy or power herein contained or
otherwise available to the Landlord or the Management Company if any of the
rents reserved by this Lease (whether formally demanded or not) or any other sum
of money payable to the Landlord or the Management Company by the Tenant under
this Lease shall not be paid so that the Landlord receives full value in cleared
funds:-

 

  (i) in the case of the Rent and any Value Added Tax thereon, on the date when
payment is due (or, if the due date is not a Working Day, the next Working Day
after the due date); or

 

  (ii) in the case of any other rents or sums within seven (7) days after the
date when payment has become due

 

to pay interest thereon at the Interest Rate from the date on which payment was
due to the date of payment to the Landlord or the Management Company (as the
case may be) (both before and after any judgment)

 

  (b)

Without prejudice to any other right, remedy or power contained in this Lease or
otherwise available to the Landlord, if the Landlord shall decline to accept any
of the

 

10



--------------------------------------------------------------------------------

 

rents or other sums of money so as not to waive any existing breach of covenant,
the Tenant shall pay interest on such rents and other sums of money at the
Interest Rate from and including the date when payment was due (or, where
applicable, would have been due if demanded on the earliest date on which it
could have been demanded) to the date when payment is accepted by the Landlord

 

4.3 Outgoings

 

  (a) To pay and discharge all existing and future rates taxes duties charges
assessments impositions and outgoings whatsoever or (where such outgoings relate
to the Demised Premises and other premises) a due proportion thereof to be
reasonably determined by the Landlord which now are or may at any time during
the Term be payable in respect of the Demised Premises (and all car parking
spaces designated for the use of the Tenant) whether by the owner or the
occupier of them (excluding any tax payable by the Landlord occasioned by the
grant of and any disposition of or dealing with the reversion to this Lease)

 

  (b) To the extent not detrimental to the Tenant’s interests to raise no
objection to the Landlord or the Management Company contesting any outgoings as
aforesaid and appealing any assessments related thereto or withdrawing any such
contest or appeal or agreeing with the relevant authorities on any settlement
compromise or conclusion in respect thereof and to supply to the Landlord
forthwith upon receipt copies of any such assessments and to execute forthwith
on request all consents authorisations or other documents as the Landlord or the
Management Company reasonably requests to give full effect to the foregoing

 

  (c) Not to agree or appeal or contest any such outgoings or any assessments
related thereto without the prior approval in writing of the Landlord (such
approval not to be unreasonably withheld)

 

  (d) To pay all charges for electricity telephone water gas (if any) and other
services and all sewage and environmental charges consumed in the Demised
Premises including any connection charge and meter installation costs and rents
and if so required by the Landlord at the Tenant’s own cost to install a water
meter to measure the water consumed in the Demised Premises and (where any such
services are provided by the Landlord or the Management Company at the request
of the Tenant or where there is no reasonable alternative) to pay for any such
service consumed and a standing charge at a reasonable rate (not exceeding 10%
of the cost of the same to the Landlord or the Management Company) specified
from time to time by the Landlord or the Management Company and to permit the
Landlord or the Management Company to install maintain and read any meter in the
Demised Premises relating to any such service

 

4.4 Utility authorities

 

To pay to the Landlord or as it may direct an amount equal to any rebate or
rebates which the Tenant or any undertenant may receive from public utilities in
respect of the capital costs incurred by the Landlord the London Docklands
Development Corporation (or any successor body) or some party (other than the
Tenant) of providing water foul and surface water drainage gas electricity and
telecommunications

 

11



--------------------------------------------------------------------------------

4.5 Repairs

 

  (a) To repair and keep in good and substantial repair and condition the
Demised Premises (other than any parts which the Landlord or the Management
Company has covenanted to maintain or replace or repair)

 

  (b) To replace from time to time any of the Landlord’s fixtures and fittings
which become in need of replacement with new ones which are similar in type and
quality (excluding any such fixtures and fittings which the Landlord or the
Management Company is liable to maintain or repair or replace pursuant to their
respective covenants herein contained)

 

(damage by the Insured Risks excepted save to the extent that (i) payment of the
insurance moneys shall be withheld by reason of any act neglect or default of
the Tenant or any undertenant or any person under its or their control and (ii)
such damage is to the Tenant’s Works and/or the Existing Category A Works and
damage by an Act of Terrorism excepted save to the extent such damage is to the
Tenant’s Works and/or the Existing Category A Works)

 

4.6 Plant and machinery

 

Subject to the exceptions to clause 4.5 to keep all plant machinery and other
equipment (not being moveable property of the Tenant or any undertenant) in the
Demised Premises properly maintained and in good working order and condition and
shall not adversely affect the base building systems and any warranties which
the Landlord may enjoy in relation to the same

 

4.7 Decorations

 

Subject to the exceptions in clause 4.5 in every Decoration Year and also in the
last three months of the Term howsoever determined in a good and workmanlike
manner to prepare and decorate (with two coats at least of good quality paint)
or otherwise treat as appropriate all parts of the Demised Premises required to
be so treated and as often as may be reasonably necessary to wash down all
washable surfaces such decorations and treatment in the last year of the Term to
be executed in such colours and materials as the Landlord may reasonably require

 

4.8 Cleaning

 

  (a) To keep the Demised Premises in a clean and tidy condition and at least
once in every month properly to clean the inside of all exterior windows window
frames and other exterior glass enclosing the Demised Premises

 

  (b) To invite the cleaning contractor nominated by the Landlord to tender to
the Tenant for the cleaning of the Demised Premises

 

4.9 Not Used

 

12



--------------------------------------------------------------------------------

4.10 Yield up

 

  (a) Immediately prior to the expiration or sooner determination of the Term at
the cost of the Tenant:-

 

  (i) to replace any of the Landlord’s fixtures and fittings which shall be
missing or damaged with new ones of similar kind and quality or (at the option
of the Landlord) to pay to the Landlord the cost of replacing any of the same

 

  (ii) to remove from the Demised Premises any moulding or sign of the name or
business of the Tenant or occupiers and all tenant’s fixtures fittings furniture
and effects and to make good to the reasonable satisfaction of the Landlord all
damage caused by such removal

 

  (iii) only if reasonably required by the Landlord to remove all video data and
sound communications conducting material installed in the Building by or at the
request of the Tenant or any undertenant

 

  (b) At the expiration or sooner determination of the Term quietly to yield up
the Demised Premises to the Landlord in good and substantial repair and
condition in accordance with the covenants and other obligations on the part of
the Tenant contained in this Lease and if and to the extent required by the
Landlord to no less a standard of finish than they would have been in if they
had been constructed to the Minimum Standard Developer’s Finish for Tenant Work
Specification when the Building was originally constructed and to the extent
that such a requirement is not inconsistent with the foregoing provision to
reinstate and remove the alterations and additions carried out by or on behalf
of the Tenant whether before or after the commencement of the Term and making
good of all damage caused by such removal in all cases to the Landlord’s
reasonable satisfaction.

 

4.11 Rights of entry by Landlord and the Management Company

 

Subject to the provisions of Clause 8.17 to permit the Landlord and the
Management Company with all necessary materials and appliances at all reasonable
times upon reasonable prior notice (except in cases of emergency) to enter and
remain upon the Demised Premises:-

 

  (a) to view and examine the state and condition of the Demised Premises and to
take schedules of the landlord’s fixtures

 

  (b) to exercise any of the rights excepted and reserved by this Lease

 

  (c) for any other proper purpose connected with the management of or the
interest of the Landlord in the Demised Premises or the Building

 

4.12 To comply with notices

 

  (a) Whenever the Landlord shall give written notice to the Tenant of any
breach of covenant to forthwith remedy such breach

 

  (b)

If the Tenant shall fail within twenty-one (21) days of such notice or as soon
as reasonably possible in the case of emergency to commence and then diligently
to continue to comply with such notice the Landlord may without further notice
enter

 

13



--------------------------------------------------------------------------------

 

the Demised Premises and carry out or cause to be carried out all or any of the
works referred to in such notice and all costs and expenses thereby incurred
shall be paid by the Tenant to the Landlord on demand and in default of payment
shall be recoverable as rent in arrear

 

4.13  Overloading floors and services and installation of wiring etc

 

  (a) Not to do anything which may subject the Demised Premises or the Building
to any strain beyond that which it is designed to bear with due margin for
safety and to pay to the Landlord on demand all costs reasonably incurred by the
Landlord in obtaining the opinion of a qualified structural engineer as to
whether the structure of the Demised Premises or the Building is being or is
about to be overloaded

 

  (b) To observe the weight limits prescribed for all lifts in the Building

 

  (c) Not to use or permit or suffer to be used any electrical or electronic
apparatus or equipment that does not comply with any relevant British standard
or code of practice (or any replacement thereof) relating to such apparatus or
equipment and in addition not to install or use any electrical or electronic
equipment or apparatus unless it has been fitted with an efficient suppresser so
as to prevent any interference with radio or television reception
telecommunications transmission electrical or electronic apparatus or equipment
or the operation of any other equipment in the Building or in any Adjoining
Property

 

  (d) If properly requested by any relevant public utility promptly to provide
or to consent to the disclosure by the relevant public utility of details to the
Management Company of the installation in or upon any part of the Building or
the Estate of all video data and sound communications conducting material and
associated equipment installed by or at the request of the Tenant or any
undertenant

 

4.14  Pipes

 

Not to overload or obstruct any Pipes or discharge into any Pipes any oil or
grease or any noxious or deleterious substance which may cause an obstruction or
become a source of danger or injure the Pipes or the drainage system of the
Building or the Adjoining Property

 

4.15  Cooking

 

Not to prepare or cook any food in the Demised Premises otherwise than in a
kitchen area approved in writing by the Landlord such approval not to be
unreasonably withheld and to take all necessary steps to ensure that all smells
and fumes caused by permitted cooking refuse or food shall be removed from the
Demised Premises in a manner and by means approved by the Landlord and in any
event so as to ensure that in the reasonable opinion of the Landlord no nuisance
or annoyance shall be caused to the Landlord or any of the tenants or occupiers
of the Building or the Adjoining Property

 

4.16  Dangerous materials and use of machinery

 

Not to bring in any part of the Building anything which is or is likely to
become dangerous offensive combustible especially inflammable radioactive or
explosive or which might increase the risk of fire or explosion or which would
cause or be likely to cause nuisance disturbance or damage to the Landlord or
any tenant owner or occupier of any part of the Building or the Estate PROVIDED
THAT this Clause shall not prevent the use of goods and

 

14



--------------------------------------------------------------------------------

machinery utilised in connection with a modern office building and the
activities carried on thereat

 

4.17  Heating cooling and ventilation and other systems

 

  (a) Not to do anything which adversely affects the heating cooling or
ventilation of the Building or any other centrally controlled systems or which
imposes an additional load on the heating cooling or ventilation plant and
equipment or any such system beyond that which it is designed to bear

 

  (b) To take all steps necessary to prevent any mechanical ventilation of the
Demised Premises drawing air from or exhausting air into the Common Parts of the
Building

 

4.18 User

 

  (a) Not to use or occupy the Demised Premises for any purpose except for the
Permitted User

 

  (b) Not to use the Demised Premises or any part thereof for any auction or
public meeting public exhibition or public entertainment or for gambling or as a
club or for the business of a turf accountancy estate agency travel agency staff
or employment agency or Government Department where services are provided
principally to visiting members of the public

 

  (c) Not to use the Demised Premises or any part thereof for any dangerous
noisy noxious or offensive trade business or occupation whatsoever nor for any
illegal or immoral purpose nor for residential or sleeping purposes

 

  (d) Not to leave the Demised Premises continuously unoccupied for more than 7
days without:-

 

  (i) notifying the Landlord and

 

  (ii) providing such caretaking and security arrangements as the Landlord shall
reasonably require in order to protect the Demised Premises and its contents and
to deal with any emergency

 

  (e) To ensure that at all times the Landlord and the Management Company have
written notice of the name home address and home telephone number of at least
two keyholders of the Demised Premises

 

  (f) To provide the Landlord or the Management Company with a set of keys to
the Demised Premises to enable the Landlord and the Management Company or their
agents and others authorised by the Landlord or the Management Company to enter
the Demised Premises for security purposes in accordance with the provisions of
Clause 8.18 or in cases of emergency

 

4.19  Alterations signs and visual amenity

 

  (a) Not to erect any new structure in the Demised Premises or any part thereof
nor to alter add to or change the exterior of the Demised Premises or the height
elevation or external architectural or decorative design or appearance of the
Demised Premises

 

15



--------------------------------------------------------------------------------

  (b) Not to alter divide cut maim or remove any of the principal or
load-bearing walls floors beams or columns within or enclosing the Demised
Premises nor to make any other alterations or additions which affect the
structure of the Building

 

  (c) Save for the Permitted Alterations not to make any alterations or
additions to any centrally controlled systems in the Demised Premises or the
Building or the Pipes within or serving the Demised Premises or the Building
without obtaining the prior written consent of the Landlord such consent not to
be unreasonably withheld

 

  (d) Save for the Permitted Alterations not to make any alterations or
additions not prohibited by Clause 4.19 (a) or (b) without obtaining the prior
written consent of the Landlord such consent not to be unreasonably withheld and
provided that as soon as practicable (and not more than twenty working days)
following completion of the approved alterations or additions or the Permitted
Alterations (the “Alterations”) the Tenant shall supply to the Landlord (i) a
set of as-built drawings showing the Alterations as actually carried out
together with a complete set of updated DWG files on computer disc reflecting
the changes to the Tenant’s Works and (ii) a copy of the health and safety file
kept available for inspection pursuant to the Construction (Design Management)
Regulations 1994 and any subsequent legislation of a similar nature

 

  (e) Not to add to or change the lighting within the Demised Premises which
lighting is visible from outside the Demised Premises without obtaining the
prior written consent of the Landlord (not to be unreasonably withheld)

 

  (f) Not to erect or display on the exterior of the Demised Premises or in the
windows thereof so as to be visible from the exterior any pole aerial
advertisement or thing whatsoever save that the Tenant may display on the
entrance door to the Demised Premises a sign stating the Tenant’s name and
business or profession on obtaining the prior written consent of the Landlord to
the size style and the position thereof and the materials to be used such
consent not to be unreasonably withheld

 

  (g) Not to install any window coverings except those which have been approved
in writing by the Landlord from time to time (not to be unreasonably withheld)

 

  (h) Promptly to make good all damage caused to any parts of the Building or
any Adjoining Property in the carrying out of any alterations or additions to
the Demised Premises

 

4.20  Works carried out to the Demised Premises

 

Without prejudice to the provisions of Clause 4.19 or to any covenants and
conditions which the Landlord may reasonably require or impose in giving consent
for alterations or additions to the Demised Premises to carry out any
alterations additions repairs replacements or other works to or in respect of
the Demised Premises promptly and in a good and workmanlike manner and in
accordance with the reasonable requirements of the Landlord notified in writing
to the Tenant and in particular but without prejudice to the generality thereof:
-

 

  (a) any works the carrying out of which may in the Landlord’s reasonable
opinion constitute a nuisance or disrupt the businesses or activities of other
tenants or occupiers of the Building or the Estate or the public shall be
performed outside the hours of 9.00 am to 6.00 pm on Monday to Friday
(inclusive)

 

16



--------------------------------------------------------------------------------

  (b) any works within the Demised Premises affecting the structure of the
Building or any base building systems or centrally controlled systems within the
Building or the Demised Premises shall at the Landlord’s reasonable option be
performed at the Tenant’s expense by the Landlord or the Management Company or
by contractors designated by the Landlord at a reasonable time specified by the
Landlord and at a reasonable cost

 

4.21 Alienation

 

4.21.1

 

  (a) Not to assign or charge any part or parts (as distinct from the whole) of
the Demised Premises and not to agree so to do

 

  (b) Not to part with possession of or share the occupation of the whole or any
part or parts of the Demised Premises or agree so to do (otherwise than
conditionally upon obtaining the Landlord’s consent in accordance with the terms
of this Lease) or permit any person to occupy the same save by way of an
assignment or underlease of the whole of the Demised Premises or an underlease
of a Permitted Part thereof (as hereinafter defined) in accordance with the
provisions of this Clause PROVIDED THAT nothing contained in this Clause shall
prevent the Tenant from sharing occupation of the whole or any part or parts of
the Demised Premises with a company which is and remains a Group Company of the
Tenant so long as such occupation shall not create the relationship of landlord
and tenant between the Tenant and the Group Company and notice of the sharing of
occupation and the name of the Group Company concerned is given to the Landlord
within ten (10) Working Days after the sharing begins

 

  (c) Not to underlet any part or parts of the Demised Premises (as distinct
from the whole) otherwise than on the following conditions:-

 

  (i) each floor of the Demised Premises shall not at any time be in the
occupation of more than four (4) Entities the Tenant and any Group Company of
the Tenant sharing occupation with the Tenant pursuant to the proviso to Clause
4.21.1(b) counting as one

 

  (ii) each separate unit of accommodation to be underlet or retained shall
comprise not less than four thousand square feet on a single floor and shall be
capable of being occupied and used as a separate and self-contained unit with
all necessary and proper services (“a Permitted Part”) and

 

  (iii) if the Landlord shall reasonably so require, the Tenant shall obtain an
acceptable guarantor for any proposed undertenant and such guarantor shall
execute and deliver to the Landlord a deed containing covenants by that
guarantor (or, if more than one, joint and several covenants) with the Landlord,
as a primary obligation, in the terms contained in the Fourth Schedule (with any
necessary changes) or in such other terms as the Landlord may reasonably require
and

 

  (iv)

prior to the grant of any underlease of a Permitted Part (which comprises less
than a whole floor) the underlease has been validly excluded form the operation
of sections 24 to 28 of the Landlord and Tenant Act 1954 in accordance with the
provisions of section 38(A) of the said Act in relation to

 

17



--------------------------------------------------------------------------------

 

such intended underlease and the said intended underlease shall contain
provisions excluding Sections 24 to 28 of the said Act

 

  (d) Not to underlet the whole of the Demised Premises otherwise than on the
condition that if the Landlord shall reasonably so require, the Tenant shall
obtain an acceptable guarantor for any proposed undertenant and such guarantor
shall execute and deliver to the Landlord a deed containing covenants by that
guarantor (or, if more than one, joint and several covenants) with the Landlord,
as a primary obligation, in the terms contained in the Fourth Schedule (with any
necessary changes) or in such other terms as the Landlord may reasonably require

 

(e)

 

  (i) Not to underlet the whole of the Demised Premises or a Permitted Part at a
fine or a premium or at a rent less than the open market rental value of the
Demised Premises or (as the case may be) of a Permitted Part in each case at the
time of such underlease

 

  (ii) No underletting of the whole or any part of the Demised Premises can take
place on terms whereby any rent-free or concessionary rent period or financial
inducement given is not previously approved by the Landlord

 

  (f) Without prejudice to the foregoing provisions not to charge or underlet
the whole of the Demised Premises nor to underlet a Permitted Part without the
prior written consent of the Landlord such consent not to be unreasonably
withheld nor to assign the whole of the Demised Premises otherwise that in
strict compliance with Clause 4.21.2

 

  (g) Prior to any permitted underlease to procure that the undertenant enters
into direct covenants with the Landlord and the Management Company as follows:-

 

  (i) an unqualified covenant by the undertenant that the undertenant

 

  (A) shall not assign or charge (or agree so to do) any part or parts (as
distinct from the whole of the premises to be thereby demised); and

 

  (B) shall not (save by way of an assignment or underlease of the whole or (if
the undertenant is the undertenant of the whole of the Demised Premises) an
underlease of a Permitted Part) part with possession of or share the occupation
of the whole or any part of the premises to be thereby demised or agree so to do
or permit any person to occupy the same

 

  (ii) a covenant by the undertenant that the undertenant shall not assign
charge or underlet (or agree so to do) the whole of the premises to be thereby
demised or underlet (or agree so to do) a Permitted Part without (in each case)
obtaining the prior written consent of the Landlord such consent not to be
unreasonably withheld

 

  (iii) a covenant by the undertenant to perform and observe all the tenant’s
covenants and the other provisions contained in

 

  (1)

this Lease (other than the payment of the rents) so far as the same are
applicable to the premises to be thereby demised and including in

 

18



--------------------------------------------------------------------------------

 

particular (but without limitation) the conditions set out in Clause 4.21.1 (c);
and

 

  (2) the permitted underlease

 

  (h) Every permitted underlease shall contain:-

 

  (i) provisions for the review of the rent thereby reserved (which the Tenant
hereby covenants to operate and enforce) on an upwards only basis on the dates
for review specified in the Particulars to this Lease in accordance with the
provisions set out in the Third Schedule hereto mutatis mutandis and with
references to “Assumed Premises” being deemed to be references to premises
demised by the permitted underlease

 

  (ii) a covenant by the undertenant (which the Tenant hereby covenants to
enforce) prohibiting the undertenant from doing or suffering any act or thing in
relation to the premises underlet in breach of the provisions of this Lease

 

  (iii) a condition for re-entry on breach of any covenant by the undertenant

 

  (iv) (subject to the provisions of Clause 4.21.l(g)) the same provisions
(mutatis mutandis) as are set out in Clause 4.21.2

 

  (i) When reasonably required to enforce the performance and observance by
every such undertenant of the covenants provisions and conditions of the
underlease and not at any time knowingly or formally to waive any breach of the
same

 

  (j) To procure that the principal rent is reviewed under any permitted
underlease in accordance with the terms thereof and not to agree any reviewed
rent with the undertenant at less than the then open market rent and in any
event not without prior consultation with the Landlord

 

  (k) Not to vary the terms of any permitted underlease (or agree so to do)
without the prior written consent of the Landlord such consent not to be
unreasonably withheld

 

  (l) To procure that the rents reserved by any permitted underlease shall not
be commuted or payable more than one quarter in advance and not to permit the
reduction of any rents reserved by any such underlease

 

4.21.2    (a)   For the purposes of Section 19(1 A) of the Landlord and Tenant
Act 1927 it is agreed that the Landlord may withhold consent to an assignment of
the whole of the Demised Premises if:-          (i)    the proposed assignee is
not an Acceptable Assignee; or          (ii)    the proposed assignee is a
company which is a Group Company of the Tenant unless such proposed assignee has
maintained continuously for a period of three (3) years immediately preceding
the date of the application for licence to assign this Lease and still maintains
a credit rating (as ascertained in accordance with the provisions of Clause 1.1
(a)) equal to or better than the best credit rating (as ascertained in
accordance with the provisions of Clause 1.1 (a)) of the Tenant during such
three (3) year period; or

 

19



--------------------------------------------------------------------------------

  (iii) the proposed assignee or any proposed guarantor for it (other than any
guarantor under an authorised guarantee agreement as referred to in Clause
4.21.2(b)(i)) is any person or Entity who has the right to claim sovereign or
diplomatic immunity or exemption from liability from the covenants on the part
of the Tenant contained in this Lease; or

 

  (iv) at the time of application for consent the proposed assignee or any
proposed guarantor for it (other than any guarantor under an authorised
guarantee agreement as referred to in Clause 4.21.2(b)(i)) is any person or
Entity in relation to whom any of the events mentioned in Clause 8.1 of this
Lease would have occurred if that person or Entity were the Tenant under this
Lease; or

 

  (v) the Initial Rent remains unpaid; or

 

  (vi) in the Landlord’s reasonable opinion there is a material outstanding
breach of covenant on the part of the Tenant which relates to the repair of the
Demised Premises unless the proposed assignee (being an Acceptable Assignee)
covenants unconditionally with both the Landlord and the Management Company to
remedy such breach as soon as reasonably practicable

 

  (b) For the purposes of S19 (1A) of the Landlord and Tenant Act 1927 and S16
of the Landlord and Tenant (Covenants) Act 1995 it is further agreed that any
consent of the Landlord to an assignment of the whole of the Demised Premises
may be subject to:

 

  (i) a condition requiring that before the Tenant completes the assignment of
this Lease the Tenant and any party who has covenanted on its behalf as Surety
jointly and severally execute and deliver to the Landlord a deed which shall be
prepared by the Landlord’s solicitors containing covenants on the part of the
Tenant and the Surety in the form of those contained in the Eighth Schedule

 

  (ii) a condition that the assignment is completed and registered with the
Landlord in accordance with Clause 4.22 within two (2) months of the date of the
consent and that if it is not the consent shall be void but any of the
guarantees referred to in Clauses 4.21.2(b)(i) and 4.21.2(b)(iii) shall
nevertheless remain in full force and effect

 

  (iii) a condition that before the Tenant completes the assignment of the
Lease, if the Landlord acting reasonably determines it to be necessary, one or
more guarantors acceptable to the Landlord, acting reasonably, covenant by deed
with the Landlord in the form of guarantee set out in the Fourth Schedule

 

  (iv) a condition that prior to any permitted assignment it is procured that
the assignee enters into a direct covenant with the Landlord and the Management
Company that with effect from the date of the assignment until the first
subsequent assignment which is not an excluded assignment (as the expression is
defined in the Landlord and Tenant (Covenants) Act 1995) the proposed assignee
will pay the rents hereby reserved and perform and observe the covenants by the
Tenant contained in this Lease

 

20



--------------------------------------------------------------------------------

  (c) Without prejudice to the provisions of Clauses 4.21.2(a) and (b) the
Tenant shall not assign the whole of the Demised Premises without the prior
written consent of the Landlord and except in relation to the circumstances
mentioned in Clause 4.21.2(a) and the conditions mentioned in Clause 4.21.2(b)
such consent shall not be unreasonably withheld. The parties agree that in
considering whether or not the Landlord is reasonably withholding such consent
due and proper regard shall be had to the provisions and effect of the Landlord
and Tenant (Covenants) Act 1995

 

  (d) Clauses 4.21.2(a) and 4.21.2(b) shall operate without prejudice to the
Landlord’s right to refuse such consent on any other ground or grounds where
such refusal would be reasonable or to impose further conditions upon the grant
of consent where such imposition would be reasonable and the Landlord may at any
time during the Term abandon any of the circumstances set out in Clause
4.21.2(a) and/or any of the conditions referred to in Clause 4.21.2(b) by
serving written notice to that effect on the Tenant and upon service of any such
notice in the circumstance(s) or condition(s) therein specified shall be deemed
to be deleted from this Lease and be of no further effect

 

4.21.3  Any question of whether or not any of the circumstances set out in
Clause 4.21.2(a) exist in relation to a proposed assignment of the whole of the
Demised Premises or as to whether any of the conditions referred to in Clause
4.21.2(b) should be imposed shall be determined by the Landlord and if the
Landlord determines that any such circumstances exist and as a consequence of it
wishes to withhold its consent to the proposed assignment, or that any such
conditions should be imposed, the Landlord shall give written notice to that
effect to the Tenant and such notification shall be binding on the Tenant unless
the Tenant serves on the Landlord a counternotice (“the Counternotice”) within
ten (10) Working Days requiring the Landlord’s determination to be reviewed by
an expert in accordance with the Ninth Schedule

 

4.22  Registration of dispositions

 

Within twenty-one (21) days of every assignment transfer assent underlease
assignment of underlease mortgage charge or any other disposition whether
mediate or immediate of or relating to the whole or any part or parts of the
Demised Premises to supply to the Landlord a copy certified by the Tenant’s
solicitors of the document evidencing or effecting such disposition and on each
occasion to pay to the Landlord or its solicitors a reasonable registration fee

 

4.23  Disclosure of information

 

Whenever the Landlord shall reasonably request to supply full particulars of all
occupations and derivative interests in the Demised Premises however remote or
inferior

 

4.24  Landlord’s costs

 

Within ten (10) Working Days of demand, to pay and indemnify the Landlord the
Management Company any Superior Landlord and any mortgagee against all
reasonable costs fees charges disbursements and expenses properly incurred by
them:-

 

  (a)

in relation to or in contemplation of the preparation and service of a notice
under Section 146 of the Law of Property Act 1925 and of any proceedings under
Section 146 or 147 of that Act (whether or not any right of re-entry or
forfeiture has been waived by the Landlord or a notice served under Section 146
is complied with by the

 

21



--------------------------------------------------------------------------------

 

Tenant or the Tenant is relieved under the provisions of that Act and even
though forfeiture may be avoided otherwise than by relief granted by the Court)

 

  (b) in relation to or in contemplation of the preparation and service of all
notices and schedules relating to wants of repair whenever served (but relating
only to such wants of repair that accrued during the Term)

 

  (c) in connection with the recovery or attempted recovery of arrears of rent
or other sums due from the Tenant or in procuring the remedying of the breach of
any covenant by the Tenant

 

  (d) in relation to any application for consent required or made necessary by
this Lease (such costs to include reasonable management and monitoring fees and
expenses) whether or not the same is granted (except in cases where the Landlord
is obliged not to unreasonably withhold its consent and the withholding of its
consent is unreasonable) or whether the application be withdrawn

 

4.25  Statutory requirements

 

  (a) At the Tenant’s own expense in relation to the Demised Premises to comply
in all respects with every statute now in force or which may after the date of
this Lease be in force and any other obligation imposed by law and all
regulations laws or directives made or issued by or with the authority of The
European Commission and/or The Council of Ministers relating to the Demised
Premises or their use, including the Offices, Shops and Railway Premises Act
1963, the Fire Precautions Act 1971, the Defective Premises Act 1972, the Health
and Safety at Work etc. Act 1974 and the Environmental Protection Act 1990

 

  (b) To execute all works and provide and maintain all arrangements on or in
respect of the Demised Premises or their use which are required by any statute
now in force or which may after the date of this Lease be in force or by any
government department, local, public or other competent authority or court of
competent jurisdiction acting under or in pursuance of any statute, whether any
of the same are required to be carried out by the landlord, tenant or occupier,
and shall indemnify the Landlord against all costs, charges, fees and expenses
of, or incidental to, the execution of any works or the provision or maintenance
of any arrangements so required

 

  (c) Not to do or omit to be done in or near the Demised Premises any act or
thing by reason of which the Landlord or any other occupier may under any
statute or non-statutory regulations become liable to pay any penalty damages
compensation costs charges or expenses

 

4.26  Planning Acts

 

  (a) To comply with the provisions and requirements of the Planning Acts in
relation to the Demised Premises and to indemnify and keep the Landlord
indemnified against all actions proceedings demands costs expenses and liability
in respect of any contravention thereof by the Tenant or those deriving title
under or through it

 

  (b)

Not to apply for planning permission or for other consents required under the
Planning Acts in respect of the Demised Premises or for certificates or
determinations as to lawful use without the prior written consent of the
Landlord, such consent not to be unreasonably withheld where under the relevant
provisions of

 

22



--------------------------------------------------------------------------------

 

this Lease the consent of the Landlord is not required or cannot be unreasonably
withheld in respect of the matters the subject of the application

 

(c) At the Tenant’s own expense to obtain and, if appropriate, renew any
planning permission and any other consent and serve all necessary notices
required for the carrying out by the Tenant of any operations or the
commencement or continuance of any use of the Demised Premises

 

(d) To pay and satisfy any charge or levy that may hereafter be imposed under
the Planning Acts in respect of any Development carried out by the Tenant on or
at the Demised Premises

 

(e) The Tenant shall not implement any planning permission or consent required
under the Planning Acts before it has been produced to and approved in writing
by the Landlord such approval not to be unreasonably withheld but the Landlord
may refuse to approve such planning permission or consent on the grounds that
any condition contained in it, or anything omitted from it, or the period
referred to in it, would in the reasonable opinion of the Landlord, be or be
likely to be prejudicial to the Landlord’s interest in the Demised Premises or
the Estate or the Adjoining Property, whether during or following the expiration
or earlier determination of the Term

 

(f) Unless the Landlord shall otherwise direct to carry out and complete before
the expiration or sooner determination of the Term:-

 

  (i) any works stipulated to be carried out to the Demised Premises as a
condition of any planning permission granted during the Term and implemented by
the Tenant or any undertenant and

 

  (ii) any Development begun upon the Demised Premises in respect of which the
Landlord shall or may be or become liable for any charge or levy under the
Planning Acts

 

(g) If and when called upon so to do to produce to the Landlord on demand all
plans documents and other evidence as the Landlord may reasonably require in
order to satisfy itself that the provisions of this Clause have been complied
with in all respects

 

4.27 Statutory notices

 

Within fourteen (14) days after receipt of the same (or sooner if requisite
having regard to the time limits stated therein) to produce to the Landlord a
copy and any further particulars required by the Landlord of any notice or order
or proposal for the same given to the Tenant and relevant to the Demised
Premises or the occupiers thereof or of the Building or of the Estate and
without delay to take all necessary steps to comply with the notice or order so
far as the same is the responsibility of the Tenant and at the request of the
Landlord but at the cost of the Tenant to make or join with the Landlord in
making such objection or representation against or in respect of any such notice
order or proposal as the Landlord shall reasonably deem expedient

 

4.28 Defective premises

 

Immediately upon becoming aware of the same, to give written notice to the
Landlord of any defect in the Demised Premises which might give rise to an
obligation on the Landlord to do

 

23



--------------------------------------------------------------------------------

or refrain from doing any act or thing so as to comply with the duty of care
imposed on the Landlord pursuant to the Defective Premises Act 1972 and at all
times to display and maintain all notices which the Landlord may from time to
time reasonably require to be displayed in relation thereto

 

4.29 Fire precautions and equipment etc.

 

Without prejudice to the exceptions to Clause 4.5 to comply with the
requirements and recommendations of the fire authority and/or the insurers of
the Demised Premises and the reasonable requirements of the Landlord in relation
to fire precautions affecting the Demised Premises

 

4.30 Encroachments and easements

 

  (a) Not to stop up or obstruct any of the windows or lights belonging to the
Demised Premises nor to permit any new window opening doorway passage Pipes or
other encroachment or easement to be made or acquired into upon or over the
Demised Premises or any part thereof and in case any person shall attempt to
make or acquire any encroachment or easement to give written notice thereof to
the Landlord immediately the same shall come to the notice of the Tenant and at
the request of the Landlord to adopt such means as may be reasonably required by
the Landlord for preventing any such encroachment or the acquisition of any such
easement

 

  (b) Not to give to any person any acknowledgement that the Tenant enjoys the
access of light to any of the windows or openings of the Demised Premises by the
consent of such person nor to pay any sum of money or enter into any agreement
with any person for the purpose of inducing or binding such person to abstain
from obstructing the access of light to any of the windows or openings and in
the event of any person doing or threatening to do anything which obstructs the
access of light to any of the windows or openings forthwith to notify the
Landlord of the same

 

4.31 Reletting and sale notices

 

Subject to Clause 8.18 to permit the Landlord at all reasonable times to enter
upon the Demised Premises and affix and retain without interference upon any
suitable parts of the Building (but not so as materially to affect the use and
enjoyment thereof or the access of light and air to the Demised Premises) during
the three (3) months preceding the expiration or sooner determination of the
Term notices for reletting the same and not to remove or obscure the said
notices and to permit all persons with the written authority of the Landlord to
view the Demised Premises at all reasonable hours in the daytime upon prior
appointment having been made

 

4.32 Indemnity

 

To keep the Landlord and the Management Company fully indemnified from and
against all actions proceedings claims demands losses costs expenses damages and
liability arising from any breach of the Tenant’s covenants or other obligations
contained in or documents supplemental to this Lease Provided That the Landlord
and Management Company shall take such steps as shall be reasonable to mitigate
such loss having regard to the nature of the breach

 

24



--------------------------------------------------------------------------------

4.33 Value Added Tax

 

4.33.1 Where by virtue of any of the provisions of this Lease (i) the Tenant is
required to pay repay or reimburse to the Landlord or the Management Company or
any person or persons any rents costs charges fees expenses or any other sums or
amounts whatsoever in respect of the supply of any goods and/or services by or
to the Landlord or the Management Company or any other person or persons or (ii)
there is a supply of goods or services deemed to be made for Value Added Tax
purposes to the Tenant by the Landlord or the Management Company whether or not
for payment then the Tenant shall pay in addition or (as the case may be) to
keep the Landlord and the Management Company indemnified (on an after-tax basis)
against:-

 

  (a) the amount of any Value Added Tax which is or may be chargeable on the
supply of any goods and/or services as aforesaid to the Tenant against provision
of a VAT invoice and

 

  (b) the amount of any Value Added Tax chargeable in respect of supplies or
self-supplies made to the Landlord or the Management Company the cost of which
is included in the calculation of the sums which the Tenant is required to pay
repay or reimburse to the Landlord or the Management Company or in respect of
which the Tenant is required to indemnify the Landlord or the Management Company
save and to the extent where in any such case, the Landlord or the Management
Company (as the case may be) obtain a credit for such Value Added Tax as “input
tax” under the provisions of Sections 25 and 26 of the Value Added Tax Act 1994

 

For the avoidance of doubt neither the Landlord nor the Management Company shall
be under a duty to exercise or not to exercise any option or right conferred on
the Landlord or the Management Company by the legislation relating to Value
Added Tax (including any regulations made thereunder) so as to reduce or avoid
any liability to Value Added Tax referred to in (a) or (b) above or so as to
entitle or enable the Landlord or the Management Company (as the case may be) to
so obtain a credit for such Value Added Tax as referred to in (b) above

 

4.33.2 Until (whether a result of a Landlord’s election or otherwise) VAT is
charged on the Rent not at any time during the Term to make an election pursuant
to paragraph 2 of Schedule 10 to the Value Added Tax Act 1994 or otherwise, the
effect of which would be that VAT could be chargeable on rents payable by the
Tenant to the Landlord in relation to the Demised Premises or the Building

 

4.33.3 If the Landlord has made an election as contemplated in Clause 6.4 hereof
or if the Landlord has notified the Tenant that it is contemplating making such
an election to notify the Landlord as soon as reasonably practicable of the
amount of any Value Added Tax payable by the Tenant (as referred to in Clause
6.4) that is or will become Irrecoverable VAT

 

4.33.4 To keep the Landlord on written request informed of the extent to which
any Value Added Tax payable by the Tenant as referred to in Clause 6.4 is
Irrecoverable VAT

 

4.33.5 Upon any claim by the Tenant under Clause 6.4 to provide the Landlord
with evidence acceptable to the Landlord (such evidence to comprise a
certificate to that effect given by the Tenant’s auditors) that any Value Added
Tax payable by the Tenant is Irrecoverable VAT and specifying for each
“Prescribed Accounting Period” (as that expression is used in Section 25(1) of
the Value Added Tax Act 1994) of the Tenant the amount of the Irrecoverable VAT

 

25



--------------------------------------------------------------------------------

4.33.6  If the Tenant is entitled to an indemnity payment under Clause 6.4 the
Tenant shall be entitled to set such indemnity payment (together with interest
at Base Rate from the date that the payment was due from the Landlord until the
date of payment) off against the Value Added Tax payable under this Clause 4.33
to which that indemnity payment relates and to pay only the net amount

 

4.33.7  The Tenant shall notify the Landlord as soon as reasonably practicable
after becoming aware of any matter giving rise to a right of indemnification
under Clause 6.4 and shall consider in good faith any request made by the
Landlord that the Tenant contests the recoverability as Value Added Tax of the
Tenant’s Irrecoverable VAT giving rise to such right of indemnification by
appropriate means Provided Always that this Clause 4.33 shall not:-

 

  (a) impose any obligation on the Tenant to disclose any information concerning
its Value Added Tax affairs to the Landlord or any other person; or

 

  (b) require the Tenant is initiate proceedings against H M Customs & Excise in
relation to any such Tenant’s Irrecoverable VAT

 

4.34 Regulations

 

Insofar as the same relate to the Demised Premises or the activities acts or
omissions of the Tenant or any undertenant or any persons under its or their
control to comply or procure compliance with the Regulations

 

4.35 Covenants affecting reversion

 

To perform and observe the provisions of the deeds and documents referred to in
the Fifth Schedule hereto so far as the same are still subsisting and capable of
taking effect and relate to or affect the Demised Premises

 

4.36 Landlord and Tenant (Covenants) Act 1995; Landlord’s Release

 

Not unreasonably to withhold or delay its consent to an application by the
Landlord or the Landlord’s Guarantor for a release of their obligations
hereunder pursuant to the Landlord and Tenant (Covenants) Act 1995

 

5. MANAGEMENT COMPANY’S COVENANTS

 

THE Management Company COVENANTS with the Tenant and as a separate covenant with
the Landlord (subject to and conditional upon the Tenant making payments in
accordance with Clause 9 and subject as provided in Clauses 8.4 and 8.5) to
perform and observe or procure to be performed and observed such of the Building
Services (during Business Hours and at other times requested by the Tenant
pursuant to Clause 8.9 hereof) and the Estate Services as shall be necessary for
the reasonable beneficial enjoyment and use of the Demised Premises PROVIDED
THAT neither the Landlord nor the Management Company shall be liable to the
Tenant in respect of any failure or interruption or delay in the provision of
any of such services caused by Force Majeure

 

26



--------------------------------------------------------------------------------

6. LANDLORD’S COVENANTS

 

THE Landlord COVENANTS with the Tenant:-

 

6.1 Quiet Enjoyment

 

That the Tenant paying the rents reserved by this Lease and performing and
observing the covenants on the part of the Tenant herein contained may peaceably
hold and enjoy the Demised Premises during the Term without any interruption by
the Landlord or any person lawfully claiming through under or in trust for it

 

6.2 Management Company’s Obligations

 

To procure that the Management Company or the Landlord will perform the
covenants on the part of the Management Company contained in this Lease

 

6.3 Superior Title

 

By way of indemnity only against any claims by any Superior Landlord to pay the
rents reserved by and (save insofar as the same are the responsibility of the
Tenant under this Lease) observe and perform the conditions and covenants
imposed on the lessee in the Superior Lease and to use all reasonable efforts to
procure that the Superior Landlord observes and performs the conditions and
covenants imposed on the lessor in the Superior Lease

 

6.4 Value Added Tax

 

In the event that the Landlord shall by its voluntary act make before or during
the Term an election pursuant to paragraph 2 of Schedule 10 to the Value Added
Tax Act 1994 in relation to all or any part of the Demised Premises (whether
with or without any other property) the Landlord shall indemnify the Tenant on
written demand (on an after tax basis) for any Value Added Tax payable by the
Tenant in relation to supplies made by the Landlord to the Tenant by reason of
this Lease to the extent that such Value Added Tax is Irrecoverable VAT except
always:-

 

  (a) such indemnity shall not apply where such election is made following any
destruction or damage to the Building and the Landlord elects or is required to
rebuild or reinstate the Building; or

 

  (b) where such election is made following any change of the law by virtue of
which there is an increase or change in the amount or incidence of Value Added
Tax incurred by the Landlord in relation to the Building or the Demised Premises
unless the only effect of the change of law in question is an increase in the
rate of Value Added Tax in which case the Indemnity given by the Landlord
pursuant to this Clause 6.4 will after any such change apply as if the VAT rate
had remained at 17.5% notwithstanding such increase in the rate; or

 

  (c) where the Tenant is in breach of its covenant in Clause 4.33.2

 

and subject always to the Tenant having complied with the covenants on its part
in Clauses 4.33.3, 4.33.4 and 4.33.5

 

27



--------------------------------------------------------------------------------

6.5 Use

 

Not to use or permit or suffer to be used the Entrance Lobby for any purposes or
use other than as an entrance lobby and reception area and not for any retail or
leisure use whatsoever without the prior written consent of the Tenant

 

6.6 Public Open Space

 

Not prior to 1 April 2022 to build or permit any building and to procure that
there shall be no building on the area shown hatched blue on Plan 7 save first
for incidental or ancillary structures consistent with its use as a public open
space and secondly for skylights into the underground retail areas and to
maintain the same as a public open space until 1 April 2022

 

7. INSURANCE

 

7.1 Landlord to insure

 

THE Landlord shall insure and keep insured with some insurance company of repute
or with Lloyd’s Underwriters through such agency (if any) as the Landlord may
from time to time determine (whether or not a Group Company of the Landlord)
(subject to such exclusions excesses and limitations as may be reasonable or as
may from time to time be imposed by the insurers):-

 

  (a) the Building (but excluding the Tenant’s Works and the Existing Category A
Works) against loss or damage by the Insured Risks in such sum as shall be the
full reinstatement cost thereof including Value Added Tax architects’ surveyors’
and other professional fees and expenses incidental thereto the cost of shoring
up demolition and site clearance and similar expenses

 

  (b) loss of the Rent and the rents reserved under Clauses 3(c) and 3(e)
payable under this Lease (making due allowance for increases provided for in the
Third Schedule) for seven (7) years or such longer period as the Landlord may
from time to time reasonably deem to be necessary having regard to the likely
period required for obtaining planning permission and reinstating the Building
and the Tenant resuming occupation or as the Tenant may in writing request if
greater

 

  (c) any engineering and electrical plant and machinery being part of the
Building (but excluding the Tenant’s Works and the Existing Category A Works)
against sudden and unforeseen damage breakdown and inspection to the extent that
the same is not covered by paragraph (a) of this Clause

 

  (d) property owner’s liability and such other insurances as the Landlord may
from time to time reasonably deem necessary to effect

 

7.2 Commissions and restriction on Tenant insuring

 

  (a) The Landlord shall be entitled to retain and utilise as it sees fit any
reasonable and proper commission attributable to the placing of such insurances
by the Landlord and the payment of any insurance sums and the Landlord shall use
reasonable endeavours to obtain in any property insurance policy effected
pursuant to the Landlord’s insurance obligations set out in Clause 7.1(a)-(d)
(inclusive) and at the sole cost and expense of the Tenant a waiver of
subrogation against the Tenant

 

28



--------------------------------------------------------------------------------

  (b) The Tenant shall not take out any insurances in respect of any matters
which the Landlord is required to insure under Clause 7.1 or otherwise in
respect of the Demised Premises other than pursuant to Clause 7.3

 

7.3 Tenant’s Works and Existing Category A Works

 

7.3.1  The Tenant shall insure and keep insured with some insurance company of
repute as the Tenant may from time to time determine (on normal commercial terms
subject to such exclusions excesses and limitations as may from time to time
customarily be imposed by the insurers) the Existing Category A Works and the
Tenant’s Works which definition shall for the purposes of this Clause 7 include
(a) installations fittings and equipment resulting from the carrying out of the
Tenant’s Works (not being works to the structure of the Building) (b) any other
works (but excluding works to the structure of the Building) hereafter carried
out by the Tenant or any undertenant in accordance with the terms hereof and
whether or not the same shall become Landlord’s fixtures and fittings (“the
Tenant’s Insured Fittings”) against loss or damage by the Insured Risks in such
sum as shall be the full reinstatement cost thereof including Value Added Tax
architects’ surveyors’ and other professional fees and expenses incidental
thereto and the cost of demolition site clearance and similar expenses

 

7.3.2  The Tenant, at the sole cost and expense of the Tenant, shall use all
reasonable endeavours to procure the Landlord’s interest is noted on the policy
and that the insurer waives its rights of subrogation against the Landlord

 

7.3.3  If and to the extent the Tenant fails to insure and keep insured the
Existing Category A Works and/or Tenant’s Works in accordance with the
provisions of Clause 7.3 then the Landlord shall be entitled (but not obliged)
at its sole discretion to insure the Existing Category A Works and/or the
Tenant’s Works. To the extent the Landlord so chooses to insure the Existing
Category A Works and/or the Tenant’s Works the exclusion of the Tenant’s Works
and the Existing Category A Works in Clause 7.1(a) and (c) shall not apply and
the Tenant shall pay to the Landlord on demand the whole of such sums the
Landlord shall from time to time pay for effecting such insurance

 

7.4 Landlord’s fixtures and Tenant’s Insured Fittings

 

The Tenant shall notify the Landlord in writing of the full reinstatement cost
of any fixtures and fittings installed at any time and which are or may become
landlord’s fixtures and fittings and of all Tenant’s Insured Fittings for the
purpose of enabling the Landlord to effect adequate insurance cover for the same
if it so chooses in accordance with Clause 7.3.3

 

7.5 Parties to produce evidence of insurance

 

At the request of the Tenant or the Landlord (as the case may be) the other
party shall produce to the Tenant or the Landlord (as the case may be)
reasonable evidence of the terms of the relevant insurance policy and the fact
that the relevant policy is subsisting and in effect and the parties shall
notify the other party of any significant change of cover

 

7.6 Cesser of rent

 

In case the Estate Common Parts the Building (other than the Existing Category A
Works and/or the Tenant’s Works) or in either case any part thereof shall be
destroyed or damaged

 

29



--------------------------------------------------------------------------------

by an Act of Terrorism or any of the Insured Risks so as to render the Demised
Premises (other than the Existing Category A Works and/or the Tenant’s Works)
unfit for use and occupation or inaccessible for the Permitted Use and to the
extent that the insurance shall not have been vitiated or payment of the policy
moneys refused in whole or in part as a result of some act or default of the
Tenant any undertenant or occupier of any part of the Demised Premises (or those
spaces designated for the use by the Tenant within the car parking area
comprised within the Building) or any of their respective agents, licensees,
visitors or contractors or any person under the control of any of them then the
Rent and the rents reserved under Clauses 3(c) and 3(e) or a fair proportion
thereof according to the nature and extent of the damage sustained shall be
suspended until the Demised Premises (other than the Existing Category A Works
and/or the Tenant’s Works) or the part destroyed or damaged (other than the
Existing Category A Works and/or Tenant’s Works) shall be again rendered fit for
use and occupation and/or accessible or until the expiration of seven (7) years
(or such other longer period as shall be insured by the Landlord) from the date
of the destruction or damage (whichever is the earlier) and any dispute
regarding the cesser of rent shall be referred to a single arbitrator to be
appointed, in default of agreement, upon the application of either party, by or
on behalf of the President for the time being of The Royal Institution of
Chartered Surveyors in accordance with the provisions of the Arbitration Act
1996 Provided That in the case of destruction or damage by an Insured Risk only
under no circumstances shall the amount of the rents which cease to be payable
hereunder exceed the amount received by the Landlord in respect of the loss of
rent insurance

 

7.7 Destruction of the Building

 

7.7.1  If the Building (other than the Existing Category A Works and/or the
Tenant’s Works) or any part thereof or any necessary access thereto is destroyed
or damaged by any of the Insured Risks then:-

 

  (a) unless payment of the insurance moneys shall be refused in whole or in
part by reason of any act or default of the Tenant any undertenant or occupier
of any part of the Demised Premises or any of their respective agents,
licensees, visitors or contractors or any person under the control of any of
them and

 

  (b) subject to the Landlord being able to obtain any necessary planning
permission and all other necessary licences, approval and consents (which the
Landlord shall use its reasonable endeavours to obtain but shall not be obliged
to institute any appeals in any case where leading counsel advises the Landlord
that there is a less than 50% chance of success) and

 

  (c) subject to the necessary labour and materials being and remaining
available

 

the Landlord shall (subject to Clause 7.8) rebuild and reinstate the premises so
destroyed or damaged (excluding the Existing Category A Works and the Tenant’s
Works) substantially as the same were prior to any such destruction or damage
(but not so as necessarily to provide accommodation identical in layout)

 

7.7.2 

If the Building (other than the Existing Category A Works and the Tenant’s
Works) or part thereof or any necessary access thereto is destroyed or damaged
by an uninsured risk so as to render the Demised Premises unfit for use and
occupation or inaccessible then prior to the expiry of the period of twelve (12)
months after the date of such damage or destruction (“the Relevant Period”) the
Landlord may serve a written notice upon the Tenant notifying the Tenant whether
or not it intends to reinstate the Demised Premises (other than the Existing
Category A Works and/or the Tenant’s Works) and/or the Building (other than the
Existing

 

30



--------------------------------------------------------------------------------

 

Category A Works and/or the Tenant’s Works) Provided Always that if the Landlord
fails to serve such notice within the Relevant Period it shall be deemed to have
served a notice that it wishes to reinstate the Building. If the Landlord
notifies the Tenant within the Relevant Period that it wishes to reinstate the
Building (or is deemed to have so notified the Tenant) then the Landlord will:-

 

  (a) subject to Force Majeure

 

  (b) subject to the Landlord being able to obtain any necessary planning
permission and all other necessary licences, approval and consents (which the
Landlord shall use its reasonable endeavours to obtain but shall not be obliged
to institute any appeals in any case where leading counsel advises the Landlord
that there is a less than 50% chance of success) and

 

  (c) subject to the necessary labour and materials being and remaining
available

 

and (subject to Clause 7.8) rebuild and reinstate the premises so destroyed or
damaged (excluding the Existing Category A Works and the Tenant’s Works)
substantially as the same were prior to any such destruction or damage (but not
so as necessarily to provide accommodation identical in layout)

 

7.7.3  If the Existing Category A Works and/or the Tenant’s Works or any part
thereof are damaged by the Insured risks then:-

 

  (a) save to the extent that payment of the insurance monies shall be refused
in whole or in part by reason of any act or default of the Landlord or any
person under its control and

 

  (b) subject to the Tenant being able to obtain any necessary planning
permission and all other necessary licences approvals and consents (which the
Tenant shall use its reasonable endeavours to obtain) and

 

  (c) subject to the necessary labour and materials being and remaining
available

 

the Tenant shall (subject to Clause 7.8) lay out the proceeds of such insurance
and make good any shortfall from its own resources in the rebuilding and
reinstatement of the Existing Category A Works and the Tenant’s Works to no
lesser standard than that described in the Minimum Standard Developer’s Finish
or such other works in substitution thereof as shall be approved by the Landlord
(such approval not to be unreasonably withheld or delayed)

 

31



--------------------------------------------------------------------------------

7.8 Option to determine

 

If:-

 

  (i) during the last seven (7) years of the Term the Building or a substantial
proportion thereof shall be so destroyed or damaged by any of the Insured Risks
as to render the entirety of the Demised Premises unfit for or incapable of use
and occupation or inaccessible then the Landlord may elect within six months of
the date of such damage or destruction not to rebuild or reinstate the premises
so damaged or destroyed and in the event of the Landlord making such an election
within such period as aforesaid then the Landlord or the Tenant may determine
this Lease by giving to the other and the Management Company not less than six
(6) months’ written notice to be given at any time within twelve (12) months
after such destruction or damage; or

 

  (ii) if the Building or a proportion thereof being destroyed or damaged by an
uninsured risk so as to render the Demised Premises unfit for use and occupation
or inaccessible and pursuant to clause 7.7.2 the Landlord notifies the Tenant
within the Relevant Period that it does not wish to reinstate the Building then
either party may at any time during a period of two (2) months following receipt
of such notice by the Tenant (time being of the essence) serve written notice on
the other party terminating this Lease with immediate effect

 

  (iii) if the Building or a substantial proportion thereof shall be so
destroyed or damaged by any of the Insured Risks or an uninsured risk so as to
render the entirety of the Demised Premises unfit for or incapable of use and
occupation or inaccessible and the premises so destroyed or damaged (other than
the Existing Category A Works and the Tenant’s Works) substantially have not
been rebuilt or reinstated as the same were prior to any such destruction or
damage (but not so as necessarily to provide accommodation identical in layout)
within seven (7) years of such destruction or damage either party may determine
this Lease by giving to the other and the Management Company not less than three
(3) months’ prior written notice to be given at any time after the seventh
anniversary of such damage or destruction but prior to completion of the such
rebuilding or reinstatement

 

and such determination shall be without prejudice to any claim by either party
against the other in respect of any antecedent breach of covenant Provided That
if this Lease shall be determined then neither the Landlord nor the Tenant shall
be required to rebuild or reinstate the premises so destroyed or damaged and the
net proceeds of such insurance shall be applied by the parties as follows:-

 

  (b) the moneys representing loss of rents shall belong to the Landlord
absolutely

 

  (c)

the Landlord shall be first entitled absolutely to moneys representing the full
reinstatement cost of the Building (excluding any insurance proceeds
representing the value of any Tenant’s Works beyond the Minimum Standard
Developer’s Finish) with Value Added Tax architects’ surveyors’ and other
professional fees and expenses incidental thereto and the cost of shoring up
demolition and site clearance and similar expenses (all as estimated at the date
of the Landlord’s notice) having regard to the likely period required for
obtaining planning permission and all other necessary consents and for
reinstating the Demised Premises such estimated amount to be agreed between the
Landlord and the Tenant and in default of agreement to be settled by arbitration
in the manner provided for in Clause 7.5 and the Tenant shall

 

32



--------------------------------------------------------------------------------

 

account to the Landlord for the insurance proceeds representing the value of
works up to the Maximum Standard Developer’s Finish which it would otherwise be
obliged to apply in rebuilding or reinstatement pursuant to Clause 7.7.3

 

  (d) any moneys then remaining representing the value of any Tenant’s Works
(beyond the Minimum Standard Developer’s Finish) destroyed or damaged (such
value in default of agreement to be settled by arbitration in the manner
provided for in Clause 7.5) shall belong to the Tenant absolutely

 

  (e) any further moneys then remaining shall belong to the Landlord absolutely

 

7.9 Payment of insurance moneys refused

 

If the payment of any insurance moneys is refused as a result of some act or
default of the Tenant any undertenant or occupier of any part of the Demised
Premises or any of their respective agents, licensees, visitors or contractors
or any person under the control of any of them the Tenant shall pay to the
Landlord on demand the amount so refused except to the extent that it relates to
Tenant’s Works

 

7.10 Insurance becoming void

 

Subject to the Tenant receiving a copy of the policy or relevant extracts
thereof the Tenant shall not do or omit to do anything that could cause any
policy of insurance in respect of or covering the Demised Premises or the
Building or any Adjoining Property to become void or voidable wholly or in part
nor (unless the Tenant has previously notified the Landlord and agreed to pay
the increased premium) anything whereby any increased or loaded premium may
become payable and the Tenant shall on demand pay to the Landlord all increased
expenses incurred by the Landlord in renewing any such policy

 

7.11 Requirements of insurers

 

The Tenant shall at all times comply with all the requirements of the Landlord’s
insurers so far as such requirements are notified in writing to the Tenant and
relate to the Demised Premises or the conduct of persons using the Building or
the Estate

 

7.12 Notice by Tenant

 

The Tenant shall give notice to the Landlord forthwith upon the happening of any
event or thing which might affect or give rise to a claim under any insurance
policy relating to the Demised Premises or the Building or any Adjoining
Property

 

7.13 Benefit of other insurances

 

If the Tenant shall become entitled to the benefit of any insurance on the
Demised Premises which is not effected or maintained in pursuance of the
obligations herein contained then the Tenant shall apply all moneys received
from such insurance (insofar as the same shall extend) in making good the loss
or damage in respect of which the same shall have been received

 

7.14 Suspension of Rent Free Period

 

If any damage or destruction by an Insured Risk or Act of Terrorism shall occur
at any time after the date of the grant of this Lease and prior to the Level 1
Rent Commencement Date

 

33



--------------------------------------------------------------------------------

and/or the Level 2 Rent Commencement Date (as the case may be) then the Level 1
Rent Commencement Date and/or the Level 2 Rent Commencement Date (as
appropriate) shall be deferred by the Level 1 Rent Free Extension Period and/or
Level 2 Rent Free Extension Period (as the case may be) in the circumstances set
out in paragraph 1.23(i) and 1.24 (1) from and including the date the Demised
Premises are again fit for occupation and use (or would be again fit for
occupation and use if the Existing Category A Works and Tenant’s Works or any
other works of a similar type at any time carried out by the Tenant or any
undertenant were reinstated) and in circumstances set out in paragraphs 1.23(ii)
and 1.24(ii) from and including the Level 1 Rent Commencement Date and/or the
Level 2 Rent Commencement Date (as appropriate) provided that in circumstances
where partial damage or destruction only has occurred to the Demised Premises
(other than (for the avoidance of doubt) to the Existing Category A Works and
Tenant’s Works or any other works of a similar type at any time carried out by
the Tenant or any undertenant) the Level 1 Rent Commencement Date and/or Level 2
Rent Commencement Date (as appropriate) shall be so deferred only in relation to
a fair proportion of the rent according to the nature and extent of the damage
sustained or loss or enjoyment suffered

 

8. PROVISOS

 

PROVIDED ALWAYS AND IT IS HEREBY AGREED AND DECLARED as follows:-

 

8.1 Forfeiture

 

Without prejudice to any other right remedy or power herein contained or
otherwise available to the Landlord or the Management Company:-

 

  (a) if any of the rents reserved by this Lease or any part of them shall be
unpaid for fourteen (14) days after becoming payable (whether formally demanded
or not) or

 

  (b) if any of the covenants by the Tenant contained in this Lease shall not be
performed and observed or

 

  (c) if the Tenant for the time being, and/or the Surety (if any) (being a body
corporate):-

 

  (i) calls, or a nominee on its behalf calls, a meeting of any of its
creditors; or makes an application to the Court under Section 425 of the
Companies Act 1985; or submits to any of its creditors a proposal under Part I
of the Insolvency Act 1986; or enters into any arrangement, scheme, compromise,
moratorium or composition with any of its creditors (whether under Part I of the
Insolvency Act 1986 or otherwise); or

 

  (ii) has an administrative receiver or a receiver or a receiver and manager
appointed in respect of the Tenant’s or the Surety’s property or assets or any
part; or

 

  (iii) resolves or the directors or shareholders resolve to present a petition
for an administration order in respect of the Tenant or the Surety (as the case
may be); or an administrator is appointed; or

 

  (iv)

has a winding-up petition or petition for an administration order presented
against it; or passes a winding-up resolution (other than a voluntary winding-up
whilst solvent for the purposes of an amalgamation or reconstruction which has
the prior written approval of the Landlord); or calls a meeting of its

 

34



--------------------------------------------------------------------------------

 

creditors for the purposes of considering a resolution that it be wound-up
voluntarily; or resolves to present its own winding-up petition; or is wound-up
(whether in England or elsewhere); or has a liquidator or provisional liquidator
appointed; or

 

  (v) shall cease for any reason to maintain its corporate existence; or is
struck off the register of companies; or otherwise ceases to exist; or

 

  (d) if the Tenant for the time being and/or the Surety (if any) (being an
individual or if more than one individual, then any one of them) makes an
application to the Court for an interim order under Part VIII of the Insolvency
Act 1986 or convenes a meeting of or enters into any arrangement scheme
compromise moratorium or composition with any of his creditors or any of them
(whether pursuant to Part VIII of the Insolvency Act 1986 or otherwise) or has a
bankruptcy petition presented against him or is adjudged bankrupt or has a
receiver appointed in respect of the Tenant’s or the Surety’s property or assets
or any part; or

 

  (e) if analogous proceedings or events to those referred to in this Clause
shall be instituted or occur in relation to the Tenant, for the time being,
and/or the Surety (if any) elsewhere than in the United Kingdom; or

 

  (f) if the Tenant for the time being, and/or the Surety (if any) suffers any
distress or execution to be levied on the Demised Premises which is not
discharged in full within twenty one (21) days after the levy has been made; or
becomes unable to pay its debts as and when they fall due

 

THEN and in any such case the Landlord may at any time thereafter re-enter the
Demised Premises or any part thereof in the name of the whole and thereupon the
Term shall absolutely cease and determine but without prejudice to any rights or
remedies which may then have accrued to the Landlord or the Management Company
against the Tenant in respect of any antecedent breach of any of the covenants
contained in this Lease

 

8.2 No implied easements

 

Nothing herein contained shall impliedly confer upon or grant to the Tenant any
easement right or privilege other than those expressly granted by this Lease

 

8.3 Exclusion of warranty as to user

 

Nothing contained in this Lease or in any agreement leading to its grant or in
any consent granted by the Landlord under this Lease shall imply or warrant that
the Demised Premises may be used under the Planning Acts for the use herein
authorised or any use subsequently authorised

 

8.4 Landlord’s and Management Company’s obligations

 

Neither the Landlord nor the Management Company shall be liable to the Tenant in
respect of any failure of the Landlord or the Management Company to perform any
of their respective obligations under this Lease (except the obligation to
insure pursuant to Clause 7.1) unless the Landlord or the Management Company (as
the case may be acting as reasonably competent building managers) knows or ought
reasonably to be aware of such failure and has failed within a reasonable time
to remedy the same and then in such case the Landlord and/or the Management
Company (as the case may be) shall be liable to

 

35



--------------------------------------------------------------------------------

compensate the Tenant only for loss or damage sustained by the Tenant after such
reasonable time has elapsed

 

8.5 Exclusion of Landlord’s and Management Company’s liability

 

Neither the Landlord nor the Management Company shall be liable to the Tenant
nor shall the Tenant have any claim against the Landlord or the Management
Company in respect of:-

 

  (a) any failure or interruption or delay in the provision of Estate Services
or Building Services caused in any case by Force Majeure but the Management
Company shall use its reasonable endeavours to cause the service in question to
be reinstated with the minimum of delay

 

  (b) any loss or damage or interference or annoyance suffered by the Tenant
during the period reasonably necessary for the carrying out by the Landlord or
the Management Company of works which may reasonably appear to the Landlord or
the Management Company to be necessary or desirable but the Management Company
shall use its reasonable endeavours to cause the service in question to be
reinstated with the minimum of delay

 

  (c) any loss or inconvenience occasioned by the closing or breakdown of any
mechanical equipment or by the failure of power supply to any mechanical
equipment or whilst any repairs are carried out thereto but the Management
Company shall use its reasonable endeavours to cause the service in question to
be reinstated with the minimum of delay

 

  (d) any loss of or damage to or theft from any car using the Car Park or any
loss or damage or injury suffered by any driver of or passenger in such car

 

8.6 Right for Landlord to perform or to nominate another company to perform
Management Company’s obligations

 

At any time and from time to time during the Term the Landlord may on giving
written notice to the Tenant and the Management Company nominate another company
to undertake or exercise or itself undertake or exercise any of the obligations
rights and discretions of the Management Company herein contained in which event
any references herein to the Management Company shall be construed as references
to the Landlord or such nominated company and in particular (but without
limitation) any payment due from the Tenant to the Management Company in respect
of the relevant obligations shall be made to the Landlord or such nominated
company

 

8.7 Development of Adjoining Property

 

  (a) The Tenant shall make no objection or representation nor institute any
proceedings whether by way of injunction or for damages or otherwise and shall
not permit or suffer any undertenant or other occupier of or any person with any
interest in any part of the Demised Premises to do any such things by reason or
in consequence of any noise disturbance annoyance or inconvenience occasioned by
any works by or on behalf of the Landlord or the Management Company or any
member of the Landlord’s Group or tenant on any Adjoining Property

 

36



--------------------------------------------------------------------------------

  (b) The Tenant agrees with the Landlord and the Management Company that
notwithstanding any other provision of this Lease the Tenant will have no claim
against the Landlord or the Management Company in connection with or arising
from any works carried out on beneath or in the vicinity of the Estate for the
purpose of or in connection with maintenance of the London Underground or
Docklands Light Railway system(s)

 

  (c) Not to use or carry out any works on any part of the Demised Premises or
on any part of the Estate in the immediate vicinity of the Docklands Light
Railway for any purpose which would materially adversely affect the construction
or operation of the Docklands Light Railway or the use thereof as a railway
station

 

  (d) Not without the prior written consent of the Landlord and the operator of
the Docklands Light Railway (such consent not to be unreasonably withheld) to
install or use or permit to be installed or used on the Demised Premises or on
any part of the Estate in the immediate vicinity of the tracks upon which the
Docklands Light Railway operates any electrical or electronic apparatus or
equipment of an unusual nature which would cause interference with electrical or
electronic apparatus or equipment used in connection with the operation of the
Docklands Light Railway

 

8.8 Use of premises outside Business Hours

 

If the Tenant shall desire to use and occupy the Demised Premises outside the
Business Hours then subject as hereinafter provided the Tenant shall be entitled
to use and occupy the Demised Premises and have access thereto and enjoy the
rights hereby granted outside Business Hours on the following terms and
conditions (which the Tenant hereby covenants with the Landlord and as a
separate covenant with the Management Company to observe and comply with):-

 

  (a) the Tenant shall comply with all reasonable requirements of the Landlord
or the Management Company as to use and occupation and access

 

  (b) the Tenant shall pay to the Management Company on demand the whole (or
where the services are shared with other tenants a fair proportion as determined
by the Management Company) of the costs and expenses attributable to such use or
the provision of any staff services and security to the extent that such are
provided at a level or to a degree which would not have been provided but for
such use outside Business Hours

 

  (c) the Management Company shall not be obliged to provide any services to the
Demised Premises or to the Building if the Management Company shall acting
reasonably in the interests of good estate management consider it impractical to
do so

 

8.9 Notices

 

  (a) Any demand or notice required to be made given to or served on the Tenant
or the Surety under this Lease shall be in writing and shall be validly made
given or served if addressed to the Tenant or the Surety respectively (and if
there shall be more than one of them then any one of them) and delivered
personally or sent by pre-paid registered mail addressed (in the case of a
company) to its last known address and (in the case of a notice to the Tenant)
the Demised Premises

 

37



--------------------------------------------------------------------------------

  (b) Any notice required to be served on the Landlord or the Management Company
shall be in writing and shall be validly given or served if addressed to the
Landlord or the Management Company respectively and delivered personally or sent
by pre-paid registered mail to its registered office

 

8.10  Invalidity of certain provisions

 

If any term of this Lease or the application thereof to any person or
circumstances shall to any extent be invalid or unenforceable the same shall be
severable and the remainder of this Lease or the application of such term to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby and each term and provision of this
Lease shall be valid and be enforced to the fullest extent permitted by law

 

8.11  Plans drawings etc.

 

The Landlord and the Management Company shall have an irrevocable and assignable
licence free from any copyright claim as from the expiry or sooner determination
of this Lease to use and reproduce all plans drawings specifications models and
other information required to be furnished by the Tenant to the Landlord under
this Lease but so that the Landlord and the Management Company shall use the
same only in connection with the use ownership operation maintenance and
alteration of the Demised Premises and the Tenant shall deliver all such
documents to the Landlord promptly upon the expiry or sooner determination of
this Lease

 

8.12  Confidentiality provision

 

  (a) None of the parties to this Lease shall without the prior written consent
of all the other parties to this Lease disclose or publish to any third party
(“Disclosure”) or wilfully or negligently permit or cause Disclosure of any
financial or other details whatsoever naming the parties hereto or otherwise
relating to the transaction hereby effected except: -

 

  (i) any details which must be the subject of Disclosure in order to comply
with any Stock Exchange or any statutory requirements or the lawful requirements
of any regulatory governmental or official body

 

  (ii) to group companies or professional advisers of each of the parties who
need to know such details and who have first agreed to be bound by the
provisions of this Clause 8.12)

 

  (iii) to the extent necessary to comply with any legal obligation or legal
requirement

 

  (iv) to the extent necessary to comply with or give effect to the terms of
this Lease

 

  (v) to the Inland Revenue or any other governmental, public or official body
for taxation, rating or registration purposes

 

  (vi) to the extent they are already in the public domain, otherwise than as a
result of a breach of this Clause 8.12

 

  (b) This Clause 8.12 shall remain in effect until the expiry of a period of 2
years from the date hereof

 

38



--------------------------------------------------------------------------------

  (c) This Clause 8.12 shall not apply to Disclosure by or on behalf of any
party to this Lease to any third parties and/or their professional advisers in
pursuance of rent review arbitrations or determinations or negotiations or legal
proceedings adjudications or other bona fide negotiations (including financing)
or dealings with and/or relating to the Estate or any part of it including for
the avoidance of doubt disclosures by the Landlord to the mortgagee or
prospective mortgagee of the Estate or any part of it

 

8.13  Waiver etc. of regulations

 

  (a) The Landlord reserves the right to rescind alter or waive any of the
Regulations at any time where in its reasonable judgment it deems necessary
desirable or proper and no alteration or waiver in favour of one tenant of the
Estate shall operate as an alteration or waiver in favour of any other tenant of
the Estate

 

  (b) Neither the Landlord nor the Management Company shall be responsible to
the Tenant for the non-observance by any tenant of the Estate or any other
person of any of the Regulations

 

8.14  Third Party Rights

 

Except as may be permitted under the law of England the parties to this Lease do
not intend that any of its terms shall be enforceable by any third party and
hereby negate any such effect

 

8.15  Applicable Law and Jurisdiction

 

This Lease shall be governed by and construed in all respects in accordance with
the Laws of England and proceedings in connection therewith shall be subject
(and the parties hereby submit) to the non-exclusive jurisdiction of the English
Courts and for the purposes of Rule 6.15 of Civil Procedure Rule 1998 and any
other relevant Rules thereof the Tenant hereby irrevocably agrees that any
process may be served upon it by leaving a copy addressed to it at its address
as stated above or at such other address for service within England and Wales as
may be notified in writing from time to time to the Landlord and the Management
Company

 

8.16  Representations

 

The Tenant acknowledges that this Lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except any such statement or representation that is expressly set out
in this Lease or in written reply to enquiries raised by the Tenant’s Solicitors
of the Landlord’s Solicitors

 

8.17  Provisions as to Entry

 

Where in this Lease except in case of emergency any provision for entry is made
subject to this clause:-

 

  (a) No such rights shall be exercised without prior notice to the Tenant and
no such rights shall be exercised except in compliance with the Tenant’s
reasonable security requirements

 

39



--------------------------------------------------------------------------------

  (b) No such rights shall be exercised if the Landlord can reasonably achieve
at no additional cost a like object by another means

 

  (c) As little disruption as reasonably practicable shall be caused to the
Tenant’s business

 

  (d) Such rights shall be exercised only for the minimum time reasonably
necessary and with the Landlord making good all damage caused to the Tenant’s
reasonably satisfaction

 

9. SERVICE CHARGE

 

9.1 FOR the purpose of this Lease the following expressions shall have the
following meanings:-

 

  (a) “Additional Building” means any building on the Estate (except for those
buildings built upon parcels B-l B-2 B-3 B-4 (including the extension known as
B-4A) B-5 DS- 1, DS-2, DS-4, DS-5, DS-6, DS-7, DS-8, DS-8A, HQ-1, HQ-2, HQ-4,
HQ-5, RT-1, RT-2, RT-3, FC-1, FC-2, FC-3, FC-4, FC-5, FC-6, WF-9 Nash Court and
5 Chancellor Passage) and used or intended to be used for Office Use Retail Use
or Hotel Use where in respect of that building either:-

 

  (i) at least two (2) years shall have elapsed since the issue of a practical
completion certificate for that entire building under the building contract
relating thereto; or

 

  (ii) at least 50% of the Net Internal Area of the Lettable Areas therein has
become occupied

 

  (b) “Building Computing Date” means the first day of January in each year and
the anniversary of that date in each succeeding year or such other date as the
Management Company may from time to time nominate

 

  (c) “Building Expenditure” means the aggregate of:-

 

  (i) all costs fees expenses and outgoings whatsoever (whether or not of a
recurring nature) incurred in respect of or incidental to the provision of all
or any of:-

 

  (1) the Building Services and

 

  (2) the costs and expenses set out in Part B of the Seventh Schedule

 

(whether or not the Landlord or the Management Company is obliged by this Lease
to incur the same) and (when any expenditure is incurred in relation to the
Building and other premises) the proportion of such expenditure which is
reasonably attributable to the Building as determined from time to time by the
Building Surveyor

 

  (ii)

such sums as the Management Company shall consider desirable to set aside from
time to time (which setting aside shall be deemed to be an item of expenditure
actually incurred) for the purpose of providing for periodically recurring items
of expenditure, whether or not of a capital nature and whether recurring at
regular or irregular intervals and for anticipated expenditure in

 

40



--------------------------------------------------------------------------------

 

respect of any of the Building Services to be provided or other items within
Part B of the Seventh Schedule (the “Building Reserve Fund”)

 

  (iii) the cost of replacement of any item where such replacement is reasonably
necessary whether or not the replacement item is of a superior quality design or
utility to the item being replaced

 

  (iv) interest payments credited to the Tenant under Clause 9.5(b) and credited
or paid to any tenants of premises within the Building under the provisions of
clauses similar to the said Clause

 

  (v) any Value Added Tax or other tax payable on or in connection with any such
items in paragraphs (i) (ii) (iii) and (iv) above (so far as not recoverable by
the Management Company as an input credit)

 

but shall exclude:-

 

  (aa) any capital expenditure incurred in the initial construction of the
Building or for the purpose of the initial establishment of the services
described in the Seventh Schedule

 

  (bb) any expenditure referable to operating charges and expenses and
maintenance of any Car Park

 

  (cc) any expenditure arising out of damage or destruction caused by an Act of
Terrorism or any of the Insured Risks (subject to any applicable excess and
subject to the insurance not being refused in whole or in part by any act or
default of the Tenant any undertenant or occupier of any part of the Demised
Premises or any of their respective agents licensees visitors or constructors or
any person under the control of any of them)

 

and there shall be deducted from the foregoing for the purposes of calculating
the Building Expenditure the following:-

 

  (aaa) any contributions in respect of Building Services or the costs set out
in Part B of the Seventh Schedule recoverable in the relevant Building Financial
Year under leases or agreements for leases relating to premises which for that
Building Financial Year are not included within the definition of Y for the
purposes of Clause 9.1(e)(i)

 

  (bbb) any revenue received from a third party (other than a tenant in its
capacity as such) derived from the rendering of Building Services or any
activity the cost of which is included in Part B of the Seventh Schedule and

 

  (ccc) any contribution in respect of the rendering of any of the Building
Services or any activity the cost of which is included in Part B of the Seventh
Schedule recoverable in the Relevant Financial Year where any such Building
Services or other activity was provided at the request of or for the benefit of
any tenants or occupiers of the Building and which would not have been provided
but for such request

 

41



--------------------------------------------------------------------------------

  (ddd) interest payments received from the Tenant under Clause 9.5(a) and from
other tenants within the Building under the provisions of clauses similar to the
said Clause in relation to Building Expenditure

 

  (eee) any contributions in respect of Building Services or the costs set out
in Part B of the Seventh Schedule recoverable or which would ordinarily be
expected (assuming a full service charge recovery) to be recoverable in the
relevant Building Financial Year under leases or agreements for leases in favour
of retailers relating to premises which for that Building Financial Year are not
included within the definition of Y for the purposes of Clause 9.1(e)(i)

 

  (d) “Building Financial Year” means the period from a Building Computing Date
to but not including the next succeeding Building Computing Date

 

  (e) “Building Service Charge Percentage” means the percentage calculated as
follows:-

 

  (i) A percentage of those items of Building Expenditure attributable to the
Building Services referred to in Part I of Part A of the Seventh Schedule and to
the costs and expenses set out in Part I of Part B of the Seventh Schedule
calculated in accordance with the following formula:

 

X

Y

   x      100

where:

X

   =      the Net Internal Area of the Demised Premises and

Y

   =      the aggregate Net Internal Areas of Lettable Areas within the Building
used or intended to be used for office purposes or uses ancillary thereto

 

  (ii) The proportion of each item of the Part II Expenditure attributable to
the Tenant and as properly and fairly determined by the Management Company but
expressed as a percentage of the Part II Expenditure

 

  (f) “Building Surveyor” means a chartered surveyor or firm of chartered
surveyors appointed or employed by the Management Company to perform the
functions of the Building Surveyor hereunder

 

  (g) “Estate Computing Date” means the first day of January in each year and
the anniversary of that date in each succeeding year or such other date as the
Management Company may from time to time nominate

 

  (h) “Estate Expenditure” shall have the same meaning as “Building Expenditure”
save for the following alterations:-

 

  (i) in paragraph (i) where the words “Building and other premises” appear the
words “Estate and other premises” shall be substituted therefor

 

  (ii) in paragraph (aa) where the word “Building” appears the words “any
building or any erection within the Estate” shall be substituted therefor

 

42



--------------------------------------------------------------------------------

  (iii) where the word “Building” appears elsewhere in the latter definition the
word “Estate” shall be substituted therefor

 

  (iv) where reference is made to the Seventh Schedule reference shall be deemed
to be made to the Sixth Schedule

 

  (v) there shall be incorporated as an additional sub-clause in Clause 9.1(c)

 

  “(eee)  any contributions in respect of Estate Services or the costs set out
in Part B of the Sixth Schedule recoverable in the relevant Estate Financial
Year from the tenants, occupiers or owners of premises within an Additional
Building where the Landlord has excluded such Additional Building from the
calculation of the Estate Service Charge Percentage pursuant to sub-clause 9.
1(j)”

 

  (i) “Estate Financial Year” means the period from an Estate Computing Date to
but not including the next succeeding Estate Computing Date

 

  (j) “Estate Service Charge Percentage” means the percentage calculated as
follows:-

 

X

Y

   x      100

where :-

X

   =      the Net Internal Area of the Demised Premises and

Y

   =      the aggregate Net Internal Areas of the Lettable Areas of the
buildings built or intended to be built and used or intended to be used for
Retail Use Hotel Use or Office Use (as hereinafter defined) on those parts of
the Estate known as parcels B-l B-2 B-3 B-4 (including the extension known as
B-4A) B-5 DS-1 DS-2 DS-4 DS-5 DS-6 DS-7 DS-8 DS-8A HQ-1 HQ-2 HQ-4 HQ-5 RT-1 RT-2
RT-3 FC-1 FC-2 FC-3 FC-4 FC-5 FC-6 WF-9 Nash Court and 5 Chancellor Passage

 

PROVIDED THAT as from each Estate Computing Date during the Term Y shall (in
addition to the buildings referred to in the above definition) include the Net
Internal Area of the Lettable Areas within an Additional Building where in
respect of that building at that Estate Computing Date either:-

 

  (i) at least two (2) years shall have elapsed since the issue of a practical
completion certificate for that entire building under the building contract
relating thereto or

 

  (ii) at least 50% of the Net Internal Area of the Lettable Areas therein has
become occupied

 

PROVIDED FURTHER THAT the Landlord may exclude an Additional Building from Y
subject to the Landlord deducting contributions recoverable from the tenants
occupiers and owners of the Additional Building in respect of Estate Services
from Estate Expenditure pursuant to sub-clause 9.1(h)(v)

 

43



--------------------------------------------------------------------------------

  (k) “Estate Surveyor” has the like meaning as “Building Surveyor” save that
the word “Building” in the latter definition shall be deleted and the word
“Estate” substituted therefor

 

  (1) “Estimated Building Expenditure” means for any Building Financial Year
such sum as the Management Company shall notify in writing to the Tenant (a) as
a reasonable estimate of the Building Expenditure referred to in Part I of Parts
A and B of the Seventh Schedule and (b) the Estimated Part II Expenditure in
both cases for such Building Financial Year after deducting any anticipated
Building Appropriation (as defined in Clause 9.3(a)) provided that the
Management Company may from time to time during any such Building Financial Year
notify the Tenant in writing of a revised figure for the Estimated Building
Expenditure

 

  (m) “Estimated Estate Expenditure” shall have the like meaning as “Estimated
Building Expenditure” save that

 

  (i) the word “Building” where it appears in the latter definition shall be
deleted and the word “Estate” substituted therefor; and

 

  (ii) references to the “Seventh Schedule” where they appear in the latter
definition shall be deleted and references to the “Sixth Schedule” substituted
therefor and

 

  (iii) the words “(a) as a reasonable estimate of the Building Expenditure
referred to in Part I of Parts A and B of the Seventh Schedule and (b) the
Estimated Part II Expenditure in both cases” shall be deleted and the words “as
a reasonable estimate of the Estate Expenditure referred to in Parts A and B of
the Sixth Schedule” substituted therefor

 

  (n) “Estimated Part II Expenditure” means the estimated Building Expenditure
attributable to the Building Services referred to in Part II of Part A of the
Seventh Schedule and to the costs and expenses set out in Part II of Part B of
the Seventh Schedule

 

  (o) “Hotel Use” means use as a hotel including uses within hotels of
banqueting rooms conference facilities and areas used for Retail Use within
hotels

 

  (p) “Office Use” means use as an office and includes banking halls and trading
floors

 

  (q) “Part II Expenditure” means the Building Expenditure attributable to the
Building Services referred to in Part II of Part A of the Seventh Schedule and
to the costs and expenses set out in Part II of Part B of the Seventh Schedule

 

  (r) “Relevant Advance Payment” shall mean (as the case may require) the
aggregate of all Estate Payments on Account made in any Estate Financial Year or
the aggregate of all Building Payments on Account made in any Building Financial
Year

 

  (s) “Relevant Estimated Expenditure” means all or any of the Estimated Estate
Expenditure and the Estimated Building Expenditure as the case may require

 

  (t) “Relevant Expenditure” means the Estate Expenditure or the Building
Expenditure as the case may require

 

44



--------------------------------------------------------------------------------

  (u) “Relevant Financial Year” means the Estate Financial Year or the Building
Financial Year as the case may require

 

  (v) “Relevant Service Charge Percentage” means:

 

  (1) in the case of the Building Expenditure (and the Estimated Building
Expenditure) each or either of the Building Service Charge Percentages as the
context shall allow and

 

  (2) in the case of the Estate Expenditure (and the Estimated Estate
Expenditure) the Estate Service Charge Percentage

 

  (w) “Relevant Surveyor” means the Estate Surveyor or the Building Surveyor as
the case may require

 

  (x) “Retail Use” means use for:-

 

  (1) all types of retailing including hairdressers snackbars travel agents
funeral directors and showrooms

 

  (2) banks building societies estate agents betting offices and similar uses
where the services are provided principally to visiting members of the public

 

  (3) restaurants cafes public houses winebars and food take aways

 

9.2   (a)      The Tenant covenants with the Landlord and as a separate covenant
with the Management Company to pay to the Management Company:-

 

  (1) the Relevant Service Charge Percentage (as indicated in the last available
Certificate by the Relevant Surveyor issued pursuant to Clause 9.3 but subject
to the provisions of Clause 9.4) of each of the Relevant Estimated Expenditure
in advance by equal quarterly instalments on the Quarterly Days during each
Relevant Financial Year the first payment of each being a proportionate sum in
respect of the period from and including 16 May 2005 to the next Quarterly Day
to be made on the date hereof and

 

  (2) (if any of the Relevant Estimated Expenditure is revised as contemplated
above) within 14 days after written demand the Relevant Service Charge
Percentage of the amount by which any such revised figure for the Relevant
Estimated Expenditure exceeds the figure previously notified to the Tenant

 

  (b) Each such payment made by the Tenant under Clause 9.2(a) is referred to in
this Lease as (in the case of the Estimated Estate Expenditure) an “Estate
Payment on Account” and (in the case of the Estimated Building Expenditure) a
“Building Payment on Account”

 

9.3 The Management Company shall, as soon as reasonably practicable after the
end of each Relevant Financial Year, prepare and send to the Tenant:-

 

  (a)

an account or accounts, each duly certified by the Accountant, showing the
Estate Expenditure and the Building Expenditure for each Relevant Financial Year
and the amount (if any) which the Management Company has chosen to utilise from
the

 

45



--------------------------------------------------------------------------------

 

Estate Reserve Fund or the Building Reserve Fund as the case may be in defraying
respectively Estate Expenditure or Building Expenditure pursuant to Clause 9.7
(respectively “the Estate Appropriation” and “the Building Appropriation”) and
containing a fair summary of the various items comprising the Relevant
Expenditure

 

  (b) a certificate or certificates by the Relevant Surveyor showing the
Relevant Surveyor’s calculation of each Relevant Service Charge Percentage for
each Relevant Financial Year

 

  (c) a statement or statements of each Relevant Service Charge Percentage of
each Relevant Expenditure for each Relevant Financial Year after taking into
account as the case may require the Estate Appropriation or the Building
Appropriation and the same shall (save for obvious error) be conclusive evidence
for the purposes of this Lease of all matters of fact referred to in each said
account certificate and statement

 

9.4.1  For the purposes of Clause 9.2 hereof until such time as a Certificate is
issued by the Relevant Surveyor pursuant to Clause 9.3 hereof the Estate Service
Charge Percentage shall be 0.2949% the Building Service Charge Percentage
referred to in Clause 9.1(e)(i) shall be 17.9387% and the Building Service
Charge Percentage referred to in Clause 9.1(e)(ii) shall be the proportion of
each item of the Estimated Part II Expenditure properly and fairly estimated by
the Management Company as likely to be attributable to the Tenant but expressed
as a percentage of the Estimated Part II Expenditure

 

9.4.2  For the purposes of Clause 9.2 after such time as a Certificate is issued
by the Relevant Surveyor pursuant to Clause 9.3 hereof the Estate Service Charge
Percentage and the Building Service Charge Percentage referred to in Clause
9.1(e)(i) shall be as indicated in the last available Certificate issued by the
Relevant Surveyor pursuant to Clause 9.3 hereof and the Building Service Charge
Percentage referred to in Clause 9.1(e)(ii) shall be the proportion of each item
of the Estimated Part II Expenditure properly and fairly estimated by the
Management Company as likely to be attributable to the Tenant but expressed as a
percentage of the Estimated Part II Expenditure

 

9.5   (a)      If the Relevant Service Charge Percentage of the Relevant
Expenditure for any Relevant Financial Year (after taking into account as the
case may require the Estate Appropriation or the Building Appropriation) shall
exceed the Relevant Advance Payment for that Relevant Financial Year the excess
together with interest thereon at the Base Rate calculated from and including as
the case may require the Estate Computing Date or the Building Computing Date
next following the end of that Relevant Financial Year until the date of payment
shall be paid by the Tenant to the Management Company on demand or     (b)     
If the Relevant Service Charge Percentage of the Relevant Expenditure for any
Relevant Financial Year (after taking into account as the case may require the
Estate Appropriation or the Building Appropriation) shall be less than the
Relevant Advance Payment for that Relevant Financial Year the overpayment made
by the Tenant together in each case with interest thereon at the Base Rate
calculated as aforesaid up to the date when the next Relevant Advance Payment on
Account is due shall be credited to the Tenant against the next Estate Payment
on Account or Building Payment on Account as the case may require

 

9.6

Any omission by the Management Company to include in Relevant Expenditure in any
Relevant Financial Year a sum expended in that Relevant Financial Year shall not
preclude the Management Company from including such sum in Relevant Expenditure
in any

 

46



--------------------------------------------------------------------------------

 

subsequent Relevant Financial Year as the Management Company shall reasonably
determine

 

9.7

  (a )   Each of the Estate Reserve Fund and the Building Reserve Fund shall be
held upon trust during the period of eighty (80) years from the date of this
Lease (which shall be the perpetuity period applicable hereto) respectively for
the persons who from time to time shall be tenants or occupiers of the Estate or
the Building and each shall be held in a separately designated interest bearing
bank account and the Management Company shall utilise the same, with interest
accruing thereon but after deducting tax payable thereon and on such interest in
defraying expenditure of the nature referred to in Clause 9.1(c)(ii) (in the
case of the Building Reserve Fund) and in the corresponding paragraph of the
definition of Estate Expenditure (in the case of the Estate Reserve Fund) and at
the expiry of such perpetuity period the sums standing to the credit of each of
the Estate Reserve Fund and the Building Reserve Fund and unexpended shall be
paid respectively to the persons who shall then be the tenants of the Estate or
the Building in shares equal to their respective Relevant Service Charge
Percentages the Management Company being entitled absolutely to any share
payable in respect of any Lettable Area which is unlet at such time     (b )  
The Management Company shall procure that upon the service by the Landlord of
notice under Clause 8.6 (insofar as the same shall relate to the Estate
Services) the Estate Reserve Fund and (insofar as the same shall relate to the
Building Services) the Building Reserve Fund (or in each case so much thereof as
remains after the defraying of such expenditure as aforesaid) shall be
transferred to the Landlord or any other company nominated by the Landlord in
such notice to be held upon the relevant trusts referred to in Clause 9.7(a) and
upon the terms therein mentioned

 

9.8 If at any time or times during the Term the Management Company reasonably
considers that circumstances have arisen making the Relevant Service Charge
Percentage or the formula for calculating the same on the basis specified in
Clause 9.1 unreasonable or inequitable the Management Company may in its
absolute discretion give written notice to the Tenant requiring a variation to
the Relevant Service Charge Percentage of the said formula which is fair and
reasonable in all the circumstances and in the event of there being any dispute
regarding such variation the matter shall be referred to a single arbitrator to
be appointed in default of agreement upon the application of the Management
Company or the Tenant by or on behalf of the President for the time being of the
Royal Institution of Chartered Surveyors in accordance with the provisions of
the Arbitration Acts 1996

 

9.9 The Management Company may in its absolute discretion discontinue withhold
add to commence extend vary or make any alterations to any of the Estate
Services or the Building Services or any of the items referred to in Part B of
the Sixth and Seventh Schedules hereto from time to time if the Management
Company shall reasonably deem it desirable to do so in the interests of (or for
the comfort of) the owners and tenants on or for the efficient management
security and operation of the Estate or the Building (as the case may be) or for
any other reason in the interests of good estate management

 

9.10 The Tenant covenants with the Landlord and as a separate covenant with the
Management Company that the Tenant will pay on demand such charge as may
reasonably be determined by the Management Company in respect of any service
(whether or not constituting an Estate Service or a Building Service) provided
at the request of the Tenant to or for the benefit of the Tenant (whether or not
exclusively) at a time or in circumstances when or in which such service would
not have been provided but for such request

 

47



--------------------------------------------------------------------------------

9.11 The provisions of this Clause shall continue to apply notwithstanding the
expiration or sooner determination of the Term but only in respect of the period
down to such expiration or sooner determination the Relevant Service Charge
Percentage of the Relevant Expenditure payable for that Relevant Financial Year
being apportioned for the said period on a daily basis

 

10. NEW TENANCY

 

This Lease constitutes a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995

 

IN WITNESS whereof this Lease has been executed by the parties as a Deed and
delivered on the day and year first above written

 

48



--------------------------------------------------------------------------------

 

FIRST SCHEDULE

Rights Granted

 

1. Estate Common Parts

 

The right for the Tenant and all persons authorised by the Tenant (in common
with the Landlord and the Management Company and all other persons having a like
right) at all times and for all proper purposes:-

 

  (a) to pass and repass with or without vehicles over and along all roads
accesses and egresses from time to time comprised in the Estate Common Parts and
intended for vehicular access leading to and from the Demised Premises and the
car parking area referred to in paragraph 6 below and the public highway

 

  (b) to pass and repass on foot only over and along such areas as are comprised
in the Estate Common Parts and intended for pedestrian access leading to and
from the Demised Premises and the car parking area referred to in paragraph 6
below and the public highway

 

  (c) to use such parts of the Estate Common Parts as are not referred to in
sub-paragraphs (a) and (b) above

 

until such time (if any) as any of the same are adopted by the highway or other
relevant authority

 

Provided that the Landlord may add to extend vary or stop-up any of the same
from time to time so long only as (i) in the case of sub-paragraphs (a) and (b)
above alternative means of access and egress to the Demised Premises are
available ensuring the continuance of access to and use and occupation of the
Demised Premises and (ii) in the case of sub-paragraph (c) above so that the
Tenant’s use and occupation of the Demised Premises is not thereby materially
and adversely affected and (iii) in all cases the facilities provided comply
with all statutory and regulatory requirements and (iv) in all cases the
facilities provided shall be as necessary for the use and enjoyment of the
Demised Premises for all proper purposes

 

2. Pipes

 

The right to the free passage and running of water sewage surface water drainage
gas electricity telecommunications and other services or supplies to and from
the Demised Premises (subject to the Tenant not overloading or damaging the
same) in and through the Pipes in the Building or any Adjoining Property serving
the Demised Premises in common with the Landlord and all other persons having
the like right PROVIDED ALWAYS that the Landlord may vary the route or alter all
or any such services or supplies from time to time and the rights hereby granted
shall thereupon apply to such services and supplies as varied or altered subject
to the Landlord using its reasonable endeavours to minimise any disruption
caused thereby and to ensure that so far as shall be reasonably possible no
interruption in such services or supplies shall result

 

3. Common Parts of the Building

 

(Subject to observance by the Tenant of its obligations contained in Clause 4.34
the right for the Tenant and all persons authorised by the Tenant (in common
with the Landlord and the Management Company and all persons having a like
right):-

 

  (a) to use for pedestrian access and egress such of the Common Parts of the
Building as shall be necessary for the use and enjoyment of the Demised Premises
for all proper purposes and

 

49



--------------------------------------------------------------------------------

  (b) to use such of the passenger lifts in the Building as shall from time to
time be designated for the Tenant’s use for the purpose only of obtaining access
to and egress from the Demised Premises and

 

  (c) to use such of the lavatories in the Building as shall from time to time
be designated for the Tenant’s use

 

  (d) to use any delivery area loading bay and goods lifts designated from time
to time for the Tenant’s use for the purpose only of vehicular access and egress
for delivery in and out and loading and unloading of goods and equipment and not
for any other purposes

 

4. Entry to other parts of the Building

 

The right (subject to the provisions of Clauses 4.19 and 4.20) for the Tenant
and all other persons authorised by the Tenant in common with the Landlord and
the Management Company and all others having the like rights and easements at
all reasonable times to enter all necessary other parts of the Building in order
to carry out works of repair or alteration to the Demised Premises or the Pipes
serving the same on the following conditions :-

 

  (a) the Tenant shall except in case of emergency give reasonable prior written
notice to the Landlord and the occupiers (if any) of such parts of its intention
to exercise such rights

 

  (b) the Tenant shall only exercise such rights insofar as it cannot reasonably
carry out such works of repair and alteration from within the Demised Premises
and

 

  (c) the Tenant shall cause as little inconvenience and damage as reasonably
possible and shall without delay make good to the reasonable satisfaction of the
Landlord and the occupiers of such adjoining premises all damage thereby
occasioned to such parts

 

5. Support

 

The right of support protection and shelter for the benefit of the Demised
Premises from any other part of the Building as now enjoyed

 

6. Car Parking

 

Subject to observance by the Tenant of its obligations contained in Clause 4.34
the right for the Tenant and all persons authorised by the Tenant at all times
to use eleven (11) spaces within the car parking area comprised within the
Building to park motor vehicles and provided that the Landlord may from time to
time designate appropriate car parking spaces and subject further to the Tenant
with the prior written consent of the Landlord (such consent not to be
unreasonably withheld or delayed) to use such designated spaces for any uses
ancillary to the Permitted Use of the Demised Premises provided that the Tenant
shall at all times comply with all statutory requirements relating to such
spaces and such use

 

50



--------------------------------------------------------------------------------

7. Bicycles and Motorcycles

 

The right for the Tenant (in common with all other persons having the like
right) and all persons authorised by the Tenant at all times to park bicycles
and motorcycles within any area reasonably designated by the Landlord within the
car parking area within the Building for such use PROVIDED ALWAYS that the
Landlord shall provide an area to park bicycles and motorcycles

 

8. List of tenant’s names

 

The right for the Tenant and any lawful occupiers of the Demised Premises to
have their respective names and the premises occupied by them displayed on the
tenant directory board in such manner and in such location as the Landlord shall
from time to time reasonably prescribe in the main entrance hall of the Building

 

9. Affixing of items to the structure of the Building

 

The right (subject to the provisions of Clauses 4.19 and 4.20) for the Tenant
and all persons authorised by the Tenant to affix to the interior surfaces of
the walls columns or structural slabs enclosing the Demised Premises in such
manner as will not impair the structural integrity of such walls columns or
slabs

 

10. Mechanical Space

 

The right for the Tenant its lawful undertenants and those authorised by it to
use the Mechanical Space Area solely for the installation use and maintenance of
such mechanical electrical and other systems (including Telecommunications
Equipment) as the Tenant may require together with all necessary rights of
access to such area through such parts of the remainder of the Building as the
Landlord may reasonably specify

 

11. Telecommunications Equipment

 

11.1 Subject to:-

 

  (a) the Tenant first having supplied the Landlord with details of and obtained
the Landlord’s written approval (such approval not to be unreasonably withheld)
as to:-

 

  (i) the weight height dimensions and all other specifications of any proposed
satellite dishes or other telecommunications equipment ancillary to the Tenant’s
permitted use of the Demised Premises (“Telecommunications Equipment”) and

 

  (ii) the method and works of installation of the proposed Telecommunications
Equipment and

 

  (b) the Tenant first at its sole cost and expense having obtained (where
necessary) planning permission and/or the consent of any competent authority and
production of copies thereof to the Landlord

 

  (c)

the Landlord the Management Company and the Tenant completing the Licence to
carry out alterations in the form annexed hereto

 

51



--------------------------------------------------------------------------------

 

the right to install in accordance with the method of installation, arrangements
for the supply of power and location of all cables and ducts associated
therewith having been previously approved by the Landlord (such approval not to
be unreasonably withheld) on such area on the roof of the Building as is shown
for identification purposes only hatched and edged green on Plan 8 (the
“Approved Location”) the Telecommunications Equipment of the weight height
dimension and specification previously approved by the Landlord in accordance
with the above provisions and to run cables through existing ducts from the
Telecommunications Equipment to the Demised Premises and to the passage of
electricity through such cables Provided Always That:-

 

  (a) no satellite dish shall exceed 1.8 metres in diameter

 

  (b) the Landlord may at any time by not less than 3 months’ written notice
require the removal of one or more (if applicable) of the satellite dishes or
other equipment from the Approved Location to another location (the “Alternative
Location”) from which the reception by the satellite dish or other equipment
when located would not be likely to be materially diminished from the reception
at the Approved Location and in the event of service of such notice the Tenant
shall forthwith supply to the Landlord full details of its relocation works for
approval (such approval not to be unreasonably withheld) and following the grant
of such approval shall at the Landlord’s cost relocate the satellite dish or
other equipment and the cables and all related equipment to the Alternative
Location and shall at the Landlord’s cost make good any damage or disturbance to
the Approved Location

 

  (c) such works of installation and works of removal shall be carried out
expeditiously and in a good and workmanlike manner causing the minimum of
disturbance and inconvenience to the occupants and owners for the time being of
the Approved Location and the Alternative Location (as the case may be)

 

  (d) at the discretion of the Landlord the Landlord shall be entitled to carry
out the installation works in place of the Tenant and the Tenant shall reimburse
the Landlord for the reasonable cost of carrying out the installation works
within 10 days of written demand by the Landlord

 

  (e) at the discretion of the Landlord the Landlord shall be entitled at its
own expense to carry out the removal works in place of the Tenant but if the
Tenant shall carry out the removal works the Landlord shall reimburse the Tenant
for the reasonable costs incurred by the Tenant in carrying out the removal
works within 10 days of written demand by the Tenant

 

11.2  The Tenant hereby acknowledges that the Approved Location fully satisfies
the obligation in the Agreement for Lease in relation to Telecommunications
Equipment (as such term is used in the Agreement for Lease)

 

11.3  In exercising the right the Tenant shall cause as little inconvenience as
possible to the Landlord or its tenants as reasonably practicable and shall make
good without delay any damage thereby caused to the Approved Location or the
Building upon which the location is situate (the “Location Building”) in the
exercise of such rights and shall use all reasonable endeavours to ensure that
the use of the satellite dish causes no material interference with the
electrical equipment in the Location Building

 

52



--------------------------------------------------------------------------------

12. Signage Rights

 

12.1 The right for the Tenant and any lawful occupiers of the Demised Premises
to display signage in the lift lobby of Floors 1 and 2 in the Building subject
to the Landlord’s prior written approval (not to be unreasonably withheld) of
the design, size, material and location thereof.

 

12.2 Subject to and for so long as the Tenant (meaning The Northern Trust
Company only) is and remains in actual occupation of no less than eight whole
floors of the Building the right to display their corporate signage in the
ground floor reception area in a location behind the reception desk subject to
the Landlord’s prior written approval (not to be unreasonably withheld) of the
location size design and material of such signage.

 

12.3 Subject to:

 

  (a) the Tenant (which for the purpose of this paragraph 12.3 shall mean The
Northern Trust Company only) being and remaining in actual occupation of no less
than eight whole floors of the Building

 

  (b) the Tenant first having supplied the Landlord with details of and obtained
the Landlord’s written approval (such approval not to be unreasonably withheld
having regard to the nature and quality of the Estate) as to:

 

  (i) the location, design, materials and size of signs showing the Tenant’s
name; and

 

  (ii) the method and works of installation of such signs

 

  (c) the Tenant first at its sole cost and expense having obtained (where
necessary) planning permission and/or the consent of any competent authority and
production of copies thereof to the Landlord

 

  (d) the Landlord the Management Company and the Tenant completing the licence
to carry out alterations in the form annexed hereto

 

The right (but only for so long as the requirements of paragraph 12.3(a) are
being met) to install in such areas approved by the Landlord (acting reasonably)
on the north and south elevation of the Building at roof parapet level such
signs of the size materials and design previously approved by the Landlord in
accordance with the above provisions PROVIDED ALWAYS that the Tenant shall only
be entitled to install a maximum of one such sign on the north elevation and a
maximum of one such sign on the south elevation and PROVIDED FURTHER such works
of installation shall be carried out expeditiously and in a good and workmanlike
manner causing the minimum of disturbance and inconvenience to the occupants and
owners for the time being of the Building and at the discretion of the Landlord
the Landlord shall be entitled to carry out the installation works in place of
the Tenant and subject to the Tenant (acting reasonably) having approved the
Landlord’s cost of carrying out the installation works the Tenant shall
reimburse the Landlord for such costs of carrying out the installation works
within ten Working Days of written demand by the Landlord

 

53



--------------------------------------------------------------------------------

 

SECOND SCHEDULE

Exceptions and Reservations

 

The following rights and easements are excepted and reserved out of the Demised
Premises to the Landlord and the Superior Landlord and all other persons
authorised by either of them or having the like rights and casements subject to
the provisions of Clause 8.18:-

 

1. Pipes

 

The right to the free passage and running of water sewage surface water drainage
gas electricity telecommunications and other services or supplies to and from
the Building or any Adjoining Property in and through any of the Pipes which may
at any time be in under or passing through or over the Demised Premises

 

2. Entry

 

The right at all reasonable times upon reasonable prior notice subject to the
provisions of Clause 8.18 except in cases of emergency to enter the Demised
Premises in order to:-

 

  (a) inspect cleanse maintain repair connect to remove lay renew relay replace
alter or execute any works to or in connection with the Pipes and any other
services in or accessible from the Demised Premises

 

  (b) execute repairs decorations alterations and any other works to the
Building or any Adjoining Property or to do anything which the Landlord or the
Management Company may do under this Lease

 

  (c) carry out the Estate Services and to carry out the Building Services

 

PROVIDED THAT the person exercising the foregoing rights shall cause as little
inconvenience or damage as reasonably possible and shall make good without delay
any damage thereby caused to the Demised Premises

 

3. Scaffolding

 

The right to erect scaffolding for the purposes of repairing or cleaning the
Building and any buildings now or hereafter erected on the Estate or in
connection with the exercise of any of the rights mentioned in this Schedule
notwithstanding that such scaffolding may temporarily restrict the access to or
enjoyment and use of the Demised Premises

 

4. Light and air etc.

 

Without prejudice to Clause .6.8 of this Lease the rights of light air and all
other easements and rights now or hereafter enjoyed by other parts of the
Building or the Adjoining Property

 

5. Support

 

The right of support protection and shelter now or hereafter for the benefit of
other parts of the Building from the Demised Premises

 

54



--------------------------------------------------------------------------------

6. Building on the Adjoining Property

 

Without prejudice to Clause 6.8 of this Lease the right at any time to build on
or execute any works to the Building or any Adjoining Property or any buildings
thereon in such manner as the person exercising the right shall think fit
notwithstanding the fact that the same may obstruct affect or interfere with the
amenity of the Demised Premises or the passage of light and air to the Demised
Premises and subject in any event to the Tenant’s ability or right to object to
the local planning authority in respect of such works

 

7. Alteration of Common Parts

 

Without prejudice to Clause 6.8 of this Lease the right to extend vary or
stop-up the Estate Common Parts or the Common Parts of the Building or any part
or parts thereof from time to time if the Landlord shall reasonably deem it
desirable for the efficient management security and operation of the Estate or
the Building or for the comfort of the owners and tenants on the Estate (but not
so that the Tenant’s use and occupation of the Demised Premises for the
Permitted Use in accordance with all statutory and regulatory requirements is
thereby materially and adversely affected)

 

8. Use of Estate Common Parts and Common Parts of the Building

 

Without prejudice to Clause 6.8 of this Lease the right to regulate and control
the use of the Estate Common Parts and the Common Parts of the Building and to
make Regulations for that purpose (but not so that the Tenant’s use and
occupation of the Demised Premises for the Permitted Use in accordance with all
statutory and regulatory requirements is thereby materially and adversely
affected)

 

55



--------------------------------------------------------------------------------

 

THIRD SCHEDULE

Rent Reviews

 

1. Definitions

 

In this Schedule the following expressions shall have the following meanings:-

 

1.1 “Review Date” means each of the Review Dates specified in the Particulars
and “Relevant Review Date” shall be construed accordingly

 

1.2 “Assumed Premises” means the Demised Premises on the assumption that:-

 

  (a) the Tenant’s Works have not been carried out and (for the avoidance of
doubt) the Tenant has removed all tenant’s fixtures and all improvements and
alterations carried out by the Tenant otherwise than pursuant to an obligation
to the Landlord (reinstating and making good any damage caused to the Demised
Premises in so doing) and has left the Demised Premises (constructed and fitted
out as set out in paragraph (b) hereof) as clear space and

 

  (b) the Demised Premises have been constructed and fitted out by the Landlord
at its own cost immediately prior to the grant of this Lease and in accordance
with the Minimum Standard Developer’s Finish for Tenant’s Work Specification and
as altered from time to time by alterations carried out by and at the expense of
the Landlord and improvements and alterations carried out by the Tenant pursuant
to an obligation to the Landlord

 

1.3 “Open Market Rent” means the clear yearly rack rent at which the Assumed
Premises could reasonably be expected to be let as a whole on the open market at
the Relevant Review Date by a willing landlord to a willing tenant with vacant
possession and without any premium or any consideration other than rent for the
grant thereof for a term of ten (10) years commencing on the Relevant Review
Date and otherwise on the terms and conditions and subject to the covenants and
provisions contained in this Lease other than the amount of the Rent payable
hereunder and subject to the provisions for the review of the Rent contained in
this Schedule and making the Assumptions but disregarding the Disregarded
Matters

 

1.4 the “Assumptions” means the following assumptions (if not facts) at the
Relevant Review Date:-

 

  (a) that the Assumed Premises are fit for immediate occupation and use and
have been fully fitted out and equipped at the Landlord’s expense to the
specification described in paragraph 1.2(b) of this Schedule; and

 

  (b) that there shall be no discount reduction or allowance to reflect (or
compensate any incoming tenant for the absence of) any rent free or
concessionary rent period which reflects the time it would take for the incoming
tenant to fit out the Assumed Premises so as to be ready for immediate use or
any capital payment or other consideration in lieu thereof and which would be
granted to the willing tenant in the open market at the Relevant Review Date so
that such Open Market Rent shall be that which would be payable after the expiry
of any such rent free or concessionary rent period which the willing tenant
shall hereby be assumed to have enjoyed or after receipt by the willing tenant
of any such capital payment or other consideration in lieu thereof; and

 

56



--------------------------------------------------------------------------------

  (c) that no work has been carried out to the Demised Premises by the Tenant
any undertenant or their respective predecessors in title during the Term which
has diminished the rental value of the Demised Premises; and

 

  (d) that if the Demised Premises or the Building have been destroyed or
damaged they have been fully rebuilt and reinstated; and

 

  (e) that the Assumed Premises comply with all statutory and regulatory
requirements as at the date of grant of this Lease; and

 

  (f) that all the covenants contained in this Lease on the part of the Tenant
have been fully performed and observed and that all the covenants contained in
this Lease on the part of the Landlord have been fully performed and observed
except when the Landlord is and remains in material breach of covenant having
had notice of and a reasonable period of time to remedy such breach

 

1.5 the “Disregarded Matters” means:-

 

  (a) any effect on rent of the fact that the Tenant or any Group Company of the
Tenant or any undertenant or their respective predecessors in title have been or
are in occupation of the Demised Premises or any part thereof or any part of the
Building; and

 

  (b) any goodwill attached to the Demised Premises by reason of the business
then carried on at the Demised Premises by the Tenant or any undertenant or
their respective predecessors in title

 

  (c) any voluntary improvements carried out to the Demised Premises by the
Tenant any undertenant or their respective predecessors in title

 

1.6 “Surveyor” means an independent chartered surveyor of not less than ten (10)
years’ standing who is a fellow of the Royal Institution of Chartered Surveyors
and who is experienced in the letting or valuation of buildings similar to the
Assumed Premises in the City of London and London Docklands and who is also
aware of rental values elsewhere in London appointed from time to time to
determine the Open Market Rent pursuant to the provisions of this Schedule and
the Surveyor shall act as an arbitrator in accordance with the Arbitration Act
1996

 

1.7 the “President” means the President for the time being of the Royal
Institution of Chartered Surveyors and includes the duly appointed deputy of the
President or any person authorised by the President to make appointments on his
behalf

 

1.8 “Rent Restrictions” means the restrictions imposed by any statute for the
control of rent in force on a Review Date or on the date on which any increased
rent is ascertained in accordance with this Schedule and which operate to impose
any limitation whether in time or amounts on the assessment or the collection of
any increase in rent or any part thereof

 

1.9 “First Review Date” means the Review Date occurring on 16 May 2010

 

1.10  “Office Areas” means the areas of the Demised Premises shown outlined red
on Plans 2 and 3.

 

57



--------------------------------------------------------------------------------

2. The Rent

 

  (a) From and including each Review Date the Rent shall be equal to the Open
Market Rent at the Relevant Review Date as ascertained in accordance with the
provisions of paragraph 3 below or as determined under the provisions of
paragraph 4 below(as the case may be)

 

Provided That if the Open Market Rent at the First Review Date in respect of the
Office Areas is ascertained or determined to be greater than forty four pounds
(£44) per square foot of Net Internal Area of the Office Areas then for the
purpose of this Schedule the Open Market Rent of the Office Areas at the First
Review Date shall be deemed to be forty four pounds (£44) per square foot of Net
Internal Area of the Office Areas and the Open Market Rent shall be ascertained
or determined accordingly.

 

3. Agreement or determination of the Open Market Rent

 

The Open Market Rent at the Relevant Review Date may be agreed in writing at any
time between the Landlord and the Tenant but if for any reason the Landlord and
the Tenant have not so agreed then from a date two (2) months prior to the
Relevant Review Date up to the next succeeding Review Date either the Landlord
or the Tenant may by notice in writing to the other require the Open Market Rent
to be determined by the Surveyor

 

4. Deemed Open Market Rent

 

  (a) If the Open Market Rent at the First Review Date (as such Open Market Rent
is ascertained pursuant to paragraph 3 above of this Schedule) is less than the
Initial Rent or if the Open Market Rent at that Review Date cannot for any
reason be ascertained pursuant to paragraph 3 above then for the purposes of
this Schedule the Open Market Rent at such Review Date shall be deemed to be the
Initial Rent

 

  (b) If the Open Market Rent at any subsequent Review Date (as so ascertained)
is less than the Open Market Rent payable immediately preceding the Relevant
Review Date as so ascertained above or determined or if the Open Market Rent at
the Relevant Review Date cannot for any reason be so ascertained then for the
purposes of this Schedule the Open Market Rent at the Relevant Review Date shall
be deemed to be the Open Market Rent payable immediately preceding the Relevant
Review Date as so ascertained or determined

 

5. Appointment of Surveyor

 

  (a) The Surveyor (in default of agreement between the Landlord and the Tenant)
shall be appointed by the President on the written application of either the
Landlord or the Tenant

 

  (b) The Surveyor appointed under this paragraph shall act as an Arbitrator and
the following provisions shall apply:

 

  (i) the date of the Arbitrator’s award shall be deemed to be the date on which
a copy of the award is served on the Landlord and the Tenant;

 

58



--------------------------------------------------------------------------------

  (ii) the Arbitrator shall not be entitled to order the rectification, setting
aside or cancellation of this Lease or any other deed;

 

  (iii) the Arbitrator shall have the power to order a provisional award;

 

  (iv) the Arbitrator shall not be entitled to require that security is provided
in respect of the costs of the arbitration;

 

  (v) the Arbitrator shall not be entitled to make an award prior to the
Relevant Review Date

 

6. Fees of Surveyor/Arbitrator

 

The fees and expenses of the Surveyor including the cost of his nomination shall
be payable by the Landlord and the Tenant in such proportions as the Surveyor
shall, at his discretion, direct

 

7. Appointment of new surveyor/Arbitrator

 

If the Surveyor dies is unwilling to act or becomes incapable of acting or if
for any other reason he is unable to act then either the Landlord or the Tenant
may request the President to discharge the said surveyor and appoint another
surveyor in his place which procedure may be repeated as many times as necessary

 

8. Interim payments pending determination

 

  (a) In the event that by the Relevant Review Date the Rent has not been agreed
or determined as aforesaid (the date of agreement or determination being herein
called “the Determination Date”) then in respect of the period (herein called
“the Interim Period”) beginning with the Relevant Review Date and ending on the
day before the Quarterly Day following the Determination Date the Tenant shall
pay to the Landlord Rent at the yearly rate payable immediately before the
Relevant Review Date

 

  (b) Forthwith following the Determination Date the Tenant shall pay to the
Landlord the amount (if any) by which the Rent paid on account by the Tenant
under the provisions of paragraph 8(a) above in respect of the Interim Period
falls short of the aggregate of Rent payable in respect of the Interim Period
together with interest on each of the instalments of such shortfall at the Base
Rate from the date of each relevant under payment to the date of payment

 

9. Rent Restrictions

 

On each occasion that Rent Restrictions shall prevent or prohibit either wholly
or partially: -

 

  (a) the operation of the above provisions for review of the Rent or

 

  (b) the normal collection and retention by the Landlord of any increase in the
Rent or any instalment or part thereof

 

59



--------------------------------------------------------------------------------

THEN in each case:-

 

  (i) the operation of such provisions for review of the Rent shall be postponed
to take effect on the first date or dates thereafter upon which such operation
may occur Provided that such operation shall not take place more frequently than
would be the case in the absence of any Rent Restrictions throughout the Term of
this Lease

 

  (ii) the collection of any increase or increases in the Rent shall be
postponed to take effect on the first date or dates thereafter that such
increase or increases may be collected and/or retained in whole or in part and
on as many occasions as shall be required to ensure the collection of the whole
increase

 

AND until the Rent Restrictions shall be relaxed either partially or wholly the
Rent shall be the maximum sum from time to time permitted by the Rent
Restrictions

 

10. Memoranda of reviewed rent

 

As soon as the amount of any reviewed Rent has been agreed or determined
memoranda thereof and of the proportion of the reviewed Rent which has been
attributed to the rights granted pursuant to paragraph 6 of the First Schedule
shall be prepared by the Landlord or its solicitors and thereupon shall be
signed by or on behalf of the Landlord and the Tenant and annexed to this Lease
and the counterpart thereof and the parties shall bear their own costs in
respect thereof

 

11. Time not of the essence

 

For the purpose of this Schedule time shall not be of the essence

 

60



--------------------------------------------------------------------------------

 

FOURTH SCHEDULE

Covenants by the Surety

 

1. Indemnity by Surety

 

The Surety hereby covenants with the Landlord and as a separate covenant with
the Management Company as a primary obligation that the Tenant or the Surety
shall at all times until the Tenant shall cease to be bound by the Tenant’s
covenants in the Lease during the Term duly perform and observe all the
covenants on the part of the Tenant contained in this Lease including the
payment of the rents hereby reserved and all other sums payable under this Lease
in the manner and at the times herein specified and the Surety shall indemnify
and keep indemnified the Landlord and the Management Company against all claims
demands losses damages liability costs fees and expenses whatsoever sustained by
the Landlord or the Management Company by reason of or arising directly or
indirectly out of any default by the Tenant in the performance and observance of
any of its obligations or the payment of any rents and other sums

 

2. Surety jointly and severally liable with Tenant

 

The Surety hereby further covenants with the Landlord and as a separate covenant
with the Management Company that the Surety is jointly and severally liable with
the Tenant (whether before or after any disclaimer by a liquidator or trustee in
bankruptcy) for the fulfilment of all the obligations of the Tenant under this
Lease and agrees that the Landlord or the Management Company in the enforcement
of its rights hereunder may proceed against the Surety as if the Surety was
named as the Tenant in this Lease

 

3. Waiver by Surety

 

The Surety hereby waives any right to require the Landlord or the Management
Company to proceed against the Tenant or to pursue any other remedy whatsoever
which may be available to the Landlord or the Management Company before
proceeding against the Surety

 

4. Postponement of claims by Surety against Tenant

 

The Surety hereby further covenants with the Landlord and as a separate covenant
with the Management Company that the Surety shall not claim in any liquidation
bankruptcy composition or arrangement of the Tenant in competition with the
Landlord or the Management Company and shall remit to the Landlord the proceeds
of all judgments and all distributions it may receive from any liquidator
trustee in bankruptcy or supervisor of the Tenant and shall hold for the benefit
of the Landlord and the Management Company all security and rights the Surety
may have over assets of the Tenant whilst any liabilities of the Tenant or the
Surety to the Landlord or the Management Company remain outstanding

 

5. Postponement of participation by Surety in security

 

The Surety shall not be entitled to participate in any security held by the
Landlord or the Management Company in respect of the Tenant’s obligations to the
Landlord or the Management Company under this Lease or to stand in the place of
the Landlord or the Management Company in respect of any such security until all
the obligations of the Tenant or the Surety to the Landlord and the Management
Company under this Lease have been performed or discharged

 

61



--------------------------------------------------------------------------------

6. No release of Surety

 

None of the following or any combination thereof shall release discharge or in
any way lessen or affect the liability of the Surety under this Lease:-

 

  (a) any neglect delay or forbearance of the Landlord or the Management Company
in endeavouring to obtain payment of the rents or other amounts required to be
paid by the Tenant or in enforcing the performance or observance of any of the
obligations of the Tenant under this Lease

 

  (b) any refusal by the Landlord or the Management Company to accept rent
tendered by or on behalf of the Tenant at a time when the Landlord was entitled
(or would after the service of a notice under Section 146 of the Law of Property
Act 1925 have been entitled) to re-enter the Demised Premises

 

  (c) any extension of time given by the Landlord or the Management Company to
the Tenant

 

  (d) (subject to Section 18 of the Landlord and Tenant (Covenants) Act 1995)
any variation of the terms of this Lease (including any reviews of the rent
payable under this Lease) or the transfer of the Landlord’s reversion or the
assignment of this Lease

 

  (e) any change in the identity constitution structure or powers of any of the
Tenant the Surety the Landlord or the Management Company or the liquidation
administration or bankruptcy (as the case may be) of either the Tenant or the
Surety

 

  (f) any legal limitation or any immunity disability or incapacity of the
Tenant (whether or not known to the Landlord or the Management Company) or the
fact that any dealings with the Landlord or the Management Company by the Tenant
may be outside or in excess of the powers of the Tenant

 

  (g) any other act omission matter or thing whatsoever whereby but for this
provision the Surety would be exonerated either wholly or in part (other than a
release under seal given by the Landlord and/or the Management Company as the
case may be)

 

7. Disclaimer or forfeiture of Lease

 

  (a) The Surety hereby further covenants with the Landlord and the Management
Company that:-

 

  (i) if the Crown or a liquidator or trustee in bankruptcy shall disclaim or
surrender this Lease or

 

  (ii) if this Lease shall be forfeited or

 

  (iii) if the Tenant shall cease to exist

 

THEN the Surety shall if the Landlord by notice in writing given to the Surety
within one hundred and eighty (180) days after such disclaimer or other event so
requires accept from and execute and deliver to the Landlord a counterpart of a
new lease of the Demised Premises for a term commencing on the date of the
disclaimer or other event and continuing for the residue then remaining
unexpired of the Term such new

 

62



--------------------------------------------------------------------------------

lease to be at the cost of the Surety and to be at the same rents and subject to
the same covenants conditions and provisions as are contained in this Lease

 

  (b) If the Landlord shall not require the Surety to take a new lease the
Surety shall nevertheless upon demand pay to the Landlord a sum equal to the
Rent and other sums that would have been payable under this Lease but for the
disclaimer or other event in respect of the period from and including the date
of such disclaimer or other event until the expiration of one hundred and eighty
(180) days therefrom or until the Landlord shall have granted a lease of the
Demised Premises to a third party (whichever shall first occur)

 

8. Benefit of guarantee and indemnity

 

This guarantee and indemnity shall enure for the benefit of the successors and
assigns of the Landlord and the Management Company respectively under this Lease
without the necessity for any assignment thereof

 

63



--------------------------------------------------------------------------------

 

FIFTH SCHEDULE

Matters to which the Demised Premises are subject

 

In so far as the same relate to or affect the Demised Premises the matters
contained in Property and Charges Registers of Title Numbers EGL436332 and
EGL430275

 

64



--------------------------------------------------------------------------------

 

SIXTH SCHEDULE

Estate Services

 

(a) In this Schedule:-

 

  (i) references to “maintain” shall mean maintain inspect test service repair
overhaul amend rebuild renew reinstate replace and shall include where
appropriate treat wash down cleanse paint decorate empty and drain and the
expression “maintenance” shall be construed accordingly

 

  (ii) “Services” shall mean Estate Services

 

  (iii) “Serviced Areas” shall mean the Estate Common Parts

 

(b) In deciding the extent nature and quality of the relevant service or
services from time to time the Management Company shall at all times act
reasonably

 

(c) In performing the Services and any other services hereunder the Management
Company shall be entitled to employ or procure or permit the employment of
managers agents contractors or others

 

Part A

the Services

 

Subject to paragraphs (b) and (c) above the following services to be carried out
in accordance with the principles of good estate management shall constitute the
Services:-

 

1. Serviced Areas

 

To maintain the Serviced Areas

 

2. Apparatus plant machinery etc.

 

To maintain and operate all apparatus plant machinery and equipment comprised in
or otherwise serving the Serviced Areas from time to time and the buildings
housing them

 

3. Pipes

 

To maintain all Pipes within the Serviced Areas but (within the Estate Common
Parts) only those Pipes the use of which is shared by the occupiers of more than
one building on the Estate

 

4. Fire alarms etc.

 

To maintain any smoke and/or smoke fire alarms and ancillary apparatus and fire
prevention and fire fighting equipment and apparatus and other safety equipment
and ancillary apparatus and systems comprised in the Serviced Areas and in any
event to maintain fire and smoke detection fire preventive and fire fighting
equipment including sprinklers hydrants hosereels extinguishers fire alarms fire
escapes and fire escape routes and general means of escape to the extent
required to comply in relation to the Serviced Areas with statutory requirements
and the requirements of responsible authorities or underwriters or insurance
companies

 

65



--------------------------------------------------------------------------------

5. Lighting

 

To keep lit at appropriate times all appropriate parts of the Serviced Areas

 

6. Roads Malls etc. open

 

Without prejudice to any right of the Landlord or the Management Company
hereunder so far as shall be reasonably practicable to keep open and
unobstructed the access and circulation areas the roadways streets plazas malls
and other vehicular and pedestrian ways and similar areas comprised in the
Serviced Areas (subject only to:-

 

  (a) any temporary closure from time to time or

 

  (b) closure at certain hours for reasons of security or operational purposes)

 

7. Security surveillance and visitor control

 

To provide security services and personnel including where appropriate in the
Management Company’s discretion closed circuit television and/or other plant and
equipment for the purpose of surveillance and supervision of users of the
Serviced Areas Provided that such services and personnel shall not extend to the
Building

 

8. Provision of signs and general amenities

 

In the Management Company’s discretion to provide and maintain direction signs
and notices seats and other fixtures fittings chattels and amenities for the
convenience of tenants and their visitors and for the enjoyment or better
enjoyment of such parts of the Serviced Areas as are available from time to time
for use by the occupiers of and visitors to the Estate and/or members of the
public as the Landlord or the Management Company may determine

 

9. Ornamental features gardens etc.

 

In the Management Company’s discretion to provide and maintain hard and soft
landscaping and planting within the Serviced Areas including fountains
sculptures architectural artistic or ornamental features or murals and to keep
all such parts of the Serviced Areas as may from time to time be laid out as
landscaping (including water features) neat clean planted (where appropriate)
properly tended and free from weeds and the grass cut

 

10. Fixtures fittings etc.

 

To provide and maintain fixtures fittings furnishings finishes bins receptacles
tools appliances materials equipment and other things for the maintenance
appearance upkeep or cleanliness of the Serviced Areas and the provision of the
services set out in this part of the Schedule

 

11. Windows

 

As often as the Management Company may consider desirable to clean the exterior
and interior of all windows and window frames in any building included in the
Serviced Areas and to provide and maintain cradles runways and carriages in
connection with such cleaning

 

66



--------------------------------------------------------------------------------

12. Refuse

 

To provide and operate or procure the provision and operation of means of
collection compaction and disposal of refuse and rubbish (including litter
within the Serviced Areas and if necessary pest control) from the Serviced Areas
and other parts of the Estate and to provide and maintain plant and equipment
for the collection compaction treatment packaging or disposal of the same

 

13. Traffic

 

(So far as the same are not for the time being the exclusive responsibility of a
public authority) to endeavour to control so far as practicable traffic on the
roads and service roads forming part of the Serviced Areas and parking therein
and for that purpose to provide such working and mechanical systems as the
Management Company considers appropriate including wheel clamping immobilising
and removal of vehicles

 

14. Energy and supply services

 

To arrange the provision of water fuel oil gas heating cooling air conditioning
ventilation electricity and other energy and supply services to the Estate
Common Parts as may be required for use in running or operating any service to
the Serviced Areas or distributed to occupiers of the Estate including so far as
appropriate standby power generators and plant excluding any such energy and
supply services required to operate the apparatus plant machinery and equipment
referred to in the exclusion to paragraph 2 of this Part of this Schedule

 

15. Water Areas and Waterside and Riverside Walkways

 

To use reasonable endeavours to procure that the responsible party maintains and
operates or (in the Management Company’s discretion) to maintain and operate the
dock water retention system comprised in or immediately adjoining the Estate and
to endeavour to keep water areas within the Estate Common Parts free from debris
refuse and other material and (to the extent reasonably practicable) to take
reasonable steps to treat the same as necessary and to minimise pollution
therein and to provide and maintain such seating security and safety equipment
on any waterside walkways as the Management Company considers appropriate

 

16. Transport Services

 

So far as the Landlord or the Management Company considers desirable or
appropriate to provide and (as circumstances permit) operate and maintain
vehicles or other modes of transport staff premises and equipment for a
transport service or services within or for the benefit of the Estate

 

17. Other services

 

To provide such other services for the benefit of the Estate or the convenience
of the users or occupiers thereof as the Landlord or the Management Company may
in accordance with the principles of good estate management consider desirable
or appropriate

 

67



--------------------------------------------------------------------------------

Part B

 

1. Staff

 

The cost of staff (including direct or indirect labour) for the provision of
services to the Serviced Areas and for the general management (including
accountancy functions) operation and security of the Serviced Areas (including
traffic control and policing) and all other incidental expenditure including but
not limited to:-

 

  (a) salaries insurance health pensions welfare severance and other payments
contributions and premiums

 

  (b) the cost of uniforms working clothes tools appliances materials and
furniture furnishings stationery items and equipment (including telephones) for
the proper performance of the duties of any such staff

 

  (c) providing maintaining repairing decorating and lighting any accommodation
and facilities for staff including any residential accommodation for staff
employed on the Serviced Areas and all rates gas electricity and other utility
charges in respect thereof and any actual or notional rent for such
accommodation

 

2. Common Facilities

 

The amount which shall require to be paid for or towards the costs charges fees
and expenses in making laying repairing maintaining and lighting as the case may
be any roads ways forecourts passages pavements party walls or fences party
structures Pipes or other conveniences and easements whatsoever which may belong
to or be capable of being used or enjoyed by the Estate in common with any
Adjoining Property

 

3. Transportation Facilities

 

The amount which the Landlord or Management Company properly pays for or towards
the maintenance and lighting of or security for transportation facilities which
provide services to or for the benefit of the Estate and associated premises and
areas and/or the fixtures fittings and equipment thereon but for the avoidance
of doubt excluding any contributions which the Landlord or the Management
Company may from time to time make towards the Canary Wharf Underground Station
(excluding any park areas or other areas to be used as open spaces for the
enjoyment of the public which are provided or constructed above the Canary Wharf
Underground Station and party structures of such station) or the provision and
operation of the Docklands Light Railway (excluding contributions the Landlord
or the Management Company make towards the maintenance of the station from time
to time)

 

4. Outgoings

 

All existing and future rates (including water rates) taxes duties charges
assessments impositions and outgoings (whether parliamentary parochial local or
of any other description and whether or not of a capital or non-recurring
nature) payable in respect of the Serviced Areas or any part thereof

 

5. Statutory requirements

 

The cost of carrying out any works to the Serviced Areas required to comply with
any statute

 

68



--------------------------------------------------------------------------------

6. Representations

 

The cost of taking any steps deemed desirable or expedient by the Landlord or
the Management Company for complying with making representations against or
otherwise contesting the incidence of the provisions of any statute concerning
town planning rating public health highways streets drainage and all other
matters relating or alleged to relate to the Serviced Areas or the Estate as a
whole or in which occupiers within the Estate have a common interest

 

7. Fees of the Estate Surveyor and the Accountant

 

The proper and reasonable fees costs charges expenses and disbursements of the
Estate Surveyor and the Accountant for or in connection with the performance of
the duties ascribed to the Estate Surveyor and the Accountant respectively under
the provisions of Clause 9

 

8. Management

 

  (a) The proper and reasonable fees of managing agents employed or retained by
the Management Company for or in connection with the general overall management
and administration and supervision of the Estate (excluding rent collection)

 

  (b) A fee to the Management Company in connection with the management of the
Estate equal to 10% of the aggregate of the Estate Expenditure (excluding any
items in this paragraph 8(a)) but so that if a firm of managing agents is
appointed to manage the Estate the fee chargeable by the Management Company in
any Estate Financial Year under this paragraph 8(b) shall be reduced (but not
below zero) by an amount equivalent to the fees (exclusive of Value Added Tax)
charged by such managing agents and included in Estate Expenditure for that
Estate Financial Year pursuant to paragraph 8(a) above

 

9. Insurance

 

  (a) The cost of insuring (including insurance tax):-

 

  (i) the Serviced Areas against loss or damage by the Insured Risks in such sum
as shall in the Landlord’s opinion be the full reinstatement cost thereof and
including architects’ surveyors’ and other professional fees (and Value Added
Tax thereon) and expenses incidental thereto the cost of shoring up demolition
and site clearance compliance with local authority requirements and similar
expenses and loss of income (if any) for such period as shall be reasonable
having regard to the likely period required for obtaining planning permission
and reinstating the Serviced Areas

 

  (ii) any engineering and electrical plant and machinery being part of the
Serviced Areas against sudden and unforeseen damage breakdown and inspection to
the extent that the same is not covered by paragraph 9(a)(i) above

 

  (iii) property owners liability and public liability or such other insurances
as the Landlord may from time to time deem necessary to effect

 

  (b) The cost of periodic valuations for insurance purposes

 

69



--------------------------------------------------------------------------------

  (c) Works required to the Serviced Areas in order to satisfy the insurers of
the Serviced Areas

 

  (d) Any amount which may be deducted or disallowed by the insurers pursuant to
the excess provision in the Landlord’s insurance policy upon settlement or
adjudication of any claim by the Landlord

 

10. Public activities

 

The cost of any displays concerts exhibitions or other forms of public
entertainment or activity undertaken within the Serviced Areas and for the
benefit or enjoyment of the Estate or its occupiers

 

11. Public toilets

 

The cost of providing operating and maintaining public toilet facilities within
the Serviced Areas or for the benefit or enjoyment of the Estate or its
occupiers

 

12. Miscellaneous items

 

  (a) Leasing or hiring any of the items referred to in Part A or Part B of this
Schedule

 

  (b) Interest commission and fees in respect of any moneys included in Estate
Expenditure borrowed to finance the provision of services and any of the items
referred to in Part A or Part B of this Schedule

 

70



--------------------------------------------------------------------------------

 

SEVENTH SCHEDULE

Building Services

 

(a) In this Schedule references to “maintain” shall mean maintain inspect test
service repair overhaul amend rebuild renew reinstate replace (in all such cases
to the extent necessary to comply with statutory requirements and the
requirement of responsible authorities) and shall include where appropriate
treat wash down cleanse paint decorate empty and drain and the expression
“maintenance” shall be construed accordingly

 

(b) In deciding the extent nature and quality of the relevant service or
services from time to time the Management Company shall at all times act
reasonably

 

(c) In performing the Building Services and any other services hereunder the
Management Company shall be entitled to employ or procure or permit the
employment of managers agents contractors or others

 

(d) In this Schedule the following expressions shall have the following
meanings:-

 

“The Base Parts of the Building” means the Common Parts of the Building but
excluding:

 

  (i) the passenger lifts

 

  (ii) the goods lifts

 

  (iii) the goods loading docks and adjacent service areas

 

  (iv) the lift lobbies and access corridors serving more than one tenant

 

  (v) the common service corridors

 

“The Core Parts” means the Retained Parts but excluding:

 

  (i) the Common Parts of the Building

 

  (ii) The Tenant Lavatories

 

“The Tenant Lavatories” means those lavatories within the Building as shall from
time to time be intended for or designated for the use of the tenants of
Lettable Areas in the Building

 

Part A

Building Services

 

Subject to paragraphs (b) and (c) above the following services to be carried out
in accordance with the principles of good estate management shall constitute the
Building Services:-

 

Part I

 

1. The Core Parts

 

To maintain the Core Parts

 

71



--------------------------------------------------------------------------------

2. Base Parts of the Building

 

To keep clean and maintained the Base Parts of the Building including the
windows thereof and to keep the same adequately lighted where appropriate during
the Business Hours and such other hours as the Management Company may in its
discretion from time to time decide

 

3. Hot and cold water

 

During the Business Hours to provide an adequate supply of hot and cold water to
the wash basins in the Building other than in the Tenant Lavatories

 

4. Air conditioning

 

During the Business Hours to provide air conditioning to the Base Parts of the
Building and the Core Parts as each is intended to be air conditioned to such
temperatures and standards as the Management Company may from time to time
reasonably consider appropriate and to maintain all equipment plant and
machinery used in connection therewith other than such as is the responsibility
of the Tenant

 

Part II

 

1. Lifts

 

During the Business Hours to provide a lift service to the Demised Premises by
the operation of the lifts now or from time to time installed and outside the
Business Hours to provide such a lift service as the Management Company
reasonably considers necessary or desirable in the interests of good estate
management

 

2. Hot and Cold Water

 

During the Business Hours to provide an adequate supply of hot and cold water to
the wash basis in the Tenant Lavatories

 

3. Maintenance and Cleaning

 

To keep clean and maintained including the windows thereof and to keep
adequately lighted where appropriate during the Business Hours and such other
hours as the Management Company may in its discretion from time to time decide:

 

  (a) the passenger lifts serving the Demised Premises

 

  (b) the goods lifts

 

  (c) the goods loading docks and adjacent service areas

 

  (d) the lift lobbies and access corridors serving more than one tenant

 

  (e) the common service corridors

 

4. Air Conditioning

 

During the Business Hours to provide air conditioning to those parts of the
Building which are not supplied pursuant to the provisions of Paragraph 4 of
Part I of Part A of this

 

72



--------------------------------------------------------------------------------

Schedule and which are intended to be air conditioned to such temperatures and
standards as the Management Company may from time to time reasonably consider
appropriate and to maintain all equipment plant and machinery used in connection
therewith other than such as is the responsibility of the Tenant

 

SEVENTH SCHEDULE

Part B

 

Part I

 

1. Retained Parts

 

The cost of lighting heating furnishing carpeting and equipping and (as
necessary) altering the Core Parts and Base Parts of the Building including but
not limited to the provision in the main entrance halls and lift lobby areas of
floral decorations desks tables chairs and other fixtures and fittings

 

2. Apparatus plant machinery etc.

 

The cost of maintaining and operating all apparatus plant machinery and
equipment serving the Core Parts and the Base Parts of the Building from time to
time

 

3. Fire alarms etc.

 

The cost of maintaining any fire alarms and ancillary apparatus and fire
prevention and fire fighting equipment and apparatus and other safety equipment
comprised in the Retained Parts or serving the Building and in any event of
maintaining fire and smoke detection fire preventive and fire fighting equipment
including sprinklers hydrants hosereels extinguishers fire alarms fire escapes
and fire escape routes and general means of escape to the extent required to
comply in relation to the Retained Parts with statutory requirements and the
requirements of responsible authorities or underwriters or insurance companies

 

4. Security and surveillance

 

The cost of providing security services and personnel including in the
Management Company’s discretion closed circuit television and/or other plant and
equipment for the purpose of surveillance and supervision of users of or
visitors to the Building Provided that such services and personnel shall not
extend to the Demised Premises

 

5. Staff

 

The cost of staff (including direct or indirect labour) for the provision of
services to the Core Parts and the Base Parts of the Building and for the
general management (including accountancy functions) and operation of those
parts of the Building and all other incidental expenditure including but not
limited to:-

 

  (a) salaries insurance health pension welfare severance and other payments
contributions and premiums

 

  (b) the cost of uniforms working clothes tools appliances materials and
furniture furnishings stationery items and equipment (including telephones) for
the proper performance of the duties of any such staff

 

73



--------------------------------------------------------------------------------

  (c) providing maintaining repairing decorating and lighting any accommodation
and facilities for staff including any residential accommodation for staff
employed on the Building and all rates gas electricity and other utility charges
in respect thereof and any actual or notional rent for such accommodation

 

6. Common Facilities

 

The amount which shall require to be paid or contributed towards the costs
charges fees and expenses in making laying repairing maintaining rebuilding
decorating cleansing and lighting as the case may be any roads ways forecourts
loading docks and bays passages pavements party walls or fences party structures
Pipes or other conveniences and easements which may belong to or be capable of
being used or enjoyed by the Building in common with any Adjoining Property

 

7. Outgoings

 

All existing and future rates (including water rates) taxes duties charges
assessments impositions and outgoings whatsoever (whether parliamentary
parochial local or of any other description and whether or not of a capital or
non-recurring nature) payable in respect of the Retained Parts of any part
thereof

 

8. Representations

 

The cost of taking any steps deemed desirable or expedient by the Landlord or
the Management Company for complying with making representations against or
otherwise contesting the incidence of the provisions of any statute concerning
town planning rating public health highways streets drainage and all other
matters relating or alleged to relate to the Retained Parts or the Building as a
whole or in which occupiers within the Building have a common interest

 

9. Regulations

 

The cost of compliance with the Regulations so far as the same relate to the
provision of the services and other items referred to in Part I of Part A and
Part I of Part B of this Schedule

 

10. Miscellaneous items

 

  (a) Leasing or hiring any of the items referred to in Part I of Part A or Part
I of Part B of this Schedule

 

  (b) Interest commission and fees in respect of any moneys included in Building
Expenditure borrowed to finance the provision of services and any of the items
referred to in Part I of Part A or Part I of Part B of this Schedule

 

Part II

 

1. Retained Parts

 

The costs of lighting heating furnishing carpeting and equipping and (as
necessary) altering:

 

  (a) The Tenant Lavatories

 

74



--------------------------------------------------------------------------------

  (b) The areas of the Building identified in Paragraph 3 of Part II of Part A
of this Seventh Schedule

 

2. Apparatus Plant Machinery etc.

 

The costs of maintaining and operating all apparatus plant machinery and
equipment serving the Building with the exception of the Core Parts and the Base
Parts of the Building

 

3. Security and surveillance

 

The cost of providing security services and personnel including in the
Management Company’s discretion closed circuit television and/or other plant and
equipment for the purpose of monitoring organising and supervising the use of
any loading bays delivery areas and goods lifts within the Building Provided
that such services and personnel shall not extend to the Demised Premises

 

4. Provision of signs and general amenities

 

The cost of providing and maintaining direction signs and notices seats and
other fixtures fittings chattels and amenities for the convenience of tenants
and their visitors and for the enjoyment or better enjoyment of such parts of
the Common Parts of the Building as are available from time to time for use by
the occupiers of and visitors to the Building and/or members of the public as
the Landlord or the Management Company may determine

 

5. Ornamental features gardens etc.

 

The cost of providing and maintaining hard and soft landscaping and planting
within the Retained Parts including fountains sculptures architectural artistic
or ornamental features or murals and of keeping all such parts of the Retained
Parts as may from time to time be laid out as landscaping (including water
features) neat clean planted (where appropriate) properly tended and free from
weeds and the grass cut

 

6. Fixtures fittings etc.

 

The cost of providing and maintaining fixtures fittings furnishings finishes
bins receptacles tools appliances materials equipment and other things for the
maintenance appearance upkeep or cleanliness of the Retained Parts and the
provision of any services for the Building

 

7. Windows

 

The cost of cleaning the exterior and (save where the responsibility of a
tenant) interior of all windows and window frames in the Retained Parts and of
providing and maintaining cradles runways and carriages in connection with such
cleaning

 

8. Refuse

 

The cost of providing and operating or procuring the provision and operation of
means of collection compaction and disposal of refuse and rubbish (including
litter within the Common Parts of the Building and if necessary pest control)
from the Building and of providing and maintaining plant and equipment for the
collection compaction treatment packaging or disposal of the same

 

75



--------------------------------------------------------------------------------

9. Energy and supply services

 

The cost of the provision of water fuel oil gas heating cooling air conditioning
ventilation electricity and other energy and supply services to the Building as
may be required for use in running or operating any service to the Building or
distributed to occupiers of the Building including so far as appropriate standby
power generators and plant

 

10. Other services

 

  (a) The cost of providing such other services for the benefit of the Building
or the convenience of the occupiers thereof including without limitation a
receipt and dispatch centre for items delivered by courier as the Management
Company may in accordance with the principles of good estate management consider
desirable or appropriate

 

  (b) Such costs and expenses as the Management Company reasonably considers
appropriate or desirable to provide in respect of the provision of services to
the car park within the Building

 

11. Staff

 

The cost of staff (including direct or indirect labour) for the provision of
services to those parts of the Building not being Core Parts or Base Parts of
the Building and for the general management (including accountancy functions)
and operation of those parts of the Building and all other incidental
expenditure including but not limited to:-

 

  (a) salaries insurance health pension welfare severance and other payments
contributions and premiums

 

  (b) the cost of uniforms working clothes tools appliances materials and
furniture furnishings stationery items and equipment (including telephones) for
the proper performance of the duties of any such staff

 

  (c) providing maintaining repairing decorating and lighting any accommodation
and facilities for staff including any residential accommodation for staff
employed on the Building and all rates gas electricity and other utility charges
in respect thereof and any actual or notional rent for such accommodation

 

12. Common Facilities

 

The amount which shall require to be paid or contributed towards the costs
charges fees and expenses in making laying repairing maintaining rebuilding
decorating cleansing and lighting as the case may be any roads ways forecourts
loading docks and bays passages pavements party walls or fences party structures
Pipes or other conveniences and easements which may belong to or be capable of
being used or enjoyed by the Building in common with any Adjoining Property

 

13. Outgoings

 

All existing and future rates (including water rates) taxes duties charges
assessments impositions and outgoings whatsoever (whether parliamentary
parochial local or of any other description and whether or not of a capital or
non-recurring nature) payable in respect of the Retained Parts of any part
thereof

 

76



--------------------------------------------------------------------------------

14. Statutory requirements

 

The cost of carrying out any works to the Retained Parts required to comply with
any statute

 

15. Representations

 

The cost of taking any steps deemed desirable or expedient by the Landlord or
the Management Company for complying with making representations against or
otherwise contesting the incidence of the provisions of any statute concerning
town planning rating public health highways streets drainage and all other
matters relating or alleged to relate to the Retained Parts or the Building as a
whole or in which occupiers within the Building have a common interest

 

16. Regulations

 

The cost of compliance with the Regulations so far as the same relate to the
provision of the services and other items referred to in Part II of Part A and
Part II of Part B of this Schedule

 

17. Enforcement of covenants etc.

 

The cost of enforcing the covenants in any other leases of Lettable Areas within
the Building for the general benefit of the tenants thereof as determined by the
Landlord or the Management Company

 

18. Fees of the Building Surveyor and the Accountant

 

The proper and reasonable fees costs charges expenses and disbursements of the
Building Surveyor and the Accountant for or in connection with the performance
of the duties ascribed to the Building Surveyor and the Accountant respectively
under the provisions of Clause 9 of this Lease

 

19. Management

 

  (a) The proper and reasonable fees of managing agents employed or retained by
the Management Company for or in connection with the general overall management
and administration and supervision of the Building (excluding rent collection)

 

  (b) A fee to the Management Company in connection with the management of the
Building such fee being equal to 10% of the Building Expenditure (excluding any
items in sub-paragraph 19(a) of this paragraph 19) but so that if a firm of
managing agents is appointed to manage the Building the fee chargeable by the
Management Company in any Building Financial Year under this paragraph 19(b)
shall be reduced (but not below zero) by an amount equivalent to the fees
(exclusive of Value Added Tax) charged by such managing agents and included in
Building Expenditure for that Building Financial Year pursuant to paragraph
19(a) above

 

20. Miscellaneous items

 

  (a) Leasing or hiring any of the items referred to in Part II of Part A or
Part II of Part B of this Schedule

 

77



--------------------------------------------------------------------------------

  (b) Interest commission and fees in respect of any moneys included in Building
Expenditure borrowed to finance the provision of services and any of the items
referred to in Part 1 of Part A or Part 1 of Part B of this Schedule

 

21. Insurance

 

  (a) Works required to the Building in order to satisfy the insurers of the
Building

 

  (b) Any amount which may be deducted or disallowed by the insurers pursuant to
any excess provision in the Landlord’s insurance policy upon settlement or
adjudication of any claim by the Landlord

 

22. Decorations

 

Providing and maintaining Christmas and other special decorations for the
Building

 

23. Staff

 

The cost of employing such staff as the Management Company may in its absolute
discretion deem desirable or necessary to enable it to provide all or any of the
services in the Building and for the general management of the Building

 

24. Name boards

 

The cost of providing and installing name boards of such size and design as the
Landlord or the Management Company may in its absolute discretion determine in
the main entrance to the Building and at such other locations as the Landlord or
the Management Company may consider desirable

 

25. Generally

 

Any costs and expenses (not referred to above) which the Management Company may
incur in providing such other services and in carrying out such other works as
the Management Company in its absolute discretion may deem desirable or
necessary for the benefit of the Building or any part of it or the tenants or
occupiers thereof or for securing or enhancing any amenities of or within the
Building or in the interest of good estate management

 

26. Building Car Park

 

The cost of maintaining, lighting, equipping and (as necessary) altering any
part of the car park within the Building over or in respect of which the Tenant
has access or rights to pass

 

78



--------------------------------------------------------------------------------

 

EIGHTH SCHEDULE

Authorised Guarantee Agreement to be given by Tenant

pursuant to Clause 4.21.2(b)(i)

 

THIS DEED is made the                      day of                      20    

 

BETWEEN:-

 

(1)    [

        ] whose registered office is at [      ] (registered number:         )
(the “Tenant”) [and]

(2)    [

        ] whose registered office is at [      ] (registered number:         )
(the “Landlord”) [and]

(3)    [

        ] whose registered office is at [      ] (registered number:         )
(the “Guarantor”)]

 

WHEREAS:-

 

(A) This Agreement is made pursuant to the lease dated [                    ]
and made between [                                        ] (the “Lease”) which
expression shall include (where the context so admits) all deeds and documents
supplemental to it (whether expressed to be so or not) relating to the premises
at [                                        ] (the “Premises”)

 

(B) The Tenant holds the Premises under the Lease and wishes to assign the Lease
to [                     ] (the “Assignee”), and pursuant to the Lease the
Landlord’s consent is required to such assignment (the “Assignment”) and such
consent is given subject to a condition that the Tenant [and the Guarantor]
[is/are] to enter into a deed in the form of this Deed

 

NOW THIS DEED WITNESSES as follows:-

 

1. Authorised Guarantee

 

Pursuant to the condition referred to above, the Tenant covenants with the
Landlord, as a primary obligation, that the Assignee or the Tenant shall, at all
times during the period (the “Guarantee Period”) from the completion of the
Assignment until the Assignee shall have ceased to be bound by the tenant
covenants (which in this Deed shall have the meaning attributed by section 28(1)
of the Landlord and Tenant (Covenants) Act 1995 (the “1995 Act”)) contained in
the Lease (including the payment of the rents and all other sums payable under
the Lease in the manner and at the times specified in the Lease), duly perform
and observe the tenant covenants

 

2. Tenant’s liability

 

2.1 The Tenant agrees that the Landlord, in the enforcement of its rights under
this Deed, may proceed against the Tenant as if the Tenant were the sole or
principal debtor in respect of the tenant covenant in question

 

2.2 For the avoidance of doubt, notwithstanding the termination of the Guarantee
Period the Tenant shall remain liable under this Deed in respect of any
liabilities which may have accrued prior to such termination

 

79



--------------------------------------------------------------------------------

2.3 For the avoidance of doubt the Tenant shall be liable under this Deed for
any costs and expenses incurred by the Landlord in enforcing the Tenant’s
obligations under this Deed

 

3. Disclaimer of Lease

 

The Tenant further covenants with the Landlord that if the Crown or a liquidator
or trustee in bankruptcy shall disclaim the Lease during the Guarantee Period
the Tenant shall, if the Landlord by notice in writing given to the Tenant
within six (6) months after such disclaimer, accept from and execute and deliver
to, the Landlord a counterpart of a new lease of the Premises for a term
commencing on the date of the disclaimer and continuing for the residue then
remaining unexpired of the term of the Lease, such new lease to be at the same
rents and subject to the same covenants and provisions as are contained in the
Lease

 

4. Supplementary provisions

 

By way of provision incidental or supplementary to Clauses 1, 2 and 3 of this
Deed:-

 

4.1 Postponement of claims by Tenant

 

The Tenant further covenants with the Landlord that the Tenant shall:-

 

  (a) not claim in any liquidation, bankruptcy, composition or arrangement of
the Assignee in competition with the Landlord and shall remit to the Landlord
the proceeds of all judgments and all distributions it may receive from any
liquidator, trustee in bankruptcy or supervisor of the Assignee;

 

  (b) hold for the benefit of the Landlord all security and rights the Tenant
may have over assets of the Assignee whilst any liabilities of the Tenant or the
Assignee to the Landlord remain outstanding; and

 

  (c) not exercise any right or remedy in respect of any amount paid or any
liability incurred by the Tenant in performing or discharging its obligations
contained in this Deed, or claim any contribution from any other guarantor

 

4.2 Postponement of participation by Tenant in security

 

The Tenant shall not be entitled to participate in any security held by the
Landlord in respect of the Assignee’s obligations to the Landlord under the
Lease or to stand in the place of the Landlord in respect of any such security
until all the obligations of the Tenant or the Assignee to the Landlord under
the Lease have been performed or discharged

 

4.3 No release of Tenant

 

None of the following, or any combination of them, shall release, determine,
discharge or in any way lessen or affect the liability of the Tenant as
principal obligor under this Deed or otherwise prejudice or affect the right of
the Landlord to recover from the Tenant to the full extent of this guarantee:-

 

  (a) any neglect, delay or forbearance of the Landlord in endeavouring to
obtain payment of any rents or other amounts required to be paid by the Assignee
or in enforcing the performance or observance of any of the obligations of the
Assignee under the Lease;

 

80



--------------------------------------------------------------------------------

  (b) any refusal by the Landlord to accept rent tendered by or on behalf of the
Assignee at a time when the Landlord was entitled (or would after the service of
a notice under Section 146 of the Law of Property Act 1925 have been entitled)
to re-enter the Premises;

 

  (c) any extension of time given by the Landlord to the Assignee;

 

  (d) any reviews of the rent payable under the Lease and (subject to Section 18
of the 1995 Act) any variation of the terms of the Lease or the transfer of the
Landlord’s reversion;

 

  (e) any change in the constitution, structure or powers of either the Tenant,
the Assignee or the Landlord or the liquidation, administration or bankruptcy
(as the case may be) of either the Tenant or the Assignee;

 

  (f) any legal limitation, or any immunity, disability or incapacity of the
Assignee (whether or not known to the Landlord) or the fact that any dealings
with the Landlord by the Assignee may be outside, or in excess of, the powers of
the Assignee;

 

  (g) any other deed, act, omission, failure, matter or thing whatsoever as a
result of which, but for this provision, the Tenant would be exonerated either
wholly or partly (other than a release executed and delivered as a deed by the
Landlord or a release effected by virtue of the 1995 Act)

 

4.4 Costs of new lease

 

The Landlord’s reasonable costs in connection with any new lease granted
pursuant to Clause 3 of this Deed shall be borne by the Tenant and paid to the
Landlord (together with Value Added Tax) upon completion of such new lease

 

5. [Guarantee]

 

[If there is a guarantor, repeat the provisions set out in paragraphs 1 to 9
(inclusive) of Schedule 4]

 

6. Guarantor to join in new lease

 

If the Tenant shall be required to take up a new lease pursuant to Clause 3 of
this Deed, the Guarantor shall join in, and execute and deliver to the Landlord
a counterpart of, such new lease in order to guarantee the obligations of the
Tenant under it in the terms of Schedule 4 to the Lease]

 

IN WITNESS whereof this deed has been executed by the Tenant and is intended to
be and is hereby delivered on the date first above written

 

81



--------------------------------------------------------------------------------

 

NINTH SCHEDULE

Expert determination

 

1. If a Counternotice is served in accordance with Clause 4.21.4, the Landlord’s
determination shall be reviewed by an independent expert who shall act as an
expert and not as an arbitrator and who shall be agreed or appointed in
accordance with paragraphs 3 and 4. The expert shall:-

 

1.1 give notice to the Landlord and the Tenant inviting each of them to submit
representations to him within ten (10) Working Days of the notice

 

1.2 give notice to each party offering each party an opportunity to make
counter-submissions in respect of any such representations within ten (10)
Working Days of such notice

 

1.3 provide his decision within ten (10) Working Days of receipt of the
counter-submissions and give written reasons for his decision

 

2. The decision of any such expert shall be conclusive and binding on the
Landlord and the Tenant. If any expert so agreed or appointed shall die or
become unwilling to act or incapable of acting for any reason or fail to act
with reasonable expedition, another such expert may be agreed or appointed in
his place in like manner

 

3. If and to the extent that the Counternotice requires an expert to review the
Landlord’s determination that any of the circumstances set out in Clause
4.21.2(a)(i)-(iii) exist, the expert shall be a Chartered Accountant with not
less than 10 years’ post qualification experience immediately preceding the date
of the reference to him appointed by agreement between the Landlord and the
Tenant or, in the absence of such agreement within ten (10) Working Days,
nominated at the request of either of them by the President for the time being
of the Institute of Chartered Accountants in England and Wales (or his duly
appointed deputy or any one authorised by him to make appointments on his
behalf)

 

4. If and to the extent that the Counternotice requires an expert to review the
Landlord’s determination that any of the circumstances set out in Clauses
4.21.2(a)(iv)-(vi) exist, the expert shall be a Solicitor with not less than 10
years’ post qualification experience immediately preceding the date of the
reference to him appointed by agreement between the Landlord and the Tenant or,
in the absence of such agreement within ten (10) Working Days, nominated at the
request of either of them by the President for the time being of the Law Society
in England and Wales (or his duly appointed deputy or any one authorised by him
to make appointments on his behalf)

 

5. If and to the extent that the Counternotice requires an expert to review the
Landlord’s determination that any of the circumstances set out in Clauses
4.21.2(a)(vii) to (viii) exist or that any of the conditions referred to in
Clause 4.21.2(b) should be imposed, the expert shall be a Chartered Surveyor
with not less than 10 years’ post qualification experience immediately preceding
the date of the reference to him appointed by agreement between the Landlord and
the Tenant or, in the absence of such agreement within ten (10) Working Days,
nominated at the request of either of them by the President for the time being
of the Royal Institution of Chartered Surveyors (or his duly appointed deputy or
anyone authorised by him to make appointments on his behalf)

 

6. The fees payable to the President or any such expert shall be borne and paid
by the Landlord and the Tenant in such shares and in such manner as the expert
shall determine and failing any such decision in equal shares (and if one party
shall pay all the fees it shall be entitled to recover from the other any
appropriate share which the other should have paid)

 

82



--------------------------------------------------------------------------------

Executed as a Deed by HERON QUAYS

  )

(HQ4) T1 LIMITED acting by:-

  ) Director  

/s/ Peter Anderson

Secretary  

/s/ John Garwood

Executed as a Deed by HERON QUAYS

  )

(HQ4) T2 LIMITED acting by:-

  ) Director  

/s/ Peter Anderson

Secretary  

/s/ John Garwood

Executed as a Deed by CANARY WHARF

  )

MANAGEMENT LIMITED acting by:-

  ) Director  

/s/ Peter Anderson

Secretary  

/s/ John Garwood

 

83



--------------------------------------------------------------------------------

 

ANNEXURE 1

 

“Minimum Standard Developer’s Finish

 

for Tenant’s Work Specification”

 



--------------------------------------------------------------------------------

 

CANARY WHARF

 

MINIMUM STANDARD DEVELOPER’S FINISH

 

FOR TENANT WORK

 

1. FLOORING

 

  1.1 System Floors, Hewetsons Floors or equal raised access floor shall be
installed to suit the building design height for the demised premises (generally
200mm average measured from top of slab to top of raised floor). The performance
criteria of the system shall meet the working strength requirements of a medium
grade platform specification of the Department of the Environment, Property
Services Agency document MOB 08-801. The system shall consist of 600mm x 600mm
or 750mm x 750mm fully accessible panels on adjustable jacks.

 

  1.2 600mm x 600mm carpet tiles shall be installed throughout. Quality to be
equal to Heuga Connections, Milliken Corporate Square Nova, Interface Palette
3000 or Sommer Avenue.

 

2. CEILINGS

 

  2.1 Perforated metal pan 750mm x 750mm or 600mm x 600mm lay-in ceiling,
Aluminium Ceiling System 15mm x 8mm Aluminium capped steel grid shall be
installed throughout the demised premises. Ceiling tiles to be powder coated
white finish with 16mm thick mineral wool padding. Quality shall be at least
equal to SAS Ceilings System 130.

 

  2.2 Painted drywall window soffits will be installed at the perimeter of the
ceiling system to receive perimeter slot diffusers.

 

  2.3 Lift lobbies shall have painted drylined ceilings.

 

3. LIGHTING

 

  3.1 600mm x 600mm deep cell parabolic light fixtures, with electronic control
gear, shall be installed to maintain a lighting level of 500 lux average in the
office areas.

 



--------------------------------------------------------------------------------

  3.2 Fixtures shall be by Creed Light Engineering Limited or equal. Louvre will
be low brightness with iridescent specular (highly polished) high purity
aluminium curved profile sides, compound curved profile sides and compound
curved profile wedge cross blades designed to meet the requirements of CIBSE LG3
Category 2. Each fixture will be fitted with a 750mm x 750mm surround metal
frame to allow installation into 750mm x 750mm (where used) ceiling module.

 

  3.3 Switching in all areas shall be controlled by the DDC electronic
controller which is provided as part of the air conditioning terminal
temperature control unit.

 

  3.4 Incandescent downlights and/or wall washers shall be installed in each
lift lobby.

 

4. WALL FINISHES

 

  4.1 Perimeter walls, columns and core walls shall be fully drylined, taped and
sanded, ready for painting.

 

  4.2 All exposed surfaces of drylining shall receive:

 

  a) One coat of primer sealer

 

  b) Two coats of emulsion

 

  4.3 Lift lobbies shall have fabric backed vinyl wall covering, 460 grams, with
a flame spread of Class 0 and Class I - Carteret by Helen Sheane Wallcovering or
equal.

 

  4.4 All drylined partitions will receive 100mm high timber (American Cherry or
equal) skirting.

 

5. PARTITIONS, DOORS AND IRONMONGERY

 

  5.1 Two pairs of glass entrance doors with glazed side screens shall be
installed at each lift lobby. Doors and screens can be either frameless or
framed in timber or aluminium.

 

6. SPRINKLER/FIRE PROTECTION

 

  6.1 A system of sprinkler protection shall be installed throughout all areas.

 

  6.2 Flush mounted sprinkler heads, as Reliable Model G4, shall be provided to
achieve a design density of Ordinary Hazard Group II, in accordance with the
requirements of British Standard 5306 Part 2 and the Landlord’s insurance
requirements.

 

  6.3 The base building fire alarm system shall be extended to provide coverage
throughout all areas and shall comply with the requirements of British Standard
5839 Parts 1 and 4.

 



--------------------------------------------------------------------------------

  6.4 The base building public address system, which forms part of the fire
alarm installation, shall be extended to provide the required audibility levels
of 65dB(A) in all areas.

 

7. MECHANICAL

 

  7.1 HVAC systems shall be installed in all office areas, consistent with the
design criteria indicated in the “Outline Shell & Core Specification”.

 

  7.2 Fan assisted terminal variable air volume (FATVAV) boxes shall be
installed to serve all general office areas. Perimeter FATVAV boxes shall be
equipped with electrical heating coils. Each FATVAV unit shall be provided with
a standalone DDC electronic controller connected to a wall mounted room
temperature sensor.

 

  7.3 Thermal loading shall be based on the stated “Shell and Core” mechanical
system design load. The perimeter zones shall be provided with a terminal at
each corner exposure and one for every, approximately, 6 metres by 4.5 metres.
Interior areas shall be provided with one terminal for every, approximately, 81
square metres of net internal area.

 

  7.4 Perimeter zones shall be provided with multi-slot continuous or discrete
aluminium supply air diffusers located adjacent to each window module. Interior
thermal zones shall be provided with one supply air diffuser for 30 square
metres. Return air to the ceiling plenum shall be through the heat extract
modular light fittings and supplemented with additional return air grilles.

 

  7.5 Primary supply air trunk duct shall be internally or externally lined
rectangular sheet metal connected to the base building system at each core.
Terminal units shall be connected to the primary trunk duct with insulated round
ducting, rigid or flexible types as appropriate. Branch supply air ducting from
each terminal unit shall be internally lined. Sheet metal connections to each
air distribution device shall be round, rigid or flexible.

 

8. ELECTRICAL

 

  8.1 Electrak or equal horizontal underfloor power distribution, shall be
installed; approx 4.5m on centre.

 



--------------------------------------------------------------------------------

  8.2 One three compartment floor box per 10m5 (108 sq.ft) of net internal area
shall be installed and located in the raised floor. Floor box shall be located
centrally to one side of the panel. Each floor box to contain:

 

2 No. Unswitched General Purpose Outlets

2 No. Data Blanks

2 No. Telephone Blanks

1 No. 3m tail

 

Floor boxes manufactured by Thorsman or equal.

 

9 STATUTORY SIGNS/TENANT SIGNS

 

  9.1 Internal signs to exit and hose reels shall be installed as necessary to
comply with statutory and local authority requirements.

 

10 WINDOW COVERING

 

  10.1 25mm wide horizontal solid aluminium slat, silver window blinds
manufactured by Claxton Blinds or equal shall be installed at all perimeter
windows.

 



--------------------------------------------------------------------------------

 

ANNEXURE 2

 

“High Level Signage Licence

 

for Alterations”

 



--------------------------------------------------------------------------------

 

THIS LICENCE is made the                      day of                      Two
thousand and [            ]

 

BETWEEN (1) the Landlord and (2) The Northern Trust Company

 

WITNESSETH as follows:-

 

1. IN this Licence save where the context otherwise requires the following words
and expressions have the meanings hereunder assigned to them:-

 

1.1 “Landlord” means the party whose name and registered office is set forth in
the First Schedule and its successors in title

 

1.2 “Tenant” means The Northern Trust Company whose registered office is set
forth in the First Schedule

 

1.3 “Premises” means the premises described in the Second Schedule

 

1.4 “Lease” means the lease of the Premises made between the parties hereto and
dated [                     ] for a term of [                     ] years from
[                     ]

 

1.5 “Drawings” means the drawings specified in Part 1 the of Third Schedule
copies of which are annexed to this Licence

 

1.6 “Specifications” means the specifications specified in Part 2 of the Third
Schedule copies of which are annexed to this Licence

 

1.7 “Works” means the installation of the high level sign(s) pursuant to
[paragraph 12.3] of the First Schedule of the Lease carried out in conformity
with the Drawings and Specifications

 

2. THE Landlord has granted to the Tenant licence and consent for the carrying
out of the Works

 

3. THE Tenant covenants with the Landlord:-

 

3.1 to pay any increased insurance premiums together with any insurance premium
tax thereon that may be occasioned by reason of the Works

 

3.2 immediately prior to the expiration or sooner determination of the Term (as
defined in the Lease) or, if sooner, as soon as any of the requirements of
paragraph 12(a) of the First Schedule of the Lease are not being met to remove
the Works and to make good to the reasonable satisfaction of the Landlord all
damage caused by such removal Provided That such works of removal shall be
carried out expeditiously and in a good and workmanlike manner causing the
minimum disturbance and inconvenience to the occupants and owners for the time
being of the Building and at the discretion of the Landlord the Landlord shall
be entitled to carry out the removal of the Works in place of the Tenant and
subject to the Tenant (acting reasonably) having approved the Landlord’s costs
of carrying out the removal works the Tenant shall reimburse the Landlord for
such costs of carrying out such removal works within ten Working Days of written
demand by the Landlord

 

1



--------------------------------------------------------------------------------

3.3 in the event of the Tenant applying for the Landlord’s consent for a
proposed assignment of the Lease or to a proposed underlease which will result
in the requirements of paragraph 12(a) of the First Schedule of the Lease not
being met the Landlord shall be entitled to require as a condition of any such
consent the prior removal of such Works in accordance with the provisions of
clause 3.2

 

4. IT is agreed and declared that:

 

4.1 The covenants on the part of the Tenant and the conditions contained in the
Lease shall take effect subject to and with the benefit of this Licence

 

4.2 The proviso for re-entry in the Lease shall be exercisable on breach of any
of the covenants in this Licence on the part of the Tenant as well as on the
happening of any of the events mentioned in the said proviso

 

4.3 Save as varied by this Licence the covenants and conditions in the Lease
shall remain in full force and effect

 

5. Proper Law and Jurisdiction

 

This Licence shall be governed by and construed in accordance in all respects
with English law and the parties to this Licence hereby submit to the
non-exclusive jurisdiction of the High Court of Justice of England in relation
to any claim dispute or difference which may arise under this Licence and in
relation to the enforcement of any judgement rendered pursuant to any such claim
dispute or difference and for the purpose of Part 6.15 of Civil Procedure Rules
1998 the Landlord and the Tenant hereby irrevocably agree that any process may
be served on any of them by leaving a copy of it at the relevant party’s address

 

IN WITNESS whereof the parties hereto have executed this Licence as a deed and
intend the same to be delivered on the day and year first above written

 

2



--------------------------------------------------------------------------------

 

THE FIRST SCHEDULE

(The Parties)

 

(a)    “the Landlord”    :                     whose registered office is at (b)
   “the Tenant”    :                     whose registered office is at

 

THE SECOND SCHEDULE

(The Premises)

 

THE THIRD SCHEDULE

PART 1

(The Drawings)

 

Number

--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

 

Prepared by

--------------------------------------------------------------------------------

 

PART 2

(The Specifications)

 

Executed as a Deed by    ) [Landlord] acting by:-    )      Director     
Secretary Executed as a Deed by    ) [Tenant] acting by:-    )      Director  
   Secretary

 

3



--------------------------------------------------------------------------------

 

PLAN 1

 

“Estate Plan”

 



--------------------------------------------------------------------------------

LOGO [g40621exc102.jpg]

 



--------------------------------------------------------------------------------

 

PLANS 2 3 AND 4

 

“Demised Premises”

 



--------------------------------------------------------------------------------

LOGO [g40621exc104.jpg]

 



--------------------------------------------------------------------------------

LOGO [g40621exc105.jpg]

 



--------------------------------------------------------------------------------

LOGO [g40621exc106.jpg]

 



--------------------------------------------------------------------------------

PLAN 5

 

“Entrance Lobby”

 



--------------------------------------------------------------------------------

LOGO [g40621exc108.jpg]

 



--------------------------------------------------------------------------------

PLANS 6A AND 6B

 

“Mechanical Space”

 



--------------------------------------------------------------------------------

LOGO [g40621exc110.jpg]

 



--------------------------------------------------------------------------------

LOGO [g40621exc111.jpg]

 



--------------------------------------------------------------------------------

PLAN 7

 

“Public Open Space”

 



--------------------------------------------------------------------------------

LOGO [g40621exc113.jpg]

 



--------------------------------------------------------------------------------

PLAN 8

 

“Telecommunications Equipment”

 



--------------------------------------------------------------------------------

LOGO [g40621exc115.jpg]

 